

Exhibit 10.16.1


PENSION PLAN
FOR EMPLOYEES OF
AMERICAN WATER WORKS COMPANY, INC.
AND
ITS DESIGNATED SUBSIDIARIES
 
 
(As Amended and Restated Effective January 1, 2016)










--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page




ARTICLE I.
PURPOSE    1

ARTICLE II.
DEFINITIONS    2

Section 2.1
Definitions    2

Section 2.2
Administration    10

Section 2.3
Construction    10

Section 2.4
Governing Law    10

ARTICLE III.
PARTICIPATION    10

Section 3.1
New Participants    10

Section 3.2
Participants as of January 1, 2006    11

Section 3.3
Collective Bargaining    12

Section 3.4
Suspension of Benefits    12

ARTICLE IV.
RETIREMENT    13

Section 4.1
Normal Retirement and Late Retirement    13

Section 4.2
Early Retirement    13

Section 4.3
Disability Retirement    14

ARTICLE V.
RETIREMENT INCOME LIFE BENEFITS    15

Section 5.1
For Participants Who Retired Prior to July 1, 2001    15

Section 5.2
Normal or Late Retirement Income    15

Section 5.3
1994 Fresh Start Provisions    17

Section 5.4
Early Retirement Income    17

Section 5.5
Disability Retirement Income    17

Section 5.6
Other Plan Benefits    18

Section 5.7
Benefits Attributable to Merged Plans    18

Section 5.8
Normal Form of Retirement Income    18

ARTICLE VI.
BENEFIT ELECTIONS, SURVIVOR BENEFITS AND RELATED REDUCTIONS IN BENEFITS    18

Section 6.1
Automatic Surviving Spouse Benefit    18

Section 6.2
Notice and Election Procedures    20

Section 6.3
Monthly Income for Life Election    22

Section 6.4
Survivor Benefits Available by Election    22

Section 6.5
Death Benefits for Unmarried Participants    23

Section 6.6
Required Distributions - Code Section 401(a)(9)    24

Section 6.7
Distributions Pursuant to a Qualified Domestic Relations Order (“QDRO”)    28

ARTICLE VII.
BENEFIT PAYMENTS    29

Section 7.1
Purchase of Annuities    29

Section 7.2
Direct Rollovers    29

Section 7.3
Limitations for Underfunded Plans    30



 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE VIII.
VESTED BENEFITS IN THE EVENT OF TERMINATION OF EMPLOYMENT    35

Section 8.1
Vesting    36

Section 8.2
Payment of Vested Termination Benefit    36

Section 8.3
Failure to Vest    36

ARTICLE IX.
RE-EMPLOYMENT AND BREAKS-IN-SERVICE    37

Section 9.1
Re-employment before July 1, 1976    37

Section 9.2
Re-employment after June 30, 1976 and before July 1, 1985    37

Section 9.3
Re-employment after June 30, 1985    37

Section 9.4
General    38

ARTICLE X.
VETERANS’ RE-EMPLOYMENT RIGHTS    38

Section 10.1
Qualified Military Service    38

Section 10.2
Death While In Qualified Military Service    38

ARTICLE XI.
PLAN ADMINISTRATION    39

Section 11.1
Fiduciary Responsibility    39

Section 11.2
Appointment and Removal of Committee    39

Section 11.3
Compensation and Expenses of Committee    39

Section 11.4
Committee Procedures    39

Section 11.5
Delegation and Allocation of Responsibility    40

Section 11.6
Indemnification    40

Section 11.7
Claims Procedure    41

Section 11.8
Plan Expenses    42

ARTICLE XII.
CONTRIBUTIONS    42

Section 12.1
Contributions    42

Section 12.2
Management of Funds    43

ARTICLE XIII.
MISCELLANEOUS    44

Section 13.1
Liability of the Company    44

Section 13.2
Non-Alienation of Benefits    44

Section 13.3
Facility of Payment    44

Section 13.4
Limitation on Benefits    44

Section 13.5
Right to Terminate Employment    45

ARTICLE XIV.
TERMINATION OF THE PLAN - DISTRIBUTION OF ASSETS    45

Section 14.1
Order of Priorities    45

Section 14.2
Method of Allocation    46

Section 14.3
Restricted Benefits    47

Section 14.4
Severance of a Subsidiary    47

ARTICLE XV.
GOVERNMENTAL APPROVAL    48



 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE XVI.
AMENDMENTS    48

Section 16.1
Amendment    48

Section 16.2
Merger, Consolidation or Transfer of Assets or Liabilities    48



Certain appendices to this agreement have been omitted pursuant to Item
601(a)(5) of Regulation S-K. The Company will furnish the omitted appendices to
the SEC upon request.




 
iii
 




--------------------------------------------------------------------------------






PENSION PLAN FOR EMPLOYEES OF
AMERICAN WATER WORKS COMPANY, INC.
AND ITS DESIGNATED SUBSIDIARIES
(As Amended And Restated Effective January 1, 2016)

ARTICLE I.
PURPOSE
The purpose of this Plan is to provide retirement income for participating
Employees. The pensions provided by the Plan will be in addition to any Social
Security benefits payable under Federal or State law. The provisions of this
Plan shall govern with respect to retirement income over any bargaining unit
agreement, but shall not supersede, modify, change or substitute any terms and
provisions not relating to retirement income of participating Employees that
appear in such agreements. The rules set out in Appendix 2 shall apply should
the Plan become a Top-Heavy Plan, as defined therein.
Effective as of July 1, 2011, in connection with that certain Stock Purchase
Agreement, dated as of January 23, 2011, by and among the Company,
Arizona-American Water Company, New Mexico-American Water Company, Inc. and
EPCOR Water (USA), Inc., pursuant to which the Company agreed to sell all of the
issued and outstanding stock of Arizona-American Water Company and New
Mexico-American Water Company, Inc. to EPCOR Water (USA), Inc., (the “Sale”) the
Company is transferring the assets and liabilities attributable to those
Participants who are, or were previously, employed by Arizona-American Water
Company and New Mexico-American Water Company, Inc. to the Pension Plan for
Employees of Arizona-American Water Company and New Mexico-American Water
Company, Inc. (the “Arizona-New Mexico Pension Plan”), a new pension plan
established for such Participants. Such assets and liabilities include those
attributable to active Participants as of June 30, 2011, terminated vested
Participants, and retired Participants (or their Beneficiaries) who are
receiving benefit payments from the Plan, all of whom are, or were previously,
employed by Arizona-American Water Company or New Mexico-American Water Company,
Inc. (collectively, the “Arizona-New Mexico Employees”). Any benefit to which an
Arizona-New Mexico Employee may have been entitled under the Plan immediately
prior to July 1, 2011 shall not be provided under the Plan, but instead shall be
provided under the Arizona-New Mexico Pension Plan. In addition, with respect to
any Participant who is transferred to the employment of Arizona-American Water
Company and New Mexico-American Water Company, Inc. from the Employer on or
after July 1, 2011 and prior to the consummation date of the Sale, assets and
liabilities with respect to such Participant’s Accrued Benefit under the Plan,
if any, shall be transferred to the Arizona-New Mexico Pension Plan.
Furthermore, with respect to any participant under the Arizona-New Mexico
Pension Plan who transfers employment from Arizona-American





--------------------------------------------------------------------------------





Water Company and New Mexico-American Water Company, Inc. to the Employer prior
to the consummation date of the Sale, assets and liabilities with respect to
such participant’s Accrued Benefit under the Arizona-New Mexico Pension Plan
shall be transferred back to this Plan and be payable from this Plan to such
transferred participant. The Arizona-New Mexico Employees described in this
paragraph are identified in Appendix 6 attached hereto.
Effective as of May 1, 2012, in connection with that certain Stock Purchase
Agreement, dated as of July 8, 2011, by and among the Company, Ohio-American
Water Company, and Aqua Ohio, Inc. ("Aqua Ohio"), pursuant to which the Company
agreed to sell all of the issued and outstanding stock of Ohio-American Water
Company to Aqua Ohio (the "Sale"), the Company is transferring the assets and
liabilities attributable to those Participants who are, or were previously,
employed by Ohio-American Water Company to the Retirement Income Plan for Aqua
America, Inc. and Subsidiaries ("Aqua Plan"). Such assets and liabilities
include those attributable to active Participants as of April 30, 2012,
terminated vested Participants, and retired Participants (or their
Beneficiaries) who are receiving benefit payments from the Plan, all of whom
are, or were previously, employed by Ohio-American Water Company ("Ohio
Employees"). Any benefit to which an Ohio Employee may have been entitled under
the Plan immediately prior to May 1, 2012 shall not be provided under the Plan,
but instead shall be provided under the Aqua Plan.
The amendment and restatement of the Plan is effective January 1, 2016, except
as otherwise specifically provided herein.
The benefits payable under this Plan with respect to any Participant whose
service terminated before January 1, 2016 shall be determined under the
provisions of the Plan as in effect when such Participant’s service with the
Employer terminated, except that the factors under Tables 2 through 4(a) shall
be derived from the Tables in effect when the benefit in question is to begin.
Notwithstanding the foregoing, the benefits payable under this Plan with respect
to any individual who participated in a merged plan but terminated employment
before the date that plan was merged into this Plan shall be determined under
the provisions of the merged plan as in effect at the time the individual
terminated employment.
Except as otherwise provided in an applicable Appendix, the terms of the Plan
are as follows:

ARTICLE II.
DEFINITIONS
Section 2.1    Definitions. Unless the context clearly indicates otherwise, the
following terms shall have the following meanings:


2



--------------------------------------------------------------------------------





(a)    “Accrued Benefit” means the accrued benefit of a Participant expressed in
terms of a monthly single life annuity beginning at or after his Normal
Retirement Date determined under Sections 5.1 and 5.2, as applicable, on the
basis of the Participant’s Years of Service for benefit accrual to the date as
of which the computation is made.
(b)    “Actuarial Equivalent” means a benefit of equivalent value (A) computed
on the basis set out in Tables 2 through 4(a), appended hereto, (B) derived
based on interest rates and mortality tables set forth in Table 5 or (C) in any
instance in which neither (A) nor (B) applies, based on an assumed interest rate
of 8% and using the 1983 Group Annuity Mortality Table (set back 1 year for
Participants and set back 5 years for Contingent Annuitants). For the purpose of
determining lump sum present values pursuant to Sections 6.6 and 6.7, the
calculation shall be made using the “applicable mortality table” under section
417(e)(3)(B) of the Code and shall be based on the “applicable interest rate”
under section 417(e)(3)(C) of the Code for the third calendar month preceding
the calendar month during which the Annuity Starting Date occurs.
(c)    “Annuity Starting Date” means the first day of the first month for which
an amount is payable as an annuity or in any other form.
(d)    “Board of Directors” means the Board of Directors of American Water Works
Company, Inc.
(e)    “Break-in-Service” means a 12 consecutive month period, measured from the
date an Employee is first credited with an Hour of Service or any anniversary
thereof (or his re-employment commencement date or any anniversary thereof),
within which he is not credited with more than 500 Hours of Service.
(f)    “Code” means the Internal Revenue Code of 1986, as amended, and, unless
otherwise provided, applicable provisions of successor laws.
(g)    “Committee” means the Retirement/Benefits Committee charged with the
administration of the Plan as provided in Section 2.2. The Committee shall be
deemed to be the Plan’s “administrator” and “named fiduciary” as defined in
sections 3(16)(A) and 402(a)(2), respectively, of ERISA, or any corresponding
provisions of successor laws. In addition, any reference to the Committee herein
shall be construed to mean the Committee or its designee.
(h)    “Company” means American Water Works Company, Inc., a Delaware
corporation.
(i)    “Contingent Annuitant” means:
(i)    the Participant’s spouse; or


3



--------------------------------------------------------------------------------





(ii)    the person designated by the Participant, with the consent of the
Participant’s spouse if the Participant is married, as Contingent Annuitant in a
manner prescribed by the Committee, or,
(iii)    if the Participant has no spouse and benefits are payable in the form
of a life and certain annuity under Section 6.4(b)(ii), the Participant’s
estate.
A married Participant may designate a person or persons other than his spouse as
Contingent Annuitant, provided that such spouse consents in writing in a manner
prescribed by the Committee which satisfies the requirements of Section 6.2.
Such consent shall not be required if it is established to the satisfaction of
the Committee that the consent cannot be obtained because there is no spouse,
because the spouse cannot be located or because of such other circumstances as
the Secretary of the Treasury may prescribe by regulations. A subsequent spouse
of the Participant shall not be bound by any such consent.
(j)    “Continuous Service” means that uninterrupted period of employment, prior
to the Normal, Early or Disability Retirement Date of an Employee with the
Company, a Designated Subsidiary or former Designated Subsidiary, or Predecessor
thereof. Transfers of employment between any corporations which are or were the
Company, a Designated Subsidiary, a former Designated Subsidiary, or any
Predecessor thereof, any absence due to temporary layoff not exceeding 12
months, Qualified Military Service or approved leave of absence for sickness,
accident or other cause shall not be considered an interruption or termination
of employment. Employees similarly situated shall be accorded uniform and
nondiscriminatory treatment by the Committee in approving leaves of absence. A
completed year of Continuous Service means a 12 month period ending on the day
prior to the anniversary date of employment during which the Employee’s
customary employment was for more than 1,100 hours. Notwithstanding the
foregoing, each Employee who became a Participant on July 1, 1952 shall, if his
Service has been Continuous since July 1, 1952, receive Continuous Service
credit for all periods of employment prior to July 1, 1952 with the Company, any
Predecessor thereof, or any Subsidiary or former Subsidiary from the date when
he was first employed by such Company, Predecessor or Subsidiary, including any
period of Qualified Military Service, but excluding any other period when not
actively employed.
(k)    “Designated Subsidiary” means any Subsidiary named by the Board of
Directors as such under this Plan, or any Subsidiary to which, prior to July 1,
1975, the board of directors of its immediate parent company designated this
Plan to be applicable, which naming may be changed by the Board of Directors
from time to time.
(l)    “Disability Retirement Date” means the date a Participant retires before
his Normal Retirement Date in accordance with the provisions of Section 4.3.


4



--------------------------------------------------------------------------------





(m)    “Early Retirement Date” means the first day of the calendar month
coinciding with or immediately following the date a Participant reaches age 55,
provided that the sum of his age and Years of Service is at least 70.
(n)    “Earnings:”
(i)    General Rule. Earnings shall mean, for any Participant, his total
compensation for services as an Employee paid as an annual or other periodic
salary or as an hourly wage (including overtime pay and shift differentials), by
the Company, by any Designated Subsidiary, any former Designated Subsidiary or
any Predecessor thereof, plus (a) amounts paid under the Company’s Annual
Incentive Plan that have not been deferred by the Employee, (b) amounts that
would be paid to the Employee during the year but for the Employee’s election
under a cash or deferred arrangement described in section 401(k) of the Code or
a cafeteria plan described in section 125 of the Code or a qualified
transportation fringe benefit program described in section 132(0(4) of the Code,
and (c) amounts paid under the Company’s Business Development Incentive Plan.
(ii)    Maximum Annual Dollar Limit. The annual Earnings of each Participant
(who performs at least one Hour of Service on or after July 1, 2002) taken into
account in determining benefit accruals in any Plan Year beginning after
December 31, 2001, shall not exceed the dollar limitation specified in section
401(a)(17) of the Code as in effect for the Plan Year ($270,000 for 2017),
adjusted for cost-of-living increases in accordance with section 401(a)(17)(B)
of the Code. The cost-of-living adjustment in effect for a calendar year applies
to annual compensation for the determination period that begins with or within
such calendar year. In determining benefit accruals in Plan Years beginning
after December 31, 2001, the annual Earnings limit for any prior determination
period shall be limited to $200,000. Effective for Limitation Years beginning
after July 1, 2007, this Section 2.1(n)(ii) shall also apply to Article C.3 of
Appendix 2.
(o)    “Effective Date” of the Plan means July 1, 1952. The effective date of
this amendment and restatement of the Plan is January 1, 2016, except as
otherwise specifically stated herein.
(p)    “Employee” means:
(i)    an individual who is employed by the Employer;
(ii)    an individual who is not employed by the Employer but is a Leased
Employee within the meaning of section 414(n)(2) of the Code, provided that if
the total number of Leased Employees constitutes 20% or less of the Employer’s
nonhighly compensated work force, within the meaning of section 414(n)(5)(C)(ii)
of the Code. The term “Employee” shall not include those Leased Employees
covered by a “safe harbor” plan described in section 414(n)(5)(B) of the Code;
and


5



--------------------------------------------------------------------------------





(iii)    when required under Section 2.1(u), for purposes of crediting Hours of
Service, a former Employee.
(q)    “Employer” means the Company, its Designated Subsidiaries, and for
purposes of computing an Employee’s Years of Service for purposes of vesting and
eligibility, but not benefit accrual:
(i)    any other employer included with the Company in a controlled group of
corporations or trades or businesses within the meaning of section 414(b) or (c)
of the Code, or an affiliated service group within the meaning of section 414(m)
of the Code; and
(ii)    any other entity required to be aggregated with the Company pursuant to
regulations under section 414(o) of the Code;
provided, that any such employer shall be included with the term “Employer” only
while member of such a group including the Company.
(r)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(s)    “Final Average Earnings” means, for any Employee, the average of the
Employee’s Earnings for those 60 consecutive full months of the final 120 months
of employment as an eligible Employee which yield the highest average. If within
the 60 month period (or lesser period of employment) applicable in the
determination of Final Average Earnings a Participant is absent due to layoff,
sickness or accident, Qualified Military Service, leave of absence or other
cause to the extent specified in Section 2.1(nn)(ii), his Earnings during such
period of absence shall be considered to be his Scheduled Monthly Earnings. If
within such 60 month period the Participant is absent due to a cause not
specified in Section 2.1(nn)(ii), including but not limited to a strike or other
work stoppage, his Final Average Earnings shall be computed on the basis of the
last 60 months (or lesser period of employment) during which he actually
received Earnings, or is absent under such circumstances that he is credited
with Hours of Service under Section 2.1(nn)(ii). If a Participant does not have
Earnings for 60 consecutive months, that Participant’s Final Average Earnings
shall be the amount determined by dividing that Participant’s Earnings as an
eligible Employee by the number of months in which Earnings were actually
received. Notwithstanding the foregoing, in determining Final Average Earnings,
overtime in the last month worked prior to the pension effective date will be
the average monthly overtime earned during the twelve months prior to the month
in which the Employee submits his application for retirement.
(t)    “Fund” means the aggregate of the funds held by any Insurance Company
under an Insurance Contract, other than those irrevocably committed to the
purchase of annuity contracts, or by the Trustee or any other Investment
Manager, for the purpose of providing retirement income benefits under the Plan
for Participants, surviving spouses and Contingent Annuitants.


6



--------------------------------------------------------------------------------





(u)    “Hour of Service” means:
(i)    each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Employer;
(ii)    each hour for which an Employee is paid, or entitled to payment, by the
Employer with respect to a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff or jury
duty; provided that, subject to Section 2.1(nn)(ii), an Employee shall be
credited with no more than 501 Hours of Service on account of any single
continuous period during which he performs no duties;
(iii)    each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer employing an Employee;
(iv)    solely for purposes of determining whether a Break-in-Service has
occurred, each hour which would normally have been credited to the individual,
or if that number of hours cannot be determined, 8 hours per working day, to a
maximum of 501 hours, during any period throughout which the individual is
absent from employment because of the individual’s pregnancy, the birth of the
individual’s child, placement of a child with the individual in connection with
the adoption of that child by the individual, or the individual’s need to
provide care for such a child for the period immediately following that child’s
birth or adoption; and,
(v)    each other hour credited under Section 2.1(nn)(ii).
Hours of service shall be credited to the Employee for the applicable 12 month
period or periods in which the duties are performed, for which the payment is
made, or to which the award, agreement or leave pertains, except that in the
case of hours credited under Section 2.1(u)(iv), relating to maternity and
paternity leave, such hours shall be credited in the year in which the absence
from work begins if necessary to avoid a Break-in-Service in that year, or in
any other case, in the following year. Hours of Service under this Section
2.1(u) shall be credited consistent with the provisions of 29 CFR 2530.200b-2,
issued by the United States Department of Labor, which provisions are
incorporated herein by reference.
(v)    “Insurance Company” means any insurance company or companies, from which
retirement income benefits payable under the Plan may be purchased for
Participants, their surviving spouses and Contingent Annuitants.
(w)    “Insurance Contract” means any group deposit administration contract,
immediate participation guaranteed contract or other policy of similar type or
purpose entered into by the


7



--------------------------------------------------------------------------------





Company, under which retirement income benefits payable under the Plan may be
paid to Participants, their surviving spouses and Contingent Annuitants.
(x)    “Investment Manager” means any “investment manager,” as that term is
defined by section 3(38) of ERISA or any applicable provision of any successor
law, which has investment control of any Plan assets pursuant to an agreement
with the Company or the Trustee.
(y)    “Late Retirement Date” means the actual date of retirement of a
Participant who remains employed by the Employer after his Normal Retirement
Date.
(z)    “Leased Employee” means any person who is not an Employee and who
provides services to the Employer if:
(i)    such services are provided pursuant to an agreement between the Employer
and any other person;
(ii)    such Person has performed services for the Employer or for the Employer
and related employees on a substantially full-time basis for a period of at
least one year; and
(iii)    such services are performed under the primary direction or control of
the Employer.
(aa)    “Limitation Year” means the calendar year.
(bb)    “Qualified Military Service” means any service in the “uniformed
services” (as defined in Chapter 43 of Title 38 of the United States Code) by
any Employee if such Employee is entitled to re-employment rights under such
Chapter with respect to such service.
(cc)    “Normal Retirement Date” means the first day of the calendar month
coinciding with or immediately following the date a Participant reaches age 65.
(dd)    “Participant” means an Employee who has met the eligibility requirements
of Sections 3.1, 3.2, and 3.3, as applicable. An individual who qualifies as a
Participant shall continue to be a Participant until all benefits due him under
the Plan have been paid. An individual who is not a U.S. citizen but who is
seconded to employment with any U.S. Employer shall not be eligible to
participate during any period while such individual is also covered by a pension
plan maintained or contributed to by his non-U.S. Employer.
(ee)    “Plan” means the Pension Plan for Employees of American Water Works
Company, Inc. and its Designated Subsidiaries, as set forth in this document and
the related Trust Agreement pursuant to which the Trust is maintained.
(ff)    “Plan Year” means the 12 month period ending June 30.


8



--------------------------------------------------------------------------------





(gg)    “Predecessor” means any corporation which was a constituent in a merger,
consolidation, liquidation or similar combination of corporations.
(hh)    “Scheduled Monthly Earnings” on any date means, in the case of any
salaried Employee, his basic rate of monthly earnings at such date (exclusive of
overtime payments and bonuses), and, in the case of any hourly-paid Employee,
the amount determined by multiplying his average weekly earnings (exclusive of
overtime payments and bonuses) at said date by 4 & 1/3. As used in the preceding
sentence, “average weekly earnings” on any date means the amount determined by
multiplying the hourly-paid Employee’s basic straight time hourly rate at said
date by the number of hours in his normal work week; provided, however, that the
basic straight time hourly rate and the number of hours in a normal work week of
any such Employee on a shift schedule shall be averaged over the period covered
by the shift cycle.
(ii)    “Social Security Average Wage Base” means the average of the amounts
considered “wages” under section 3121(a)(1) of the Code, or any applicable
provision of any successor laws, for the calendar year including the date as of
which a benefit is to be calculated under Section 4.3(c) and the preceding nine
calendar years.
(jj)    “Social Security Retirement Age” means the age used under section 216(1)
of the Social Security Act, except that such section shall be applied without
regard to the age increase factor, as if the early retirement age under section
216(1)(2) of such Act were 62.
(kk)    “Subsidiary” means any corporation, association or business trust, 50%
or more of whose voting stock (not including shares having voting power only
upon the happening of an event of default) is or was owned, directly or
indirectly, by American Water Works Company, Inc., or by any corporation which
was a constituent in a merger, consolidation, liquidation, transfer of
substantially all of its assets in exchange for stock, or similar combination of
corporations with or into the Company.
(ll)    “Trust” means the legal entity created by the Agreement (“Trust
Agreement”) between the Company and the Trustee, fixing the rights and
liabilities with respect to the control and management of those assets of the
Fund held in the Trust.
(mm)    “Trustee” means the trustee or trustees, and any successor or successors
thereto, designated by the Board of Directors and named in the Trust Agreement
or any amendment thereto.
(nn)    “Year of Service” means:
(i)    Service Prior to 1975 Anniversary. For periods prior to the first
anniversary after July 1, 1975 of the date on which a Participant became an
Employee, each year of Continuous Service included in a period of Continuous
Service ending on that date.


9



--------------------------------------------------------------------------------





(ii)    Years of Service for Eligibility and Vesting. Except as otherwise
provided under Section 2.1(nn)(iv) below, for purposes of eligibility to
participate in the Plan, vesting and for meeting the eligibility requirements
for survivor benefits or for a Normal, Late, Early or Disability Retirement
Date, Years of Service shall be determined under this Section 2.1(nn)(ii). For
periods beginning on or after the first anniversary after July 1, 1975 of the
date on which a Participant became an Employee, or in the case of a Participant
who first became an Employee on or after July 1, 1975, for periods beginning on
or after the date the Participant became an Employee, each 12 month period
commencing on his employment date or any anniversary thereof during which he
completes at least 1,000 Hours of Service and which is not excluded by the
provisions of Sections 9.1 and 9.2. For this purpose, an Employee for whom
records of hours actually worked are not maintained, shall be credited with 8
Hours of Service for each day for which he is compensated for his services or
for which he otherwise would have been compensated for his services during which
he is absent due to (A) layoff not exceeding 12 months, (B) sickness or accident
in accordance with the customary personnel practices of the respective Company
or Designated Subsidiary, but not exceeding the first 24 months thereof, (C)
Qualified Military Service, or (D) leave of absence, or other cause, approved by
the Committee pursuant to uniform and nondiscriminatory rules applicable to
Employees similarly situated, provided that in each case the Employee returns to
employment with the Company or a Designated Subsidiary or, if eligible to do so,
retires, on or before the last day of the period for which service credit is
granted under (A), (B), or (D), or, in the case of absence under (C), the last
day on which the Employee’s re-employment rights are protected by law.
Years of Service earned by Employees who are not included in an “Eligible Union
Group,” as described in Section 3.1(b), and have ceased for any reason to be
eligible to accrue additional benefits under the Plan will be credited for
purposes of vesting and for meeting the eligibility requirements for survivor
benefits and Normal, Late, Early or Disability Retirement, but will not be
credited for purposes of determining benefit accrual and computing a
Participant’s retirement income benefit under the Plan under Section
2.1(nn)(iii) below.
(iii)    Years of Service for Benefit Accrual. Except as otherwise provided
under Section 2.1(nn)(iv) below, for purposes of determining benefit accrual and
computing a Participant’s retirement income benefit under the Plan, a Year of
Service shall be credited for each full 12 month period during which a
Participant is credited with at least 1,000 Hours of Service. In addition, a
Participant shall receive a partial Year of Service for a period of less than 12
months provided the Participant is credited with at least 1,000 Hours of Service
during such period. Notwithstanding any other provision of this Plan, no period
during which an individual was ineligible to be a Participant by reason of
Section 3.1, 3.2 or 3.3 shall be


10



--------------------------------------------------------------------------------





a Year of Service for the purpose of computing the retirement income benefit, if
any, to which such individual is entitled under this Plan.
A Participant shall receive credit for a partial Year of Service for an
employment period of fewer than 12 months. That credit shall be determined as a
fraction, the denominator of which shall be 365 and the numerator of which shall
be the number of days in the period beginning on the last anniversary date of
his employment prior to the termination of his service or his Normal, Late,
Early or Disability Retirement Date, and ending on the date of the termination
of his service or his Normal, Late, Early or Disability Retirement Date, if his
Hours of Service for such period equaled, or when annualized, would equal 1,000
or more.
(iv)    Special Rules. For special service rules to be applied in computing
Years of Service for purposes of benefit accrual, vesting and for meeting the
eligibility requirements for survivor benefits or for a Normal, Late, Early or
Disability Retirement Date, for Employees of certain acquired Subsidiaries which
have become Designated Subsidiaries, see Appendices 3 and 4.
Union Participants described in Section 5.2(d) shall cease to be credited with
Years of Service after December 31, 2005 for purposes of benefit accrual. Years
of Service earned by union Participants described in Section 5.2(d) after
December 31, 2005 will be credited for purposes of vesting and for meeting the
eligibility requirements for survivor benefits and Normal, Late, Early or
Disability Retirement.
Notwithstanding any provisions in the Plan to the contrary, any non-union
Participant transferred from American Water Works Service Company, Inc. to
American Water Enterprises, Inc. effective December 26, 2011 who is listed in
Appendix 7, shall continue to be credited with Years of Service on and after
December 26, 2011 for purposes of benefit accrual, as well as for vesting and
for meeting the eligibility requirements for survivor benefits or for Normal,
Late, Early or Disability Retirement Date, until such Participant subsequently
terminates employment or is transferred from his or her December 26, 2011
classification to an ineligible employment classification.
Notwithstanding any provisions in the Plan to the contrary, any non-union
Participant who, immediately prior to a transfer of employment to American Water
Enterprises, Inc., is eligible to accrue additional benefits under the Plan
under Section 3.2(b), shall continue to be credited with Years of Service on and
after such transfer to American Water Enterprises, Inc. for purposes of benefit
accrual, as well as for vesting and for meeting the eligibility requirements for
survivor benefits or for Normal, Late, Early or Disability Retirement Date,
until such Participant subsequently terminates employment or is transferred to
an ineligible employment classification.


11



--------------------------------------------------------------------------------





Section 2.2    Administration. The Plan shall be administered by the Committee
as more fully provided for in Sections 11.1 through 11.3.
Section 2.3    Construction.
(a)    The headings and subheadings in the Plan are inserted for convenience of
reference only and are not to be considered in the construction of any provision
of the Plan.
(b)    The masculine pronoun as used in this Plan refers to both sexes.
Section 2.4    Governing Law. Except to the extent such laws are superseded by
ERISA or the Code, the laws of the State of New Jersey shall govern.

    
ARTICLE III.
PARTICIPATION
Section 3.1    New Participants.
(a)    Except as specifically provided in Section 3.1(b) below, any Employee who
was not a Participant in the Plan on January 1, 2006 shall forever remain
ineligible for the Plan.
(b)    Subject to the terms of the applicable collective bargaining agreement, a
union Employee employed within an Eligible Union Group shall become a
Participant on the first day of the calendar month next following his completion
of one Year of Service. “Eligible Union Groups” include:
(i)    Union Employees employed in the Company’s call center at either the
Alton, Illinois or Pensacola, Florida facility;
(ii)    Union Employees hired or rehired prior to February 1, 2009 at the
Company’s Sterling, Illinois facility;
(iii)    Union Employees employed on January 15, 2002 in the Company’s water
business acquired from Citizens Utility Company; or
(iv)    Local 423 union Employees hired before April 1, 2006 or Local 68 union
Employees hired before May 1, 2006, who were participating in the Employees’
Retirement Plan of Elizabethtown Water Company as of December 31, 2006.
An Employee who is hired or transferred into an Eligible Union Group shall
become a Participant on or after January 1, 2006 only if the collective
bargaining agreement applicable to that Eligible Union Group specifically
provides for participation in the Plan by all members of that Eligible Union
Group.


12



--------------------------------------------------------------------------------





Section 3.2    Participants as of January 1, 2006.
(a)    Except as provided in this Section 3.2, an Employee who was a Participant
in this Plan as of January 1, 2006, shall remain eligible to participate in the
Plan.
(b)    Any Participant who, as of January 1, 2006, was not eligible to accrue
benefits under the Plan shall forever remain ineligible to accrue benefits under
the Plan without regard to a subsequent transfer to an eligible classification
of employment, rehire, recall, or other resumption of employment unless that
Participant is subsequently employed within one of the Eligible Union Groups and
the collective bargaining agreement applicable to that Eligible Union Group
specifically provides for participation in the Plan by all members of that
Eligible Union Group.
(c)    Any Participant who, on or after January 1, 2006, ceases for any reason
to be eligible to accrue benefits under the Plan shall forever remain ineligible
to accrue future benefits under the Plan without regard to a subsequent transfer
to an eligible classification of employment, rehire, recall, or other resumption
of employment unless that Participant is subsequently employed within one of the
Eligible Union Groups and the collective bargaining agreement applicable to that
Eligible Union Group specifically provides for participation in the Plan by all
members of that Eligible Union Group.
(d)    Non-union Participants rehired on or after January 1, 2006, shall not be
eligible to accrue additional benefits under the Plan.
(e)    No union Participants hired or rehired on or after January 1, 2001 shall
be eligible to accrue additional benefits, under the Plan on or after January 1,
2006 unless employed within one of the Eligible Union Groups and the collective
bargaining agreement applicable to that Eligible Union Group specifically
provides for participation in the Plan by all members of that Eligible Union
Group.
(f)    Union Employees hired or rehired on or after January 1, 2001 who, on or
after January 1, 2006, cease to be covered under a collective bargaining
agreement between a union and the Company for any reason, including by transfer
to non-union status (union Employees hired before January 1, 2001 and
transferred to non-union status will, at the time of transfer, be treated as a
non-union Employee hired before January 1, 2006) shall not be eligible to accrue
additional benefits under the Plan on or after January 1, 2006; provided,
however, union Employees hired before January 1, 2001 who are laid off and
recalled to employment on or before December 31, 2005 shall be treated as having
been hired before January 1, 2001 but subject on and after January 1, 2006 to
the provisions in this Section 3.2.
(g)    No Employee on whose behalf the Company or a Designated Subsidiary makes
contributions to any employee pension benefit plan with respect to a period of
current service shall be eligible to accrue benefits in this Plan for the same
period of service.


13



--------------------------------------------------------------------------------





(h)    Any Participant who, immediately prior to a transfer of employment to
American Water Enterprises, Inc., is eligible to accrue additional benefits
under the Plan under this Section 3.2(b) shall continue to accrue benefits under
the Plan while employed by American Water Enterprises, Inc. until such
Participant subsequently terminates employment or is transferred to an
ineligible employment classification.
Section 3.3    Collective Bargaining.
(a)    Any other provision of this Plan to the contrary notwithstanding, if any
labor organization, which shall be recognized by the Company or a Designated
Subsidiary as the representative for purposes of collective bargaining of any
unit of Employees, does not enter into an agreement with the Company or a
Designated Subsidiary providing for the participation of such Employees in this
Plan, or having entered into such an agreement fails or refuses to continue the
same in effect, the Employees so represented shall not, except to the extent of
such Employees’ vested interest under Section 8.1, be Participants in, or
eligible to participate in, this Plan, its benefits, or in the funds held by the
Insurance Company, the Trustee or any Investment Manager, provided that if the
absence of an agreement occurs only during a period of negotiations which
culminate in a new agreement providing for the participation of such Employees
in this Plan, such Employees shall not lose any of the rights which they would
otherwise have had hereunder.
(b)    If any Employee becomes a Participant following a period during which he
was ineligible to participate by reason of this Section 3.3, his Years of
Service under this Plan shall not, for the purpose of computing the retirement
income benefit, if any, to which he is entitled under this Plan, include any
period during which he was so ineligible.
Section 3.4    Suspension of Benefits. A Participant who continues in employment
beyond age 65 shall not be entitled to payment of benefits while so employed,
provided that the Plan notifies the Participant by personal delivery or first
class mail during the first calendar month following the Participant’s Normal
Retirement Date that his benefits will not be payable until his actual
termination of employment. Such notification shall state that benefit payments
are not being paid, in accordance with this Section 3.4, because the Participant
is remaining in active employment, and shall include a copy of this Section 3.4
and a statement to the effect that applicable Department of Labor regulations
may be found at 29 CFR § 2530.203-3.


14



--------------------------------------------------------------------------------








ARTICLE IV.
RETIREMENT


Section 4.1    Normal Retirement and Late Retirement.
(a)    Upon retirement at his Normal Retirement Date a Participant shall be
entitled to receive a monthly retirement income commencing on his Normal
Retirement Date in an amount determined under Sections 5.2, 5.6, 5.7 and, if
applicable, Section 6.1(a).
(b)    A Participant who continues to be employed after his Normal Retirement
Date shall be entitled to receive a monthly retirement income commencing on his
Late Retirement Date in an amount determined under Sections 5.2, 5.6, 5.7 and,
if applicable, Section 6.1(a). Notwithstanding the foregoing, an executive shall
have a Late Retirement Date only if he continues in employment with the Employer
after his Normal Retirement Date by consent of the Company.
(c)    For purposes of this Section 4.1, an “executive” means a Participant:
(i)    who is an executive as defined in 29 CFR.541.1 and EEOC Reg. section
1625.12;
(ii)    who is (A) in charge of a significant and substantial local or regional
operation of the Employer, (B) in charge of a department or division of the
Employer, or (C) in a high policy making position with the Employer;
(iii)    who has attained age 65;
(iv)    who has been in a position described in Sections 4.1(a) and 4.1(b) for
the two year period immediately prior to his retirement; and
(v)    who is entitled to an immediate nonforfeitable annual retirement income,
payable in the form of a single life annuity commencing at age 65 (or
retirement, if later), from all employee pension, profit sharing, savings and
deferred compensation plans sponsored by the Employer, which equals, in the
aggregate, at least $44,000 (or such other amount as may be described pursuant
to 29 C.F.R. 541.1). There shall be excluded from the calculation of the
retirement income all of the Participant’s contributions to all plans, including
amounts rolled over from the plans of previous employers.
Section 4.2    Early Retirement.
(a)    A Participant may retire on the first day of any month occurring on or
after both attaining his Early Retirement Date and making application in writing
therefor to his Employer at


15



--------------------------------------------------------------------------------





least two full calendar months in advance. Notwithstanding the foregoing, in the
event a Subsidiary is named as a Designated Subsidiary effective after December
31, 1971, a Participant who is an Employee of such Designated Subsidiary may not
retire under this Section 4.2(a) before being credited with five Years of
Service under this Plan.
(b)    In the event of retirement under the provisions of Section 4.2(a), the
date of a Participant’s actual retirement shall be his Early Retirement Date and
upon retirement at his Early Retirement Date a Participant shall be entitled to
receive a monthly retirement income commencing on his Early Retirement Date in
an amount determined under Sections 5.4, 5.6, 5.7 and, if applicable, Section
6.1(a).
(c)    In the event a Participant who has applied for Social Security disability
benefits applies for an Early Retirement benefit under this Section 4.2,
commences payment of his Early Retirement benefit as of his elected Annuity
Starting Date, and such elected Annuity Starting Date occurs prior to the date
that an award of total and permanent disability benefits is made by the United
States Social Security Administration (the “Award”), such Participant shall not
be permitted to change his Early Retirement benefit to a Disability Retirement
benefit payable under Section 4.3 following the date of the Award. The foregoing
shall apply regardless of the date of disability that is referenced in the
Award. For purposes of clarity, a Participant for whom payment of his Early
Retirement benefit has not yet commenced as of his elected Annuity Starting Date
due to administrative delay shall be treated as having commenced payment of his
Early Retirement benefit as of his elected Annuity Starting Date.
Section 4.3    Disability Retirement.
(a)    A Participant who has completed 10 or more Years of Service, and who
qualifies for disability retirement under this Section 4.3(a) shall be retired
as of the first day of the month following the first month in which the
Committee has received both (i) the Participant’s written request for disability
retirement, and (ii) evidence reasonably satisfactory to the Committee that the
Participant has been determined by the United States Social Security
Administration to qualify for total and permanent disability benefits under the
Social Security Act. A Participant shall be eligible for disability retirement
benefits if, as a result of mental or physical illness or injury (other than
self-inflicted) while actively employed, he qualifies for disability benefits
under the Social Security Act. Disability benefit payments shall commence in
either the month in which the disabled Participant is retired, as described
above, or in the next following month, as may be administratively practicable.
Such payments under the Plan shall be made retroactively to the first day of the
month following the date as of which the Participant is deemed to be disabled by
the Social Security Administration, or, if later, to the last day of the
Participant’s eligibility for continuation of the Participant’s salary or hourly
wages as sick pay under an applicable Employer sick pay plan. The sum of any
retroactive payments shall be paid in a lump sum, without interest, as part of
the first monthly payment of disability benefits. A Participant shall provide
such reasonable evidence of continued Social Security


16



--------------------------------------------------------------------------------





disability as the Committee may require from time to time. Disability benefits
shall be discontinued if the Participant ceases to qualify for disability
benefits under the Social Security Act. A Participant who becomes disabled,
while actively employed, on or after attaining age 65, shall be considered to
have retired under Section 4.1 and will be entitled to a monthly retirement
income, if any, in an amount determined under Sections 5.2, 5.6, 5.7 and, if
applicable, Section 6.1(a).
(b)    Notwithstanding the above, if a Participant’s disability is determined by
the Social Security Administration to qualify under the Social Security Act
prior to July 1, 2001, and the Participant’s benefit was in pay status, the
benefit shall be determined under the provisions of the Plan in effect prior to
July 1, 2001.
(c)    In the event of retirement under the provisions of Section 4.3, the date
specified in Section 4.3 shall be the Participant’s Disability Retirement Date,
and the Participant shall be entitled to receive for life, or as long as his
disability continues to qualify under the Social Security Act, a monthly
retirement income commencing on his Disability Retirement Date in an amount
determined under Sections 5.5, 5.6, 5.7 and, if applicable, Section 6.1(a);
provided that if at his Disability Retirement Date, a Participant would be
eligible for Early Retirement but for the two months’ notice requirement, he may
elect to retire early under the provisions of Section 4.2(a).
(d)    A Participant shall not be eligible for a benefit payable under this
Section 4.3 if the provisions of Section 4.2(c) apply.

    
ARTICLE V.
RETIREMENT INCOME LIFE BENEFITS


Section 5.1    For Participants Who Retired Prior to July 1, 2001. Except as
otherwise specifically provided in Appendix 1, the monthly retirement income
payable to a Participant whose Retirement Date occurred on or before July 1,
2001 shall be continued after June 30, 2001 in the same amount and subject to
the same conditions as the monthly retirement income which such Participant was
receiving under the Plan beginning on or before July 1, 2001.
Section 5.2    Normal or Late Retirement Income. A Participant’s Normal or Late
Retirement Income shall be determined as follows:
(a)    For Active Non Union Participants Retirement on or after July 1, 2001. An
active non union Participant retiring after June 30, 2001, except as modified by
the provisions of Section 6.1(a), shall receive a monthly retirement income
commencing on his Normal or Late Retirement Date in an amount equal to the
following:
(i)    For Years of Service prior to July 1, 2001, the sum of the following:


17



--------------------------------------------------------------------------------





(A)    1.85% of his Final Average Earnings not in excess of the Social Security
Average Wage Base, multiplied by his Years of Service up to a maximum of 25
years, plus
(B)    2.1 % of his Final Average Earnings in excess of the Social Security
Average Wage Base, multiplied by his Years of Service up to a maximum of 25
years, plus
(C)    0.7% of his Final Average Earnings, multiplied by his Years of Service in
excess of 25 years.
plus
(ii)    For Years of Service on or after July 1, 2001, the sum of the following:
(A)    1.60% of his Final Average Earnings not in excess of the Social Security
Average Wage Base, multiplied by his Years of Service up to a maximum of 25
years, plus
(B)    2.1 % of his Final Average Earnings in excess of the Social Security
Average Wage Base, multiplied by his Years of Service up to a maximum of 25
years, plus
(C)    1.60% of his Final Average Earnings, multiplied by his Years of Service
in excess of 25 years.
(iii)    Years of Service credited before and after July 1, 2001 shall be
aggregated in determining the 25 year maximum period.
(b)    For Active Union Participants Retiring on or after July 1, 2001. An
active union Participant retiring after June 30, 2001, except as modified by the
provisions of Section 6.1(a), shall receive a monthly retirement income
commencing on his Normal or Late Retirement Date in an amount equal to the
following:
(i)    For Years of Service prior to July 1, 2001, the sum of the following:
(A)    1.85% of his Final Average Earnings not in excess of the Social Security
Average Wage Base, multiplied by his Years of Service up to a maximum of 25
years, plus
(B)    2.1 % of his Final Average Earnings in excess of the Social Security
Average Wage Base, multiplied by his Years of Service up to a maximum of 25
years, plus


18



--------------------------------------------------------------------------------





(C)    0.7% of his Final Average Earnings, multiplied by his Years of Service in
excess of 25 years.
plus
(ii)    1.60% of his Final Average Earnings, multiplied by his Years of Service
earned on or after July 1, 2001.
(c)    For Participants Hired on or after July 1, 2001. Effective for
Participants hired on or after July 1, 2001, except as modified by the
provisions of Section 6.1(a), a Participant’s monthly retirement income
commencing on his Normal or Late Retirement Date shall be an amount equal to
1.60% of his Final Average Earnings multiplied by his Years of Service at Normal
or Late Retirement.
(d)    For Union Participants Hired On Or After January 1, 2001. Except as
provided below in this Section 5.2(d), Section 3.1(b), or Section 3.2, the
Accrued Benefit of a union Participant hired or rehired on or after January 1,
2001 shall be frozen as of December 31, 2005 and no further benefits shall
accrue for such Participant under the Plan after December 31, 2005.
Notwithstanding the foregoing, union Employees who:
(i)    are employed at the Company's Sterling, Illinois facility and were hired
or re-hired prior to February 1, 2009,
(ii)    are employed in the Employer's call center at either the Alton, Illinois
or Pensacola, Florida facility,
(iii)    were union Employees on January 15, 2002 employed in the water business
acquired from Citizens Utility Company, or
(iv)    are Local 423 union Employees hired before April 1, 2006 or Local 68
union Employees hired before May 1, 2006, who were participating in the
Employees' Retirement Plan of Elizabethtown Water Company as of December 31,
2006,
may continue to accrue benefits under the Plan for Years of Service on and after
December 31, 2005.
Section 5.3    1994 Fresh Start Provisions. If the Accrued Benefit, computed as
of June 30, 1994, of a Participant who is actively employed on July 1, 1994 was
based on Earnings in excess of $150,000, such Accrued Benefit shall be frozen as
of June 30, 1994. The Accrued Benefit payable to such a Participant who retires
at his Normal Retirement Date shall be the greater of:
(a)    the sum of his Accrued Benefit as of June 30, 1994, plus his Accrued
Benefit for each Year of Service for benefit accrual after June 30, 1994
computed in accordance with Section


19



--------------------------------------------------------------------------------





5.2(a) above but based only on Earnings allowable under section 401(a)(17) of
the Code as in effect for Plan Years beginning after 1993; or
(b)    the Participant’s Accrued Benefit computed under Section 5.2(a) using all
of the Participant’s Years of Service for benefit accrual, but limiting Earnings
to the level in effect under section 401(a)(17) of the Code as of the
Participant’s retirement or other termination of service, as applicable.
Section 5.4    Early Retirement Income. The monthly retirement income commencing
on a Participant’s Early Retirement Date shall be an amount equal to his normal
retirement income under Section 5.2 based on his Years of Service to his Early
Retirement Date, multiplied by the appropriate factor, determined by his
attained age and Years of Service at his Early Retirement Date, as set forth in
the Schedule of Early Retirement Factors attached to this Plan as Table 1.
Section 5.5    Disability Retirement Income. The monthly retirement income
commencing on a Participant’s Disability Retirement Date shall be an amount
equal to the benefit which he would have received pursuant to Section 5.2(a) or
(b) or (c) based on his Years of Service and Final Average Earnings as of his
Disability Retirement Date, without reduction for early commencement.
Section 5.6    Other Plan Benefits. In the case of a Participant who becomes a
Participant by reason of the naming after June 30, 1985 of a Subsidiary as a
Designated Subsidiary, his normal, late, early, or disability retirement income
shall be adjusted downward to reflect benefits to which he is entitled under any
other retirement plan or plans established by such Designated Subsidiary and the
Committee, acting under uniform rules of nondiscriminatory application with
respect to the Employees of any such Designated Subsidiary, shall have the
exclusive and binding discretion to make such adjustment as it determines to be
equitable under all of the circumstances to the end that there be no duplication
of benefits under this Plan and any other plan or plans. Notwithstanding the
preceding sentence, no such adjustment shall be made for such amounts as are
attributable to the Participant’s contributions to such other plan or plans.
Section 5.7    Benefits Attributable to Merged Plans. In addition to any
retirement income benefit payable to a Participant under this Plan, any
Participant who was a participant in the California-American Water Company
Employee Retirement Plan, the Seymour Water Company Retirement Plan, the West
Virginia Water Company Pension Plan, the Brownsville Water Company
Non-Bargaining Employees’ Retirement Plan, the Brownsville Water Company
Bargaining Employees’ Retirement Plan and the Retirement Plan for Employees of
California Water Company, which were merged into this Plan, shall also receive
the amount of any benefit the Participant would have received from that merged
plan, but for the merger. The benefit payable to any Participant who was a
participant in the Pekin Water Works Company Pension Trust and who is given
credit under Appendix 3 of this Plan in computing his Accrued Benefit under this
Plan shall receive no additional benefit credit on account of such
participation.


20



--------------------------------------------------------------------------------





Section 5.8    Normal Form of Retirement Income. The normal form of retirement
income shall be as follows:
(a)    Unmarried Participants. If a Participant is not married on his Annuity
Starting Date, his retirement income will be paid to him monthly for life,
beginning with the first payment following his retirement and ending with the
last payment payable prior to his death.
(b)    Married Participants. If a Participant is married on his Annuity Starting
Date, his retirement income will be paid to him in the faun of a Qualified Joint
and Survivor Annuity as described in Section 6.1(a).

ARTICLE VI.
BENEFIT ELECTIONS, SURVIVOR BENEFITS
AND RELATED REDUCTIONS IN BENEFITS
Section 6.1    Automatic Surviving Spouse Benefit.
(a)    Qualified Joint and Survivor Annuity. A Participant who is married on his
Annuity Starting Date, shall be paid a benefit for his life equal to that
percentage determined by his attained age and the attained age of his spouse,
set forth in the Table of Contingent Annuitant Percentages attached to the Plan
as Table 2, of his normal retirement income under Section 5.2, his early
retirement income under Section 5.4 or his disability retirement income under
Section 5.5; and his spouse, if such spouse survives him, shall be paid a
benefit equal to 50% of his reduced benefit. For any Participant retiring on a
Late Retirement Date, Table 2 shall be applied based on the Participant’s
attained age and the attained age of the Participant’s spouse as of the
Participant’s Late Retirement Date.
If a Participant’s spouse dies within two years of the date payments to the
Participant begin under this Section 6.1(a), beginning with the first payment
following the death of such spouse, monthly retirement income payments to the
Participant will be adjusted to be equal to the monthly amount that would have
been paid to the Participant if the Participant’s benefit had been determined
solely under Section 5.8(a).
(b)    Qualified Preretirement Survivor Annuity.
(i)    Death Prior to Early Retirement Eligibility and Prior to Completing Ten
Years of Service. In the event of the death of an actively employed married
Participant who had competed at least five Years of Service but before he had
completed at least ten Years of Service, such Participant’s spouse shall be
entitled to a benefit, payable, if such spouse is then surviving, on the first
day of the month coincident with, or next following the later of (A) the date of
the Participant’s death or (B) the date the Participant would have attained


21



--------------------------------------------------------------------------------





age 55 had he survived, elected the 50% contingent annuity form of benefit, as
determined under Table 2 based on his and his spouse’s then attained ages, and
then died.
(ii)    Death Prior to Early Retirement Eligibility but After Ten Years of
Service. In the event of a married Participant’s death while actively employed,
after he has completed ten Years of Service but prior to becoming eligible for
Early Retirement, such Participant’s spouse shall be entitled to receive the
same monthly benefit to which the Participant would have been entitled had the
Participant retired on the day before his death and had elected to receive the
100% contingent annuity form of benefit. The amount of such benefit shall be
determined under Table 4, based on his attained age and the attained age of his
spouse, except that for purposes of applying Table 4, the Participant’s attained
age, if less than age 55, shall be considered to be age 55 and his spouse’s age
shall be adjusted so that it bears the same relationship to age 55 as their
actual attained ages bear to each other.
(iii)    Death After Becoming Eligible for Early Retirement. In the event of a
married Participant’s death, while actively employed, while he is eligible for
Early Retirement but for the applicable notice requirement under Section 4.2(a),
such Participant’s spouse shall be entitled to receive the same monthly benefit
to which the Participant would have been entitled had the Participant retired on
the day before his death and had elected to receive the 100% contingent
annuitant form of benefit as determined under Table 4, based on his attained age
and the attained age of his spouse.
(iv)    Death After Becoming Eligible for Normal Retirement. In the event of a
married Participant’s death while actively employed, after his Normal Retirement
Date, such Participant’s spouse shall be entitled to receive the same monthly
benefit to which the Participant would have been entitled had the Participant
retired on his Late Retirement Date and had elected to receive the 100%
contingent annuitant form of benefit as determined under Table 4, based on his
attained age and the attained age of his spouse.
(v)    Death of Vested Terminated Participant. In the event of a married
Participant’s death after he had completed five Years of Service, but before he
had become eligible for Early Retirement, and who was not actively employed at
the time of his death, such Participant’s spouse shall be entitled to a benefit,
payable, if such spouse is then surviving, on the first day of the month
coincident with, or next following the later of (A) the date of the
Participant’s death or (B) the date the Participant would have attained age 55
had he survived, elected the 50% contingent annuity form of benefit, as
determined under Table 2 based on his and his spouse’s then attained ages, and
then died. Notwithstanding the foregoing, in the event a married Participant who
is no longer actively employed dies after he has become eligible to elect to
receive retirement income benefits under Section 8.1 and before his Normal
Retirement Date, such Participant shall be considered to be actively


22



--------------------------------------------------------------------------------





employed on the date of his death, and his spouse, if surviving, will receive a
benefit in accordance with Section 6.1(b)(iii) above.
Any benefit payable under this Section 6.1 shall terminate on the surviving
spouse’s death.
Section 6.2    Notice and Election Procedures.
(a)    Initial Notice and Election. Within 180 days (90 days for plan years
beginning prior to January 1, 2007) before a Participant’s Annuity Starting
Date, the Committee shall supply the Participant with a written explanation
describing the terms and conditions of the normal form of benefit payable to him
under Section 5.8, the financial effect of the other forms of benefit available
to him under the Plan and the relative value of the other forms of benefit
compared to the normal form of benefit. The explanation shall also describe the
Participant’s right to waive the normal form of benefit and the effect of such
waiver, the rights of the Participant’s spouse, the right to revoke a previous
waiver of the normal form of benefit, the effect of such a revocation and, if
the Participant has not reached his or her Normal Retirement Date, the
consequences of failing to defer payment until a later payment date. Finally,
the explanation shall advise the Participant that his benefit shall be paid in
such normal form, unless within 180 days (90 days for plan years beginning prior
to January 1, 2007) before his Annuity Starting Date, he notifies the Committee
of an election to receive a different form of benefit, and, if he is married:
(i)    his spouse consents to his election in writing,
(ii)    such election designates a Contingent Annuitant or Annuitants other than
his spouse (or form of benefit) that may not be changed without spousal consent,
or the spouse’s consent acknowledges the spouse’s right to limit consent to a
specific Contingent Annuitant or Annuitants (or form of benefit), and expressly
and voluntarily permits designations by the Participant without any requirement
of further consent by the spouse; and
(iii)    the spouse’s consent acknowledges the effect of such election and is
witnessed by a notary public.
(iv)    Spouse shall mean effective June 26, 2013, the individual to whom a
Participant is married, including a marriage of same-sex spouses that was
validly entered into in a domestic or foreign jurisdiction whose laws authorize
the marriage of two individuals of the same sex even if the married couple
resides in a domestic or foreign jurisdiction that does not recognize the
validity of same-sex marriages. Marriage does not include registered domestic
partnerships, civil unions, or other similar formal relationships recognized
under state law that are not denominated as a marriage under that state’s law,
and the term “Spouse” does not include individuals who have entered into such a
formal relationship. Spouse means the spouse of a Participant on the date
benefits under the Plan commence, however, if the Participant should die prior
to the date benefits under the Plan


23



--------------------------------------------------------------------------------





would have commenced to him/her, then the spouse will be the spouse to whom the
Participant was married on the date of death. To the extent provided, under a
qualified domestic relations order, the “Spouse” means a former Spouse of the
Participant.
(b)    Election Period; Extension of Election Period. A Participant’s election
period under this Section 6.2 shall be the 180 day period (90 day period for
plan years beginning prior to January 1, 2007) ending on his Annuity Starting
Date. If, by not later than the day before his Annuity Starting Date, the
Participant notifies the Committee of an election not to receive the normal form
of benefit payable to him under Section 5.8, and his spouse (if any) has
consented to such election, his benefit shall be paid in the alternate form
selected by the Participant.
However, if by not later than the day before his Annuity Starting Date, the
Participant requests the Committee to furnish him with additional information
relating to the effect of the normal form of benefit payable to him under the
Plan, the election period under this Section 6.2 shall be extended and his
Annuity Starting Date shall be postponed to a date not later than 180 days (90
days for plan years beginning prior to January 1, 2007) following the date the
Committee furnishes him with the additional information.
(c)    Change of Election - Optional Form of Benefit. Any Participant electing
an optional form of benefit under Section 6.3 or Section 6.4 may revoke such
election and file a new election with the Committee at any time prior to the
Participant’s Annuity Starting Date. Upon the Participant’s Annuity Starting
Date, his election shall become irrevocable.
(d)    Notice and Election Procedures for Qualified Preretirement Survivor
Annuity. Within the one year period beginning on the date an Employee becomes a
Participant, the Committee shall provide the Participant with a written
explanation of the spouse’s preretirement death benefit. The written explanation
shall notify the Participant that if he is married and he dies before his
Annuity Starting Date, his spouse shall receive the spouse’s preretirement death
benefit determined under Section 6.1(b).
Section 6.3    Monthly Income for Life Election. A Participant who is married on
his Annuity Starting Date may, with his spouse’s written and notarized consent,
elect to have his normal or late retirement income under Section 5.2, his early
retirement income under Section 5.4, or his disability retirement income under
Section 5.5, in each case as limited by Section 5.6 and 5.7, paid in the form
described in Section 5.8(a).
Section 6.4    Survivor Benefits Available by Election.
(a)    Participants whose benefits are not subject to an automatic surviving
spouse benefit under Section 6.1 or who, with their spouse’s written and
notarized consent as described in Section 6.2, elect not to accept an automatic
surviving spouse benefit may elect to provide benefits for their Contingent
Annuitants as described below.


24



--------------------------------------------------------------------------------





(b)    Upon written notice executed by a Participant and filed with his Employer
at least 60 days prior to his actual retirement date, a Participant may, subject
to the limitations of this Section 6.4, designate any individual as his
Contingent Annuitant and at the same time elect:
(i)    a reduced benefit for life with the continuation of (A) 50%, (B) 75%
(effective for Annuity Starting Dates after June 30, 2008), (C) 66-2/3%, or (D)
100% of such reduced benefit to his surviving Contingent Annuitant for the life
of such Contingent Annuitant; or
(ii)    a reduced benefit for life with the continuation of 100% of such reduced
benefit to his Contingent Annuitant only to the extent required for the total
number of monthly payments to the Participant and his Contingent Annuitant to
equal either (A) 60, (B) 120, or (C) 180.
(c)    In the event of such a designation and election, the reduced retirement
income payments will be paid to the Participant, commencing on his Normal, Late,
Early or Disability Retirement Date. The first payment, if any, to the
Contingent Annuitant shall be made on the first day of the calendar month
coincident with or following the death of the Participant, or as soon as
administratively possible following the death of the Participant, provided
payment is made retroactively to the first day of the month following the
Participant’s death. Payments to the Participant shall terminate with the last
payment payable preceding his death.
(d)    Any such election shall become effective upon the Participant’s
retirement unless otherwise provided by the Participant. The amount of the
Participant’s reduced retirement benefit shall be determined by multiplying his
normal, late, early or disability retirement income by a percentage set forth in
Table 2, 3, 4, or 4(a), as appropriate, depending upon his age and the age of
his Contingent Annuitant as of the Participant’s actual retirement date.
(e)    If a Contingent Annuitant dies within two years of the date payments to
the Participant begin under this Section 6.4, other than payments in a form
described in Section 6.4(b)(ii), monthly retirement income payments to the
Participant will be adjusted beginning with the first payment following the
death of such Contingent Annuitant, to be equal to the monthly amount that would
have been paid to the Participant if the Participant’s benefit had been
determined solely under Section 5.8(a). No such adjustment will be made to the
benefit of a Participant whose benefit is being paid in a form described in
Section 6.4(b)(ii).
(f)    If a Participant’s Contingent Annuitant is anyone other than his spouse,
the present value of the payments to be made to the Participant as of the date
such payments are to commence, computed by using the same mortality and interest
assumptions as are used for purposes of Tables 2, 3, 4, and 4(a) must be more
than 50% of the present value, as of such date and similarly computed, of all
payments to be made to the Participant and his Contingent Annuitant. Any
election of a Contingent Annuitant made in violation of this provision shall be
void.


25



--------------------------------------------------------------------------------





(g)    In the event of the death of the Participant’s Contingent Annuitant prior
to the Participant’s actual retirement date, the election of a Contingent
Annuitant under Section 6.4 shall be inoperative.
Section 6.5    Death Benefits for Unmarried Participants. An unmarried
Participant who is actively employed on or after January 1, 2006 and who has
completed at least five Years of Service may designate a Contingent Annuitant.
The benefit to be provided to that Contingent Annuitant shall be as specified in
(a) through (c) below:
(a)    For Active and Terminated Vested Participants: Death Prior to Early
Retirement Eligibility and Prior to Completing Ten Years of Service. In the
event of an unmarried Participant’s death after he had completed five Years of
Service, but before he had become eligible for Early Retirement, whether such
Participant is then actively employed or not, such Participant’s Contingent
Annuitant shall be entitled to a benefit, payable, if such Contingent Annuitant
is then surviving, on the first day of the month coincident with or next
following the later of (i) the date of the Participant’s death or (ii) the date
the Participant would have attained age 55 had he survived. The amount of such
benefit shall be the same amount that such surviving Contingent Annuitant would
have received had such Participant terminated his service, survived to age 55,
elected the 50% contingent annuity form of benefit, as determined under Table 2
based on his and his Contingent Annuitant’s then attained ages, and then died.
(b)    For Active Participants: Death Prior to Early Retirement Eligibility but
After Ten Years of Service. In the event of an unmarried Participant’s death
while actively employed, after he has completed ten Years of Service but prior
to becoming eligible for Early Retirement, such Participant’s Contingent
Annuitant shall be entitled to receive the same monthly benefit to which the
Participant would have been entitled had the Participant retired on the day
before his death and elected to receive the 100% contingent annuity form of
benefit. The amount of such benefit shall be determined under Table 4, based on
his attained age and the attained age of his Contingent Annuitant, except that
for purposes of applying Table 4, the Participant’s attained age, if less than
age 55, shall be considered to be age 55 and his Contingent Annuitant’s age
shall be adjusted so that it bears the same relationship to age 55 as their
actual attained ages bear to each other.
(c)    Death After Becoming Eligible for Early Retirement.
(i)    Actively Employed Participants. In the event of an unmarried
Participant’s death, while actively employed and after becoming eligible for
Early Retirement including after the Participant’s Normal Retirement Date, such
Participant’s Contingent Annuitant shall be entitled to receive the same monthly
benefit to which the Participant would have been entitled had the Participant
retired on the day before death and elected to receive the 100% contingent
annuitant form of benefit as determined under Table 4, based on his attained age
and the attained age of his Contingent Annuitant.


26



--------------------------------------------------------------------------------





(ii)    Terminated Participants. In the event of an unmarried Participant’s
death after his employment with the Employer has terminated and after becoming
eligible for Early Retirement including after the Participant’s Normal
Retirement Date, such Participant’s Contingent Annuitant shall be entitled to
receive the same monthly benefit to which the Participant would have been
entitled had the Participant retired on the day before death and elected to
receive the 100% contingent annuitant form of benefit as determined under Table
4, based on his attained age and the attained age of his Contingent Annuitant.
(d)    Any benefit payable under this Section 6.5 shall terminate on the
surviving Contingent Annuitant’s death.
Section 6.6    Required Distributions - Code Section 401(a)(9). Distributions
under this Section 6.6 shall be made in accordance with section 401(a)(9) of the
Code and the regulations thereunder, as generally described in this Section 6.6.
The provisions of this Section 6.6 shall supersede any distribution option
otherwise provided in the Plan to the extent that it is inconsistent with
section 401(a)(9) of the Code, but shall not create or increase any benefit.
Notwithstanding anything in the Plan to the contrary, the form and the timing of
all distributions under the Plan shall be in accordance with regulations issued
by the Department of the Treasury under section 401(a)(9) of the Code, including
the incidental death benefit requirements of section 401(a)(9)(G) of the Code.
The Plan shall apply the minimum distribution requirements of section 401(a)(9)
of the Code in accordance with the final regulations under section 401(a)(9)
that were published on April 17, 2002 and June 15, 2004, as set forth in Treas.
Reg. § 1.401(a)(9)-2 through 1.401(a)(9)-9. The provisions of this Section 6.6
shall override any provisions of the Plan to the contrary.
(a)    Time and Manner of Distribution.
(i)    Required Beginning Date. The Participant’s entire interest shall be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.
(ii)    Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin and the Participant’s Beneficiary is entitled to
receive a death benefit, the Participant’s entire interest shall be distributed,
or begin to be distributed, no later than as follows:
(A)    If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, then distributions to the surviving spouse shall begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have reached age 70½, if later.


27



--------------------------------------------------------------------------------





(B)    If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, then distributions to the Designated Beneficiary shall
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.
(C)    If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death and benefits are payable in the
form of a life and certain annuity under Section 6.4(b), the Participant’s
entire interest shall be distributed to the Participant’s estate by the December
31 of the calendar year containing the fifth anniversary of the Participant’s
death.
(D)    If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 6.6(a)(ii),
other than Section 6.6(a)(ii)(A), shall apply as if the surviving spouse were
the Participant.
For purposes of this Section 6.6(a)(ii) and Section 6.6(d), distributions are
considered to begin on the Participant’s Required Beginning Date (or, if Section
6.6(a)(ii)(D) applies, the date distributions are required to begin to the
surviving spouse under Section 6.6(a)(ii)(A)). If annuity payments irrevocably
commence to the Participant before the Participant’s Required Beginning Date (or
to the Participant’s surviving spouse before the date distributions are required
to begin to the surviving spouse under Section 6.6(a)(ii)(B)), the date
distributions are considered to begin is the date distributions actually
commence.
(iii)    Form of Distribution. Unless the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the Required Beginning Date, as of the first Distribution Calendar
Year distributions shall be made in accordance with Sections 6.6(b), (c) and
(d). If the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder shall be made in
accordance with the requirements of section 401(a)(9) of the Code and the
regulations thereunder.
(b)    Determination of Amount to be Distributed Each Year.
(i)    General Annuity Requirements. If the Participant’s interest is paid in
the form of annuity distributions under the Plan, payments under the annuity
shall satisfy the following requirements:
(A)    the annuity distributions shall be paid in periodic payments made at
intervals not longer than one year;


28



--------------------------------------------------------------------------------





(B)    the distribution period shall be over a life (or lives) or over a period
certain not longer than the period described in Sections 6.6(c) and (d);
(C)    once payments have begun over a period certain, the period certain shall
not be changed even if the period certain is shorter than the maximum permitted;
(D)    payments shall either be non-increasing or increase only as follows:
(1)    by an annual percentage increase that does not exceed the annual
percentage increase in a cost-of-living index that is based on prices of all
items and issued by the United States Bureau of Labor Statistics;
(2)    to the extent of the reduction in the amount of the Participant’s
payments to provide for a survivor benefit upon death, but only if the
Beneficiary whose life was being used to determine the distribution period
described in Section 6.6(c) dies or is no longer the Participant’s Beneficiary
pursuant to a qualified domestic relations order within the meaning of section
414(p) of the Code;
(3)    to provide cash refunds of employee contributions upon the Participant’s
death; or
(4)    to pay increased benefits that result from a Plan amendment.
(ii)    Amount Required to be Distributed by Required Beginning Date. The amount
that must be distributed on or before the Participant’s Required Beginning Date
(or, if the Participant dies before distributions begin, the date distributions
are required to begin under Section 6.6(b)(i)) is the payment that is required
for one payment interval. The second payment need not be made until the end of
the next payment interval even if that payment interval ends in the next
calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
Participant’s benefit accruals as of the last day of the first Distribution
Calendar Year shall be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant’s Required
Beginning Date.
(iii)    Additional Accruals After First Distribution Calendar Year. Any
additional benefits accruing to the Participant in a calendar year after the
first Distribution Calendar Year shall be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.
(c)    Requirements for Annuity Distributions that Commence During Participant’s
Lifetime.


29



--------------------------------------------------------------------------------





(i)    Joint Life Annuities Where the Beneficiary is Not the Participant’s
Spouse. If the Participant’s interest is being distributed in the form of a
joint and survivor annuity for the joint lives of the Participant and a
non-spouse Beneficiary, annuity payments to be made on or after the
Participant’s Required Beginning Date to the Designated Beneficiary after the
Participant’s death must not at any time exceed the applicable percentage of the
annuity payment for such period that would have been payable to the Participant
using the table set forth in Q&A-2 of Treas. Reg. § 1.401(a)(9)-6. If the
Annuity Starting Date precedes the year in which the Participant reaches age 70,
the age difference to be used in determining the applicable percentage referred
to in the preceding sentence is reduced by the number of years that the
Participant is younger than age 70 on his or her birthday in the calendar year
that contains the Annuity Starting Date. If the form of distribution combines a
joint and survivor annuity for the joint lives of the Participant and a
non-spouse Beneficiary and a period certain annuity, the requirement in the
preceding two sentences shall apply to annuity payments to be made to the
Designated Beneficiary after the expiration of the period certain.
(ii)    Period Certain Annuities. Unless the Participant’s spouse is the sole
Designated Beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Participant’s lifetime may not exceed the applicable distribution period for
the Participant under the Uniform Lifetime Table set forth in Treas. Reg. §
1.401(a)(9)-9 for the calendar year that contains the Annuity Starting Date. If
the Annuity Starting Date precedes the year in which the Participant reaches age
70, the applicable distribution period for the Participant is the distribution
period for age 70 under the Uniform Lifetime Table set forth in Treas. Reg. §
1.401(a)(9)-9 plus the excess of 70 over the age of the Participant as of the
Participant’s birthday in the year that contains the Annuity Starting Date. If
the Participant’s spouse is the Participant’s sole Designated Beneficiary and
the form of distribution is a period certain and no life annuity, the period
certain may not exceed the longer of the Participant’s applicable distribution
period, as determined under this Section 6.6(c)(ii), or the joint life and last
survivor expectancy of the Participant and the Participant’s spouse as
determined under the Joint and Last Survivor Table set forth in Treas. Reg. §
1.401(a)(9)-9, using the Participant’s and spouse’s attained ages as of the
Participant’s and spouse’s birthdays in the calendar year that contains the
Annuity Starting Date.
(d)    Requirements For Minimum Distributions Where Participant Dies Before Date
Distributions Begin.
(i)    Participant Survived by Designated Beneficiary. If the Participant dies
before the date distribution of his or her interest begins and there is a
Designated Beneficiary entitled to a death benefit under the Plan, the
Participant’s entire interest will be distributed, beginning


30



--------------------------------------------------------------------------------





no later than the time described in Section 6.6(a)(ii)(A) or (B) over the life
of the Designated Beneficiary or over a period certain not exceeding:
(A)    unless the Annuity Starting Date is before the first Distribution
Calendar Year, the life expectancy of the Designated Beneficiary determined
using the Designated Beneficiary’s age as of the Designated Beneficiary’s
birthday in the calendar year immediately following the calendar year of the
Participant’s death; or
(B)    if the Annuity Starting Date is before the first Distribution Calendar
Year, the life expectancy of the Designated Beneficiary determined using the
Designated Beneficiary’s age as of the Designated Beneficiary’s birthday in the
calendar year that contains the Annuity Starting Date.
(ii)    No Designated Beneficiary. If the Participant dies before the date the
distribution of his or her interest begins, the Participant’s surviving spouse
is the Participant’s sole Designated Beneficiary, and the surviving spouse dies
before distributions to the surviving spouse begin, this Section 6.6(d) will
apply as if the surviving spouse were the Participant, except that the time by
which distributions must begin will be determined without regard to Section
6.6(a)(ii)(A).
(e)    Definitions.
(i)    Designated Beneficiary. The individual who is designated as the
Contingent Annuitant under Section 2.1(i) of the Plan and is the designated
beneficiary under section 401(a)(9) of the Code and section 1.401(a)(9)-1, Q&A-4
of the Treasury regulations.
(ii)    Distribution Calendar Year. A calendar year for which a minimum
distribution is required. The first Distribution Calendar Year is the calendar
year immediately preceding the calendar year that contains the Participant’s
Required Beginning Date.
(iii)    Life Expectancy. Life expectancy as computed by use of the Single Life
Table in Treas. Reg. § 1.401(a)(9)-9.
(iv)    Required Beginning Date. April 1 of the calendar year following the year
in which a Participant reaches age 70½.
Section 6.7    Distributions Pursuant to a Qualified Domestic Relations Order
(“QDRO”). Any benefit payable to an Alternate Payee pursuant to a Qualified
Domestic Relations Order (“QDRO”), as those terms are defined in section 414(p)
of the Code, shall be paid in accordance with the terms of the QDRO. If
permitted under the terms of the QDRO, an Alternate Payee may elect payment of
benefits pursuant to a QDRO in the form of an Actuarially Equivalent lump sum
distribution; provided, however that the Alternate Payee must exercise this
election within the 90 day period following the notice to the Alternate Payee
that the domestic relations order issued is a


31



--------------------------------------------------------------------------------





QDRO. Notwithstanding the foregoing, an Alternate Payee may not elect a lump sum
form of distribution if payment of the Participant’s benefit has commenced prior
to the Alternate Payee’s benefit election.
Section 76.8    Limited Lump Sum Election.
(a)    Eligibility. A Participant who has terminated employment with a vested
Accrued Benefit, who is entitled to benefits as of June 30, 2014, may elect to
receive his benefit in a single lump sum payment, if the Participant satisfies
the following criteria:
(i)    the Participant has neither been reemployed by the Employer nor commenced
benefits under the Plan prior to the date of distribution is made under this
Section;
(ii)    the Participant's benefit is not subject to payment pursuant to Section
6.6 as a required minimum distribution or Section 6.7 according to a Qualified
Domestic Relations Order; and
(iii)    the Participant effectively returns a properly completed application
for distribution under this Section, in such form and manner as required by the
Committee, during the period that begins September 10, 2014 and ends October 24,
2014, or such other dates established by the Committee to provide an election
period of no fewer than 30 days and applied in a uniform and nondiscriminatory
manner.
(b)    Distribution to Beneficiary. If a Participant described in subsection (a)
is deceased, and if such Participant's surviving spouse or Contingent Annuitant
is entitled to a future benefit under the Plan that has not yet commenced under
the Plan prior to the date of distribution under this Section, such surviving
spouse or Contingent Annuitant may elect to receive a distribution in the form
of a single lump sum payment, if the surviving spouse or Contingent Annuitant
effectively returns a properly completed application for distribution under this
Section no later than October 24, 2014, in such form and manner as required by
the Committee.
(c)    Amount. The amount of the single lump sum payment under this Section
shall be an amount equal to the Actuarial Equivalent present value of the
Participant's vested Accrued Benefit which would otherwise be payable at the
Participant's Normal Retirement Date, as of November 1, 2014, including the
value of any early retirement subsidy if the Participant is eligible for an
Early Retirement Date.
(d)    Early Commencement of Benefits and Additional Forms of Distribution for
Certain Participants.
(i)    A Participant who satisfies the requirements of subsection (a) who is not
yet eligible for a Normal Retirement Date or an Early Retirement Date shall be
eligible for a single lump sum payment under this Section.


32



--------------------------------------------------------------------------------





(ii)    A Participant described in subsection (d)(i) shall also be eligible for
the normal form of payment under Section 5.8, which for a married Participant
shall be an annuity providing a reduced benefit for life with the continuation
of either 50% or 75%, as elected, of such reduced benefit to his surviving
spouse. The Actuarial Equivalent of such Accrued Benefit shall be reduced in
accordance with the factors set forth in Section 5.4 assuming the Participant
would have otherwise begun to receive his benefit upon attainment of age 55 or
current age, if older, then further reduced using the "applicable mortality
table" under section 417(e)(3) of the Code and the "applicable interest rate"
under section 417(e)(3) of the Code for the third calendar month preceding the
calendar year during which the Annuity Starting Date occurs to the extent his
Annuity Starting Date precedes his Early Retirement Date.
(e)    Spousal Consent. Notwithstanding anything in this Section to the
contrary, any election under this Section by a married Participant of any form
of distribution, other than the normal form of benefit payable to him under
Section 5.8, shall be subject to the spousal consent and notification
requirements described in Sections 6.2.
(f)    Time of Distribution. Any single lump sum distributions elected under
this Section must commence on November 1, 2014 or as soon as administratively
feasible thereafter to cause all single lump sum distributions under this
Section to occur during 2014.
(g)    Closure of Limited Election Period. Notwithstanding anything to the
contrary, nothing under this Section shall provide any Participant, spouse,
surviving spouse or Contingent Annuitant the right to distribution in the form
of a single lump sum payment that does not, for any reason whatsoever, satisfy
all of the terms and conditions set forth in this Section.

ARTICLE VII.
BENEFIT PAYMENTS


Section 7.1    Purchase of Annuities. All retirement income will be provided
either through (i) the purchase of annuities from, or other contractual
arrangements with, an Insurance Company; or (ii) by direct payment from the
Trust, as determined from time to time by the Committee.
(a)    In the event that a Participant, his surviving spouse, or his Contingent
Annuitant is entitled to a retirement income of less than $10 monthly, that
retirement income may be paid quarterly, semi-annually, or annually, in amounts
equal to 3, 6 or 12 times the monthly payment otherwise payable, respectively.
(b)    Notwithstanding anything herein to the contrary, if the Actuarial
Equivalent lump sum present value of a Participant’s vested retirement income is
$5,000 or less on the date his distribution commences, such amount shall be paid
to the Participant in a single cash lump sum


33



--------------------------------------------------------------------------------





without the Participant’s consent as soon as administratively feasible in
accordance with the following:
(i)    If the Actuarial Equivalent present value of a Participant’s vested
retirement income is $1,000 or less and the Participant does not elect to have
such distribution paid directly to an “eligible retirement plan” in accordance
with Section 7.2 of the Plan, the Participant’s retirement income shall be paid
directly to the Participant in a cash lump sum.
(ii)    If the Actuarial Equivalent present value of a Participant’s vested
retirement income is more than $1,000 but does not exceed $5,000 and the
Participant does not affirmatively elect to have such distribution paid directly
to him or to an “eligible retirement plan” in accordance with Section 7.2 of the
Plan, the Participant’s retirement income shall be paid directly to an
individual retirement account or annuity (an “IRA”) established for the
Participant pursuant to a written agreement between the Committee and the
provider of the IRA that meets the requirements of section 401(a)(31) of the
Code and the regulations thereunder. The Committee shall establish and maintain
procedures to inform each Participant to whom this Section 7.1(b)(ii) applies of
the nature and operation of the IRA and the Participant’s investments therein,
the fees and expenses associated with the operation of the IRA, and the terms of
the written agreement establishing such IRA on behalf of the Participant.
Section 7.2    Direct Rollovers.
(a)    Eligibility. If one or more distributions from the Plan constitutes an
“eligible rollover distribution” within the meaning of sections 402(c)(2) and
(4) of the Code, a distributee may elect to have all or a portion (but not less
than $500) of the distribution paid directly to an “eligible retirement plan.”
As used herein, “eligible retirement plan” means an individual retirement
account described in section 408(a) of the Code, an individual retirement
annuity described in section 408(b) of the Code, an annuity plan described in
Section 403(a) of the Code, an annuity contract described in section 403(b) of
the Code, or a qualified trust described in section 401(a) of the Code that
accepts the distributee’s eligible rollover distribution. An eligible retirement
plan also includes an eligible plan under section 457(b) of the Code that is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and that agrees
to account separately for amounts transferred into such plan from this Plan. For
any portion of an eligible rollover distribution consisting of after-tax
contributions that are not includable in gross income, an eligible retirement
plan must agree to separately account for such portion. With respect to a
distributee who is a non-spouse beneficiary, “eligible retirement plan” means an
individual retirement account or annuity described in section 408(a) or 408(b)
of the Code that is established on behalf of the designated beneficiary and that
will be treated as an inherited individual retirement annuity pursuant to the
provisions of section 402(c)(11) of the Code. Effective for distributions


34



--------------------------------------------------------------------------------





made on or after January 1, 2008, a “qualified rollover contribution” as
described in section 408A(e) of the Code may be made from the Plan to a Roth IRA
in a direct rollover subject to the rules and provisions set forth in section
408A(e) of the Code and any regulations issued thereunder. The recipient may not
elect to have portions of an eligible rollover distribution paid directly to
more than one eligible retirement plan. In addition, the recipient will not be
permitted to elect a direct rollover with respect to eligible rollover
distributions that are reasonably expected to total less than $200 during the
year.
(b)    Procedures. The Committee shall make such payment upon receipt from the
recipient of the name of the eligible retirement plan to which such payment is
to be made, a representation that the receiving plan is an “eligible retirement
plan” as defined above, and such other information and/or documentation as the
Committee may reasonably require to make such payment.
(c)    Failure to Elect. Except as otherwise provided under Section 7.1(b)(ii),
if the recipient fails to elect whether or not a distribution is to be paid in a
direct rollover, the recipient will be deemed to have elected not to have any
portion of the distribution paid in a direct rollover.
(d)    Application. For purposes of this Section 7.2, “distributee” means a
Participant or former Participant. In addition, the Participant’s or former
Participant’s surviving spouse or former spouse who is the alternate payee under
a qualified domestic relations order, as defined in section 414(p) of the Code,
are distributees with regard to the interest of the spouse or former spouse. For
distributions after June 30, 2008, the term distributee also shall include a
beneficiary who is not the spouse or former spouse of the Participant or former
Participant.

ARTICLE VIII.
VESTED BENEFITS IN THE EVENT OF TERMINATION OF EMPLOYMENT


Section 8.1    Vesting. A Participant whose employment is terminated for any
reason other than death or retirement, and who has completed five or more Years
of Service at the date of his termination of employment shall be entitled to
receive a monthly retirement income beginning on his Normal Retirement Date
equal to his normal retirement income under the Plan as in effect as of the date
of his termination of employment, based on his full and partial Years of Service
at such date of termination of employment. However, if he makes written
application to his Employer at least two months in advance, such a Participant
shall be entitled to receive his benefit, reduced as provided in Section 5.4,
beginning with the first day of any calendar month following the month in which
the sum of the years of his attained age and his completed Years of Service is
at least 70, provided he has then attained at least age 55. Notwithstanding the
foregoing, a Participant shall automatically become 100% vested on the date he
reaches age 65.


35



--------------------------------------------------------------------------------





Section 8.2    Payment of Vested Termination Benefit.
(a)    Forms of Payment. A Participant entitled to benefits under Section 8.1,
shall, for purposes of Section 6.1(a) and Section 6.3, be treated as though the
date on which his benefits under Section 8.1 are to begin were his actual
retirement date. Such a Participant may elect any of the elective survivor
benefits provided by Section 6.4.
(b)    Termination Benefit For Certain Union Employees. A union Participant
hired on or after January 1, 2001 but before January 1, 2006 who terminates
employment with a vested Accrued Benefit on or after January 1, 2006, may elect
to receive his benefit at any time in one of the following payment forms:
(i)    a single lump sum payment in an amount equal to the Actuarial Equivalent
present value of the Participant’s vested Accrued Benefit which would otherwise
be payable at the Participant’s Normal Retirement Date, however, if the
Participant is eligible for an Early Retirement Date at the time he terminates
employment, the lump sum payment will reflect the value of the early retirement
subsidy; or
(ii)    a single life annuity which shall be the Actuarial Equivalent value of
the single lump sum described in (i) above.
Notwithstanding the foregoing, if payment to the Participant occurred later than
the close of the second Plan Year following the Plan Year in which such
Termination of Employment occurred and such Participant is reemployed by the
Employer, the Participant’s Accrued Benefit shall be restored upon reemployment
without the requirement that he make restoration contributions, provided,
however his subsequent Accrued Benefit, if any, payable upon his subsequent
Termination of Employment shall be offset by the Accrued Benefit attributable to
the prior distribution.
Section 8.3    Failure to Vest. A Participant whose employment is terminated for
any reason other than death or retirement and who has not completed at least
five Years of Service at the time of his termination of employment for any
reason other than death or retirement shall not be entitled to any benefits
under the Plan. Amounts forfeited under this provision shall be applied to
reduce the obligation of the Company and its Designated Subsidiaries to
contribute under the Plan.

ARTICLE IX.
RE-EMPLOYMENT AND BREAKS-IN-SERVICE


Section 9.1    Re-employment before July 1, 1976. If a Participant who
terminated employment with the Employer is re-employed before July 1, 1976, he
shall be considered a new Employee for purposes of this Plan. In determining the
amount of his retirement income as a new Employee, however, if the Participant
has vested retirement income benefits under Section 8.1 due


36



--------------------------------------------------------------------------------





to prior service, his benefit shall be computed under Section 5.2 as if his
service was continuous. The benefit payable to such Participant as a new
Employee shall be the excess of the benefit so computed over the benefit payable
on account of that prior service, without regard to any actuarial reductions to
which that prior service benefit may have been subject.
Section 9.2    Re-employment after June 30, 1976 and before July 1, 1985. If a
Participant terminates employment with the Employer and is re-employed after
June 30, 1976 and before July 1, 1985, all of his Years of Service shall be
recognized for all purposes of the Plan unless, at the time of his return to
employment, the period of his absence was at least a one year Break-in-Service,
in which event:
(a)    Years of Service occurring before the Break-in-Service shall not
thereafter be recognized for any purpose of the Plan unless, immediately
following the Break-in-Service, he completed one Year of Service; and,
(b)    if, before the Break-in-Service, the Participant had no vested retirement
income benefit under Section 8.1, Years of Service before the Break-in-Service
shall not thereafter be recognized for any purpose of the Plan unless the number
of Years of Service before the Break-in-Service exceeds the number of
consecutive years of Break-in-Service.
Section 9.3    Re-employment after June 30, 1985. If a Participant terminates
employment with the Employer and is re-employed after June 30, 1985, all of his
Years of Service shall be recognized for all purposes of the Plan unless, at the
time of his return to employment, the period of his absence was at least five
consecutive Breaks-in-Service, in which event:
(a)    Years of Service occurring before those Breaks-in-Service shall not
thereafter be recognized for any purpose of the Plan unless, immediately
following those Breaks-in-Service, he has completed one Year of Service; and,
(b)    if, before those Breaks-in-Service, the Participant had no vested
retirement income benefit under Section 8.1, Years of Service before those
Breaks-in-Service shall not thereafter be recognized for any purpose of the Plan
unless the number of Years of Service before those Breaks-in-Service exceeds the
greater of five or the number of consecutive Breaks-in-Service.
Section 10.4    General. Anything herein to the contrary notwithstanding, a
Break-in-Service shall not reduce any Participant’s vested retirement income
benefit, determined immediately before the Break-in-Service, nor shall Section
9.2 or Sections 9.3 or 9.4 be interpreted to restore credit for Years of Service
disregarded by reason of some earlier Breaks(s)-in-Service.

ARTICLE X.
VETERANS’ RE-EMPLOYMENT RIGHTS


37



--------------------------------------------------------------------------------





Section 10.1    Qualified Military Service. Notwithstanding any provision of the
Plan to the contrary, contributions, benefits and service credit with respect to
Qualified Military Service will be provided in accordance with section 414(u) of
the Code as summarized below:
(a)    Crediting Service.
(i)    An Employee re-employed by the Employer in accordance with Chapter 43 of
Title 38 of the United States Code shall be treated as not having incurred a
Break-in-Service with the Employer by reason of such Employee’s period of
Qualified Military Service.
(ii)    Upon re-employment by the Employer in accordance with Chapter 43 of
Title 38 of the United States Code, an Employee’s period of Qualified Military
Service shall be deemed service with the Employer for purposes of determining
the vested percentage of the Employee’s account.
(b)    Earnings. An Employee who is in Qualified Military Service shall be
treated as receiving Earnings from the Employer during such period of Qualified
Military Service equal to:
(i)    the Earnings the Employee would have received during such period if the
Employee were not in Qualified Military Service, determined based on the rate of
pay the Employee would have received from the Employer but for absence during
the period of Qualified Military Service; or
(ii)    if the Earnings the Employee would have received during such period was
not reasonably certain, the Employee’s average Earnings from the Employer during
the 12-month period immediately preceding the Qualified Military Service (or, if
shorter, the period of employment immediately preceding the Qualified Military
Service).
Section 10.2    Death While In Qualified Military Service. Effective for deaths
occurring on or after January 1, 2007, to the extent required by section
401(a)(37) of the Code and regulations or other guidance issued thereunder, the
survivors of a Participant who dies while performing qualified military service
(as defined in section 414(u) of the Code) shall be eligible for any additional
benefits (other than benefit accruals relating to the period of qualified
military service) that would have been provided under the Plan if the
Participant had resumed employment and immediately thereafter terminated
employment due to death.

ARTICLE XI.
PLAN ADMINISTRATION




38



--------------------------------------------------------------------------------





Section 11.1    Fiduciary Responsibility. The Plan shall be administered by the
Committee, which shall be the Plan’s “named fiduciary” and “administrator,” as
those terms are defined by ERISA, and its agent designated to receive service of
process. All matters relating to the administration of the Plan, including the
duties imposed upon the Plan administrator by law, except those duties relating
to the control or management of Plan assets, shall be the responsibility of the
Committee. All matters relating to the control and management of Plan assets
shall, except to the extent delegated in accordance with the trust agreement, be
the sole and exclusive responsibility of the Trustee. The Committee shall
administer the Plan for the exclusive benefit of Participants and their
Beneficiaries.
Section 11.2    Appointment and Removal of Committee. The Committee shall
consist of at least three persons who shall be appointed and may be removed by
the Board of Directors. Persons appointed to the Committee may be, but need not
be, employees of the Employer. Any Committee member may resign by giving written
notice to the Board of Directors, which notice shall be effective 30 days after
delivery. Notwithstanding the foregoing, any Committee member who is an Employee
of the Employer shall be deemed to have resigned from the Committee effective
upon his termination of employment. A Committee member may be removed by the
Board of Directors by written notice to such Committee member, which notice
shall be effective upon delivery. The Board of Directors shall promptly select a
successor following the resignation or removal of the Committee member, if
necessary to maintain a Committee of at least three members.
Section 11.3    Compensation and Expenses of Committee. Members of the Committee
who are Employees shall serve without compensation. Members of the Committee who
are not Employees may be paid reasonable compensation for services rendered to
the Plan. Such compensation, if any, and all ordinary and necessary expenses of
the Committee shall be paid by the Employer.
Section 11.4    Committee Procedures. The Committee may enact such rules and
regulations for the conduct of its business and for the administration of the
Plan as it may deem desirable. The Committee may act either at meetings at which
a majority of its members are present or by a writing signed by a majority of
its members without the holding of a meeting. Records shall be kept of the
actions of the Committee. No member of the Committee shall act on any matter in
which he alone is personally interested under the Plan. Except as may otherwise
be provided by the Plan, the Committee shall have all powers necessary to
accomplish the purposes of the Plan including, but not by way of limitation, the
following:
(a)    To interpret the provisions of the Plan and to decide any dispute that
may arise regarding the rights of Participants thereunder. Any such
determinations shall apply uniformly to all persons similarly situated and shall
be binding and conclusive upon all interested persons.


39



--------------------------------------------------------------------------------





(b)    To determine all questions affecting the eligibility of any Employee to
participate in the Plan, including, without limitation, to determine whether any
individual performing services as an independent contractor is an Employee
eligible to participate in the Plan and, if so, for what period.
(c)    To compute the amount of benefits payable hereunder to any Participant.
(d)    To authorize the application of funds to provide the retirement income
benefits of Participants, surviving spouses and Contingent Annuitants.
(e)    To appoint an actuary who shall make all actuarial computations required
in the administration of the Plan, including those necessary to enable the
Company and its Designated subsidiaries to comply with the provisions of Section
12.1.
(f)    To employ such accountants, attorneys, consultants and other advisors as
may be necessary or appropriate to the administration of the Plan and to
delegate authority to such one or more members of the Committee or such other
Employee of an appropriate Employer as the Committee shall determine.
(g)    To prescribe from time to time, with the advice of an actuary, such
actuarial assumptions as are necessary for the operation of the Plan. The
factors and assumptions embodied in Tables 1 through 5 may be changed only by
Plan amendment pursuant to Section 16.1(a).
(h)    To authorize an amendment to the Plan extending the Plan to a group or
groups of acquired employees in accordance with the terms and conditions set
forth in any acquisition agreement previously approved by the Board of
Directors, provided that no service shall be credited for benefit accrual
purposes prior to the date on which the Plan is extended by the Company to the
group or groups of acquired employees, except as specifically provided in the
agreement approved by the Board.
Section 11.5    Delegation and Allocation of Responsibility. The Committee, by
unanimous action in writing, may delegate any Plan administrative responsibility
to any employee of the Employer and may allocate any of its responsibilities to
one or more members of the Committee. In the event of any such delegation or
allocation the Committee shall establish procedures for the thorough and
frequent review of the performance of such duties. Persons to whom
responsibilities have been delegated may not delegate to others any
discretionary authority or discretionary control with respect to the management
or administration of the Plan.
Section 11.6    Indemnification. The Company and Designated Subsidiaries shall,
to the full extent permitted by law, indemnify and hold harmless each member of
the Committee and each other director, officer or employee of the Company or of
a Designated Subsidiary acting as a “fiduciary” of the Plan, as defined in
section 3(21) of ERISA or any corresponding provisions of


40



--------------------------------------------------------------------------------





successor laws, against any liability or loss, including, without limitation,
attorneys’ fees and other expenses, excise taxes, judgments, fines and amounts
paid in settlement, reasonably incurred by such “fiduciary” in connection with
any claim (or actions or proceedings in respect thereof) arising out of or based
upon an alleged breach of fiduciary duty, provided that he acted in good faith
and in a manner he reasonably believed to be in, or not opposed to, the best
interests of the Plan and, with respect to any criminal proceeding, had no
reasonable cause to believe his conduct was unlawful, and further provided that
the “fiduciary” shall have taken the steps required under any applicable
insurance policy to preserve the coverage afforded by such insurance with
respect to such liability or loss. If any action is brought against a
“fiduciary” in respect of which indemnity may be sought against the Company or a
Designated Subsidiary he shall promptly notify the Company in writing of the
institution of such action, and the Company shall assume the defense of such
action, including the employment of counsel and payment of expenses, to the
extent that the same is not assumed by the insurance company. The “fiduciary”
shall bear the fees and expenses of any additional counsel retained by him.
Section 11.7    Claims Procedure. The Committee shall administer a claims
procedure as follows:
(a)    Initial Claim. A Participant, surviving spouse or Contingent Annuitant (a
“Claimant”), or the Claimant’s authorized representative, who believes himself
entitled to benefits under the Plan and who does not begin to receive those
benefits within 120 days after the claimed benefit date may claim those benefits
by submitting to his Employer within 90 days after the expiration of that 120
day period, a written notification of his claim of right to such benefits. A
claim for benefits must be made in accordance with the procedures established by
the Committee. Except for benefits paid pursuant to the small benefit cash out
provisions of Section 7.1, no benefit shall be paid under the Plan until a
proper claim for benefits has been submitted to the Committee. The Participant’s
Employer shall forward that claim to the Committee within five business days
after it is filed.
(b)    Procedure for Review. The Committee shall establish administrative
processes and safeguards designed to ensure and to verify that benefit claim
determinations are made in accordance with the Plan document and that, where
appropriate, the Plan provisions have been applied consistently with respect to
similarly situated claimants.
(c)    Claim Denial Procedure. In the event that the initial claim is wholly or
partially denied, the Committee shall, within 90 days (or in special cases, and
upon prior written notice to the claimant, 180 days) of the receipt of the
claim, provide written notice informing the Claimant of: (i) the reason or
reasons for the denial, (ii) the specific reference to the Plan provisions on
which the denial was based, (iii) any additional information which may be
necessary to perfect the claim, with reasons therefor, and (iv) the procedure
for reviewing the denial of the claim, including a


41



--------------------------------------------------------------------------------





description of the time limits applicable to the Plan’s review procedures and a
statement of the Claimant’s right to bring a legal action following an adverse
benefit determination on review.
(d)    Appeal Procedure. In the case of an adverse benefit determination, the
Claimant or his representative shall have the opportunity to appeal to the
Committee for review provided the Claimant submits a proper written application
for appeal within 90 days of receipt of the notification of the adverse benefit
determination. Failure to submit a proper application for appeal within such 90
day period will cause such claim to be permanently denied. The Claimant shall
have a right to: (i) review all pertinent documents and submit comments in
writing, and (ii) receive, upon request and free of charge, reasonable access
to, and copies of, all documents, records and other information relevant to the
claim for benefits. The Committee’s review shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
(e)    Decision on Appeal. No later than 60 days after its receipt of the
request for review, the Committee shall render a decision in writing. If special
circumstances require extension, and upon prior written notice to the claimant,
the Committee’s decision may be given within 120 days after receipt of the
request for review. In the case of an adverse benefit determination on appeal,
the written notice shall include: (i) the specific reason or reasons for the
adverse determination, (ii) the specific reference to the Plan provision(s) on
which the denial is based, (iii) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the claim, and (iv) a
statement of the Claimant’s right to bring a legal action.
(f)    Litigation. In order to operate and administer the claims procedure in a
timely and efficient manner, any Claimant whose appeal with respect to a claim
for benefits has been denied, and who desires to commence a legal action with
respect to such claim, must commence such action in a court of competent
jurisdiction within 90 days of receipt of notification of such denial. Failure
to file such action by the prescribed time will forever bar the commencement of
such actions.
Section 11.8    Plan Expenses. All fees of actuaries, accountants, attorneys,
consultants or other advisors, and other expenses of the Plan, shall, as
determined by the Committee, be paid from the Fund or allocated among the
Company and its Designated Subsidiaries.

ARTICLE XII.
CONTRIBUTIONS
Section 12.1    Contributions.
(a)    Contributions to Meet Funding Standards. The Company and its Designated
Subsidiaries, shall each contribute to the Plan, by deposit with the Insurance
Company or with the


42



--------------------------------------------------------------------------------





Trustee or other fiduciary of any trust or other fund which may be established
by the Company to hold, manage and invest amounts contributed under the Plan by
the Company or its Designated Subsidiaries, an amount which shall not be less
than the amount necessary to prevent an accumulated funding deficiency, as
defined in section 412 of the Code, section 302 of ERISA, or corresponding
provisions of successor laws, with respect to those of its Employees who are
Participants in the Plan.
(b)    Quarterly Installments. The Company and its Designated Subsidiaries shall
endeavor to make four equal payments to the Fund on October 15, January 15 and
April 15 of the Plan Year for which such payment is due and on July 15 of the
next Plan Year. The amount of each payment shall equal the “applicable
percentage” of the lesser of:
(i)    90 percent of the amount necessary to prevent an accumulated funding
deficiency for the Plan Year, as defined in section 412 of the Code, or
(ii)    100 percent of the amount necessary to prevent an accumulated funding
deficiency for the immediately preceding Plan Year.
(iii)    The amount of each quarterly installment determined under this Section
12.1 shall be increased to the extent required under section 412(m) of the Code,
if the Plan has any liabilities for “unpredictable contingent event benefits,”
within the meaning of section 412(I)(7)(B)(ii), during the Plan Year.
(c)    Additional Contributions. Payment of any difference between the amount of
the Company’s and Designated Subsidiary’s contribution to the Fund as determined
under Section 12.1(a) and the amount paid into the Fund under Section 12.1(b)
shall be made within the time prescribed by the Code as the time within which
contributions must be made in order to constitute (A) a credit to the Plan’s
minimum funding standard account (or alternative funding standard account) for
the Plan Year to which the contribution relates, and (B) an allowable Federal
income tax deduction for the taxable year for which the contribution is made.
(d)    Special Rule; Return of Contributions. It is intended that the Plan and
the Fund shall continue to qualify under section 401(a) of the Code and that
contributions are conditioned upon their deductibility under section 404 of the
Code. Therefore, Section 12.1 shall be subject to the following provisions:
(i)    The entire contribution attributable to any Plan Year as to which
deductibility is disallowed shall be returned to the Employer, to the extent of
the amount of the disallowance, within one year after the disallowance.
Nondeductible contributions that are treated as de minimis pursuant to Revenue
Procedure 90-49 shall be returned to the Employer within one year of the date of
the Plan actuary’s certification of such non-deductibility.


43



--------------------------------------------------------------------------------





(ii)    In the case of a contribution which is made in whole or in part by
reason of a mistake of fact, so much of such contribution as is attributable to
the mistake of fact shall be returnable to the Employer upon demand by the
Committee, upon presentation of evidence of the mistake of fact to the Insurance
Company and of calculations as to the impact of such mistake. Demand and
repayment must be effectuated within one year after the payment of the
contribution to which the mistake applies.
Income and gains attributable to the excess contributions may not be recovered
by the Employer. Losses attributable to such contribution shall reduce the
amount the Employer may recover.
Section 12.2    Management of Funds. All funds to provide the benefits of the
Plan shall be deposited with the Insurance Company or the Trustee to be held,
managed and disposed of in accordance with the terms of the Insurance Contract,
the Trust Agreement or any agreement with any Investment Manager. At no time and
under no circumstances may the funds or any part thereof or income therefrom
prior to the satisfaction of all liabilities for benefits under the Plan be used
for or diverted to purposes other than the exclusive benefit of Participants,
surviving spouses or Contingent Annuitants under the Plan. No one shall have any
interest in or right to any part of the assets or the earnings of the funds,
except as and to the extent expressly provided in the Plan.

ARTICLE XIII.
MISCELLANEOUS


Section 13.1    Liability of the Company. The Company and its Designated
Subsidiaries shall have no liability for the payment of benefits under the Plan,
except to make the contributions required under Section 12.1, nor shall the
Company or any Designated Subsidiary have any liability for the administration
of the funds or assets paid over to the Insurance Company, the Trustee or any
Investment Manager, and each Participant, surviving spouse and Contingent
Annuitant shall look solely to the Insurance Company, or Trustee for any
payments or benefits under the Plan.
Section 13.2    Non-Alienation of Benefits. No benefits payable under the Plan
shall be subject in any manner to anticipation, assignment or pledge and any
attempt to anticipate, assign or pledge the same shall be void; and no such
benefit shall be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of any Participant, surviving spouse or
Contingent Annuitant. This Section 13.2 shall not preclude the Insurance Company
or the Trustee from complying with the terms of a qualified domestic relations
order as defined in section 414(p) of the Code, or applicable provisions of
successor laws.
Section 13.3    Facility of Payment. If any Participant, surviving spouse or
Contingent Annuitant is, in the judgment of either the Insurance Company or the
Trustee, legally, physically or mentally incapable of personally receiving or
receipting for any benefit due hereunder, the


44



--------------------------------------------------------------------------------





Insurance Company or the Trustee may make payment thereof to such other person,
persons or institutions who, in the opinion of the Insurance Company or Trustee,
are then maintaining or have custody of such Participant, surviving spouse or
Contingent Annuitant until claim is made by the duly appointed guardian or other
legal representative of such Participant, surviving spouse or Contingent
Annuitant. Such payment shall constitute a full discharge of the liability of
the Insurance Company or Trustee, to the extent thereof. Upon notice to the
Insurance Company or Trustee of the appointment of a guardian or other legal
representative of such Participant, surviving spouse or Contingent Annuitant,
the Insurance Company or Trustee shall thereafter pay only to said guardian or
other legal representative.
Section 13.4    Limitation on Benefits. Notwithstanding any other provisions of
this Plan, the annual benefit, derived from Company, Designated Subsidiary or
former Designated Subsidiary contributions, payable to any Participant under
this Plan and any other defined benefit pension plan maintained by the Company
or any Designated Subsidiary may not exceed the lesser of the amount determined
under the primary limit or, effective until January 1, 2000, the combined limit
provisions of Article C of Appendix 2, provided that in applying the combined
limit any necessary reduction shall first be made in computing the benefit to be
provided under this Plan.
Section 13.5    Right to Terminate Employment. The establishment or continuance
of the Plan and of any Insurance Contract, Trust, or any contract with any
Investment Manager, shall not confer upon any Participant the right to be
continued in the employ of the Company or of any Designated Subsidiary and this
Plan shall in no way restrict the right of the Company or of a Designated
Subsidiary to terminate the employment of any employee, whether or not a
Participant.

ARTICLE XIV.
TERMINATION OF THE PLAN - DISTRIBUTION OF ASSETS
Section 14.1    Order of Priorities. The Plan as a whole may be terminated at
any time by the Board of Directors. In the event of such complete termination,
or if for any reason the Plan is partially terminated the Accrued Benefits of
all Participants affected by such complete or partial termination shall, to the
extent then funded, become 100% vested. In the event of a complete or partial
termination of the Plan, or upon a complete discontinuance of contributions
required by Section 12.1, funds then held under the Plan for the benefit of
affected Participants, surviving spouse and Contingent Annuitants shall be
allocated to or for the benefit of the affected Participants, surviving spouse
and Contingent Annuitants in the order set forth below and in the manner and
amount provided in Sections 14.2 through 14.3.
(a)    There shall first be credited to each Participant the amount, if any,
necessary to provide that portion of his benefit derived from his own
contributions.


45



--------------------------------------------------------------------------------





(b)    There shall then be credited to each Participant, surviving spouse and
Contingent Annuitant whose benefit has been in pay status for at least three
years as of the Plan’s termination date, or whose benefit would have been in pay
status during such period if the Participant had retired, and his benefit had
begun immediately prior thereto, the amount, if any, necessary to provide the
lowest level of benefit to which he was, or would have been, entitled under the
provisions of the Plan in effect during the five year period ending on the
Plan’s termination date.
(c)    There shall then be credited to each Participant, surviving spouse and
Contingent Annuitant whose vested Accrued Benefit has not been fully provided
under (a) or (b) above, the amount, if any, necessary to provide that portion of
his vested Accrued Benefit, determined immediately prior to the Plan’s
termination, which does not exceed the lesser of:
(i)    a monthly annuity equal to the Participant’s average monthly gross income
during the five consecutive calendar years during which his gross income
received from the Company was highest; or
(ii)    $750 multiplied by a percentage computed by dividing the Social Security
Act contribution and benefit base at the time the Plan terminates by that base
as in effect during 1974.
The amount allocated under this Section 14.1(c) shall be determined without
regard to whether the Participant would be considered a “substantial owner”
within the meaning of section 4022(b)(6) of ERISA, or any corresponding
provisions of successor laws.
(d)    There shall then be credited to each Participant, surviving spouse and
Contingent Annuitant whose benefit has not been provided under (a) or (b) above,
the amount, if any, necessary to provide the portion of his vested Accrued
Benefit, determined immediately prior to the Plan’s termination, not provided
under (c) above. If the Plan has been amended during that five year period, the
allocation of assets to benefits described in (d) which are attributable to such
amendments shall be made on the basis of such amendments in the order in which
they became effective.
(e)    Finally, there shall be credited to each Participant, surviving spouse
and Contingent Annuitant the amount, if any, necessary to provide any benefit to
which he is entitled under the Plan to the extent such benefit has not been
provided above.
(f)    If the assets of the Plan are insufficient to provide in full the
benefits described in (a), (b) or (c) above, the assets shall be allocated pro
rata among all Participants, surviving spouses and Contingent Annuitants in the
affected group on the basis of the present value, as of the Plan’s termination
date, of their respective benefits. If the assets of the Plan are insufficient
to provide all benefits described in (d) (after all benefits described in (a)
through (c) have been provided) those assets will first be allocated to any
nonforfeitable benefits described in (d) under the Plan as in effect five years
prior to the termination date, and thereafter to other benefits described in
(d).


46



--------------------------------------------------------------------------------





Section 14.2    Method of Allocation. The allocation of funds held under the
Plan shall, with the advice of the actuary, be calculated by the Committee on
the foregoing basis as of the date on which the Plan is discontinued or
contributions are completely discontinued. When the calculations have been
completed, and the Company shall have obtained such governmental approvals of
the allocation of Plan assets, including approval by the Pension Benefit
Guaranty Corporation, as the Committee may determine to be necessary, such funds
shall be allocated to or for the benefit of the respective Participants,
surviving spouses and Contingent Annuitants of each class in the order, and to
the extent, stated in Section 14.1 above, except that (a) no Participant,
surviving spouse or Contingent Annuitant shall be entitled to a share of any
such funds greater than the actuarial value, at the date of such discontinuance
of the Plan or contributions, of the total retirement income to which such
Participant, surviving spouse or Contingent Annuitant would have been entitled
under the Plan at the Participant’s Normal Retirement Date pursuant to Sections
5.2, 5.6, and 5.7 had the Plan or contributions not been discontinued and had
such Participant continued in employment until his Normal Retirement Date
without change in Final Average Earnings, and (b) except to the extent required
to comply with Title IV of ERISA, or any corresponding provisions of any
successor laws, no assets previously allocated to the benefit of any
Participant, surviving spouse or Contingent Annuitant shall be reallocated. The
Committee shall have the right to determine whether the distribution shall be
applied to purchase retirement income under any Insurance Contract or paid in
cash. Any assets remaining after the distributions described in this Section
14.2 have been completed shall be allocated among, and returned to, the Company
and its Designated Subsidiaries on the basis determined by the Committee, with
the advice of the actuary.
Section 14.3    Restricted Benefits.
(a)    In the event of termination of the Plan, the benefit due any Participant
or former Participant who is one of the 25 highest paid Participants shall be
restricted in the manner set forth in this Section 14.3(a).
(i)    Benefit Restriction. The annual payments to a Participant described above
in this Section 14.3(a) shall be restricted to an amount equal to the payments
that would be made on behalf of such Participant under a single life annuity
that is the Actuarial Equivalent of the sum of the Participant’s Accrued Benefit
and the Participant’s other benefits, as described below.
(ii)    Definition of “Benefits”. For purposes of this Section 14.3(a), the term
“benefits” shall include loans in excess of the amounts set forth in section
72(p)(2)(A) of the Code, any periodic income, any withdrawal values payable to a
living Participant, and any death benefits not provided for by insurance on the
Participant’s life.
(iii)    Restrictions Not Applicable. The restrictions described in this Section
14.3(a) shall not apply if:


47



--------------------------------------------------------------------------------





(A)    after payment to a Participant described in Section 14.3(a) of all
benefits described in Section 14.3(a)(ii), the value of the Plan assets equals
or exceeds 110% of the value of the current liabilities as defined in section
412(1)(7) of the Code for Plan Years beginning prior to January 1, 2008, and for
Plan Years beginning on or after January 1, 2008, the funding target (as defined
under section 430 of the Code), or
(B)    the value of the benefits described in Section 14.3(a)(ii) for a
Participant described in this Section 14.3(a) is less than 1% of the value of
current liabilities.
(b)    Any excess reserves arising by application of the provisions of Section
14.3(a), shall be used for the benefit of the other Participants, surviving
spouses and Contingent Annuitants in accordance with Section 14.1.
(c)    The provisions of Section 14.3(a) shall not restrict the purchase in full
of retirement income benefits, including vested deferred benefits, called for by
the Plan for any retired Participant, surviving spouse or Contingent Annuitant
while the Plan is in full effect and its full current costs have been met; nor
shall it restrict the purchase of any retirement income benefits withheld for a
prior year (under the foregoing provisions) after all deficits for all prior
years and full current costs have been met.
Section 14.4    Severance of a Subsidiary. If at any time any Designated
Subsidiary ceases to be a Subsidiary or a Designated Subsidiary prior to
termination of the Plan, the Employees of that Subsidiary shall then cease to be
Participants in the Plan, and shall accrue no further benefits hereunder.

ARTICLE XV.
GOVERNMENTAL APPROVAL


Anything in this Plan to the contrary notwithstanding, the adoption of the Plan
and any amendment thereto shall be conditioned upon the receipt of (A) a
determination from the Commissioner of Internal Revenue to the effect that the
Plan qualifies under the applicable provisions of the Code and (B) any required
approval or authorization under any other applicable statute or regulation.
Effective February 1, 2017, the Internal Revenue Service has discontinued the
determination letter application program such that (A) shall no longer apply.

ARTICLE XVI.
AMENDMENTS




48



--------------------------------------------------------------------------------





Section 16.1    Amendment.
(a)    The Company and its Designated Subsidiaries hope and expect to continue
the Plan indefinitely, but reserve the right to suspend or discontinue the Plan,
or to reduce or discontinue contributions hereunder. The Plan may be amended at
any time and from time to time by the Board of Directors or its properly
authorized delegate. In addition, the Committee shall have the right to amend
this Plan in whole or in part at any time and from time to time, provided that
any such amendment is either required by law or does not materially increase the
cost of the Plan. No amendment shall divest any vested interest of any
Participant or beneficiary, and no amendment shall be effective unless the Plan
continues to be for the exclusive benefit of the Participants and their
beneficiaries. In addition, no amendment shall decrease a Participant’s vested
interest, eliminate or reduce any benefit subsidy or early retirement benefit,
or eliminate any optional form of benefit except in accordance with sections
411(d)(6) and 412(d)(2) (section 412(c)(8) for Plan Years beginning before July
1, 2008) of the Code.
(b)    Notwithstanding the foregoing Section 16.1(a), any modification or
amendment of the Plan, the Insurance Contract, any trust or other fund
established under the Plan, or any provision thereof, may be made, retroactively
if necessary, which the Company by action of the Board of Directors or its
designee shall deem necessary or appropriate in order to comply with any
applicable statute or regulations, including but not limited to the Code and the
regulations thereunder.
Section 16.2    Merger, Consolidation or Transfer of Assets or Liabilities. The
Company and its Designated Subsidiaries also reserve the right to merge or
consolidate this Plan with any other pension plan qualified under applicable
provisions of the Code, or to transfer any or all Plan assets or liabilities to
any other pension plan qualified under applicable provisions of the Code,
provided that, notwithstanding this Section 16.2, no such merger, consolidation
or transfer of Plan assets or liabilities shall occur unless the benefit to
which each affected Participant, surviving spouse or Contingent Annuitant would
be entitled in the event of a plan termination immediately after such merger,
consolidation or transfer will be at least equal to the benefit to which such
Participant, surviving spouse or Contingent Annuitant would be entitled under
this Plan if it terminated immediately prior to such merger, consolidation or
transfer.
    
ARTICLE XVII.
LIMITATIONS APPLICABLE IF THE PLAN'S ADJUSTED FUNDING
TARGET ATTAINMENT PERCENTAGE IS LESS THAN 80%
OR IF THE PLAN SPONSOR IS IN BANKRUPTCY


Section 17.1    Limitations Applicable If the Plan's Adjusted Funding Target
Attainment Percentage Is Less Than 80%, But Not Less Than 60%. Notwithstanding
any other provisions of


49



--------------------------------------------------------------------------------





the Plan, if the Plan's adjusted funding target attainment percentage for a Plan
Year is less than 80% (or would be less than 80% to the extent described in
Section 17.1(b) below) but is not less than 60%, then the limitations set forth
in this Section 17.1 apply.
(a)    50% Limitation on Single Sum Payments, Other Accelerated Forms of
Distribution, and Other Prohibited Payments. A Participant or beneficiary is not
permitted to elect, and the Plan shall not pay, a single sum payment or other
optional form of benefit that includes a prohibited payment with an annuity
starting date on or after the applicable section 436 measurement date, and the
Plan shall not make any payment for the purchase of an irrevocable commitment
from an insurer to pay benefits or any other payment or transfer that is a
prohibited payment, unless the present value of the portion of the benefit that
is being paid in a prohibited payment does not exceed the lesser of:
(i)    50% of the present value of the benefit payable in the optional form of
benefit that includes the prohibited payment; or
(ii)    100% of the PBGC maximum benefit guarantee amount (as defined in section
1.436-1(d)(3)(iii)(C) of the Treasury Regulations).
The limitation set forth in this Section 17.1(a) does not apply to any payment
of a benefit which under section 411(a)(11) of the Code may be immediately
distributed without the consent of the Participant. If an optional form of
benefit that is otherwise available under the terms of the Plan is not available
to a Participant or beneficiary as of the annuity starting date because of the
application of the requirements of this Section 17.1(a), the Participant or
beneficiary is permitted to elect to bifurcate the benefit into unrestricted and
restricted portions (as described in section 1.436-1(d)(3)(iii)(D) of the
Treasury Regulations). The Participant or beneficiary may also elect any other
optional form of benefit otherwise available under the Plan at that annuity
starting date that would satisfy the 50%/PBGC maximum benefit guarantee amount
limitation described in this Section 17.1(a), or may elect to defer the benefit
in accordance with any general right to defer commencement of benefits under the
Plan.
During a period when Section 17.1(a) applies to the Plan, Participants and
beneficiaries are permitted to elect payment in any optional form of benefit
otherwise available under the Plan that provides for the current payment of the
unrestricted portion of the benefit (as described in section
1.436-1(d)(3)(iii)(D) of the Treasury Regulations), with a delayed commencement
for the restricted portion of the benefit (subject to other applicable
qualification requirements, such as sections 411(a)(11) and 401(a)(9) of the
Code).
(b)    Plan Amendments Increasing Liability for Benefits. No amendment to the
Plan that has the effect of increasing liabilities of the Plan by reason of
increases in benefits, establishment of new benefits, changing the rate of
benefit accrual, or changing the rate at which benefits become


50



--------------------------------------------------------------------------------





nonforfeitable shall take effect in a Plan Year if the adjusted funding target
attainment percentage for the Plan Year is:
(i)        Less than 80%; or
(ii)        80% or more, but would be less than 80% if the benefits attributable
to the amendment were taken into account in determining the adjusted funding
target attainment percentage.
The limitation set forth in this Section 17.1(b) does not apply to any amendment
to the Plan that provides a benefit increase under a Plan formula that is not
based on compensation, provided that the rate of such increase does not exceed
the contemporaneous rate of increase in the average wages of Participants
covered by the amendment.
Section 17.2    Limitations Applicable If the Plan's Adjusted Funding Target
Attainment Percentage Is Less Than 60%. Notwithstanding any other provisions of
the Plan, if the Plan's adjusted funding target attainment percentage for a Plan
Year is less than 60% (or would be less than 60% to the extent described in
Section 17.2(b) below), then the limitations in this Section 17.2 apply.
(a)    Single Sums, Other Accelerated Forms of Distribution, and Other
Prohibited Payments Not Permitted. A Participant or beneficiary is not permitted
to elect, and the Plan shall not pay, a single sum payment or other optional
form of benefit that includes a prohibited payment with an annuity starting date
on or after the applicable section 436 measurement date, and the Plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment.
The limitation set forth in this Section 17.2(a) does not apply to any payment
of a benefit which under Section 411(a)(11) of the Code may be immediately
distributed without the consent of the Participant.
(b)    Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid. An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the adjusted funding target attainment percentage for the Plan Year is:
(i)    Less than 60%; or
(ii)    60% or more, but would be less than 60% if the adjusted funding target
attainment percentage were redetermined applying an actuarial assumption that
the likelihood of occurrence of the unpredictable contingent event during the
Plan Year is 100%.
(c)    Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as
of the applicable section 436 measurement date. In addition, if the Plan is
required to cease benefit accruals under this Section 17.2(c), then the Plan is
not permitted to be amended in a manner that would


51



--------------------------------------------------------------------------------





increase the liabilities of the Plan by reason of an increase in benefits or
establishment of new benefits.
Section 17.3    Limitations Applicable If the Plan Sponsor Is In Bankruptcy.
Notwithstanding any other provisions of the Plan, a Participant or beneficiary
is not permitted to elect, and the Plan shall not pay, a single sum payment or
other optional form of benefit that includes a prohibited payment with an
annuity starting date that occurs during any period in which the Plan sponsor is
a debtor in a case under title 11, United States Code, or similar Federal or
State law, except for payments made within a Plan Year with an annuity starting
date that occurs on or after the date on which the Plan's enrolled actuary
certifies that the Plan's adjusted funding target attainment percentage for that
Plan Year is not less than 100%. In addition, during such period in which the
Plan sponsor is a debtor, the Plan shall not make any payment for the purchase
of an irrevocable commitment from an insurer to pay benefits or any other
payment or transfer that is a prohibited payment, except for payments that occur
on a date within a Plan Year that is on or after the date on which the Plan's
enrolled actuary certifies that the Plan's adjusted funding target attainment
percentage for that Plan Year is not less than 100%. The limitation set forth in
this Section 17.3 does not apply to any payment of a benefit which under section
411(a)(11) of the Code may be immediately distributed without the consent of the
Participant.
Section 17.4    Provisions Applicable After Limitations Cease to Apply.
(a)    Resumption of Prohibited Payments. If a limitation on prohibited payments
under Section 17.1(a), Section 17.2(a), or Section 17.3 applied to the Plan as
of a section 436 measurement date, but that limit no longer applies to the Plan
as of a later section 436 measurement date, then that limitation does not apply
to benefits with annuity starting dates that are on or after that later section
436 measurement date.
In addition, after the section 436 measurement date on which the limitation on
prohibited payments under Section 17.1(a) or 17.2(a) ceases to apply to the
Plan, any Participant or beneficiary who had an annuity starting date within the
period during which that limitation applied to the Plan is permitted to make a
new election (within 90 days after the section 436 measurement date on which the
limit ceases to apply or, if later, 30 days after receiving notice of the right
to make such election) under which the form of benefit previously elected is
modified at a new annuity starting date to be changed to a single sum payment
for the remaining value of the Participant or beneficiary's benefit under the
Plan, subject to the other rules in this Article XVII and applicable
requirements of section 401(a) the Code, including spousal consent.
(b)    Resumption of Benefit Accruals. If a limitation on benefit accruals under
Section 17.2(c) applied to the Plan as of a section 436 measurement date, but
that limitation no longer applies to the Plan as of a later section 436
measurement date, then benefit accruals shall resume prospectively and that
limitation does not apply to benefit accruals that are based on service on or


52



--------------------------------------------------------------------------------





after that later section 436 measurement date, except as otherwise provided
under the Plan. The Plan shall comply with the rules relating to partial years
of participation and the prohibition on double proration under Department of
Labor regulation 29 CFR section 2530.204-2(c) and (d).
In addition, benefit accruals that were not permitted to accrue because of the
application of Section 17.2(c) shall be restored when that limitation ceases to
apply if the continuous period of the limitation was 12 months or less and the
Plan's enrolled actuary certifies that the adjusted funding target attainment
percentage for the Plan Year would not be less than 60% taking into account any
restored benefit accruals for the prior Plan Year.
(c)    Shutdown and Other Unpredictable Contingent Event Benefits. If an
unpredictable contingent event benefit with respect to an unpredictable
contingent event that occurs during the Plan Year is not permitted to be paid
after the occurrence of the event because of the limitation of Section 17.2(b),
but is permitted to be paid later in the same Plan Year (as a result of
additional contributions or pursuant to the enrolled actuary's certification of
the adjusted funding target attainment percentage for the Plan Year that meets
the requirements of section 1.436-1(g)(5)(ii)(B) of the Treasury Regulations),
then that unpredictable contingent event benefit shall be paid, retroactive to
the period that benefit would have been payable under the terms of the Plan
(determined without regard to Section 17.2(b)). If the unpredictable contingent
event benefit does not become payable during the Plan Year in accordance with
the preceding sentence, then the Plan is treated as if it does not provide for
that benefit.
(d)    Treatment of Plan Amendments That Do Not Take Effect. If a Plan amendment
does not take effect as of the effective date of the amendment because of the
limitation of Section 17.1(b) or Section 17.2(c), but is permitted to take
effect later in the same Plan Year (as a result of additional contributions or
pursuant to the enrolled actuary's certification of the adjusted funding target
attainment percentage for the Plan Year that meets the requirements of section
1.436-1(g)(5)(ii)(C) of the Treasury Regulations), then the Plan amendment must
automatically take effect as of the first day of the Plan Year (or, if later,
the original effective date of the amendment). If the Plan amendment cannot take
effect during the same Plan Year, then it shall be treated as if it were never
adopted, unless the Plan amendment provides otherwise.
Section 17.5    Notice Requirement. See section 101(j) of ERISA for rules
requiring the plan administrator of a single employer defined benefit pension
plan to provide a written notice to participants and beneficiaries within 30
days after certain specified dates if the plan has become subject to a
limitation described in Section 17.1(a), Section 17.2, or Section 17.3.
Section 17.6    Methods to Avoid or Terminate Benefit Limitations. See section
436(b)(2), (c)(2), (e)(2), and (f) of the Code and section 1.436-1(f) of the
Treasury Regulations for rules relating to employer contributions and other -
methods- to avoid or- terminate- the -application of -the- -limitations -set
-forth in- - Sections 17.1 through 17.3 for a Plan Year. In general, the methods
a


53



--------------------------------------------------------------------------------





plan sponsor may use to avoid or terminate one or more of the benefit
limitations under Sections 17.1 through 17.3 for a Plan Year include employer
contributions and elections to increase the amount of plan assets which are
taken into account in determining the adjusted funding target attainment
percentage, making an employer contribution that is specifically designated as a
current year contribution that is made to avoid or terminate application of
certain of the benefit limitations, or providing security to the plan.
Section 17.7    Special Rules.
(a)    Rules of Operation for Periods Prior to and After Certification of Plan's
Adjusted Funding Target Attainment Percentage.
(i)    In General. Section 436(h) of the Code and section 1.436-1(h) of the
Treasury Regulations set forth a series of presumptions that apply (1) before
the Plan's enrolled actuary issues a certification of the Plan's adjusted
funding target attainment percentage for the Plan Year and (2) if the Plan's
enrolled actuary does not issue a certification of the Plan's adjusted funding
target attainment percentage for the Plan Year before the first day of the tenth
month of the Plan Year (or if the Plan's enrolled actuary issues a range
certification for the Plan Year pursuant to section 1.436-1(h)(4)(ii) of the
Treasury Regulations but does not issue a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year). For any period during which a presumption under section 436(h) of the
Code and section 1.436¬1(h) of the Treasury Regulations applies to the Plan, the
limitations under Sections 17.1 through 17.3 are applied to the Plan as if the
adjusted funding target attainment percentage for the Plan Year were the
presumed adjusted funding target attainment percentage determined under the
rules of section 436(h) of the Code and section 1.436-1(h)(1), (2), or (3) of
the Treasury Regulations. These presumptions are set forth in Section
17.7(a)(ii) though (iv).
(ii)    Presumption of Continued Underfunding Beginning First Day of Plan Year.
If a limitation under Section 17.1, 17.2, or 17.3 applied to the Plan on the
last day of the preceding Plan Year, then, commencing on the first day of the
current Plan Year and continuing until the Plan's enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date Section 17.7(a)(iii) or
Section 17.7(a)(iv) applies to the Plan:
(A)    The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the adjusted funding target attainment
percentage in effect on the last day of the preceding Plan Year; and
(B)    The first day of the current Plan Year is a section 436 measurement date.


54



--------------------------------------------------------------------------------





(iii)    Presumption of Underfunding Beginning First Day of Fourth Month. If the
Plan's enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the
fourth month of the Plan Year and the Plan's adjusted funding target attainment
percentage for the preceding Plan Year was either at least 60% but less than 70%
or at least 80% but less than 90%, or is described in section 1.436-1(h)(2)(ii)
of the Treasury Regulations, then, commencing on the first day of the fourth
month of the current Plan Year and continuing until the Plan's enrolled actuary
issues a certification of the adjusted funding target attainment percentage for
the Plan for the current Plan Year, or, if earlier, the date Section 17.7(a)(iv)
applies to the Plan:
(A)    The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the Plan's adjusted funding target
attainment percentage for the preceding Plan Year reduced by 10 percentage
points; and
(B)    The first day of the fourth month of the current Plan Year is a section
436 measurement date.
(iv)    Presumption of Underfunding On and After First Day of Tenth Month. If
the Plan's enrolled actuary has not issued a certification of the adjusted
funding target attainment percentage for the Plan Year before the first day of
the tenth month of the Plan Year (or if the Plan's enrolled actuary has issued a
range certification for the Plan Year pursuant to section 1.436-1(h)(4)(ii) of
the Treasury Regulations but has not issued a certification of the specific
adjusted funding target attainment percentage for the Plan by the last day of
the Plan Year), then, commencing on the first day of the tenth month of the
current Plan Year and continuing through the end of the Plan Year:
(A)    The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be less than 60%; and
(B)    The first day of the tenth month of the current Plan Year is a section
436 measurement date.
(b)    New Plans, Plan Termination, Certain Frozen Plans, and Other Special
Rules.
(i)    First 5 Plan Years. The limitations in Section 17.1(b), Section 17.2(b),
and Section 17.2(c) do not apply to a new plan for the first 5 plan years of the
plan, determined under the rules of section 436(i) of the Code and section
1.436-1(a)(3)(i) of the Treasury Regulations.
(ii)    Plan Termination. The limitations on prohibited payments in Section
17.1(a), Section 17.2(a), and Section 17.3 do not apply to prohibited payments
that are made to carry


55



--------------------------------------------------------------------------------





out the termination of the Plan in accordance with applicable law. Any other
limitations under this Section of the Plan do not cease to apply as a result of
termination of the Plan.
(iii)    Exception to Limitations on Prohibited Payments Under Certain Frozen
Plans. The limitations on prohibited payments set forth in Sections 17.1(a),
17.2(a), and 17.3 do not apply for a Plan Year if the terms of the Plan, as in
effect for the period beginning on September 1, 2005, and continuing through the
end of the Plan Year, provide for no benefit accruals with respect to any
Participants. This Section 17.7(b)(iii) shall cease to apply as of the date any
benefits accrue under the Plan or the date on which a Plan amendment that
increases benefits takes effect.
(iv)    Special Rules Relating to Unpredictable Contingent Event Benefits and
Plan Amendments Increasing Benefit Liability. During any period in which none of
the presumptions under Section 17.7(a) apply to the Plan and the Plan's enrolled
actuary has not yet issued a certification of the Plan's adjusted funding target
attainment percentage for the Plan year, the limitations under Section 17.1(b)
and Section 17.2(b) shall be based on the inclusive presumed adjusted funding
target attainment percentage for the Plan, calculated in accordance with the
rules of section 1.436-1(g)(2)(iii) of the Treasury Regulations.
(c)    Special Rules Under PRA 2010.
(i)    Payments Under Social Security Leveling Options. For purposes of
determining whether the limitations under Section 17.1(a) or 17.2(a) apply to
payments under a social security leveling option, within the meaning of section
436(j)(3)(C)(i) of the Code, the adjusted funding target attainment percentage
for a Plan Year shall be determined in accordance with the "Special Rule for
Certain Years" under section 436(j)(3) of the Code and any Treasury Regulations
or other published guidance thereunder issued by the Internal Revenue Service.
(ii)    Limitation on Benefit Accruals. For purposes of determining whether the
accrual limitation under Section 17.2(c) applies to the Plan the adjusted
funding target attainment percentage for a Plan Year shall be determined in
accordance with the "Special Rule for Certain Years" under section 436(j)(3) of
the Code (except as provided under section 203(b) of the Preservation of Access
to Care for Medicare Beneficiaries and Pension Relief Act of 2010, if
applicable).
(d)    Interpretation of Provisions. The limitations imposed by this Section of
the Plan shall be interpreted and administered in accordance with section 436 of
the Code and section 1.436-1 of the Treasury Regulations.
Section 17.8    Definitions. The definitions in the following Treasury
Regulations apply for purposes of Sections 17.1 through 17.7: section
1.436¬1(j)(1) defining adjusted funding target


56



--------------------------------------------------------------------------------





attainment percentage; section 1.436¬1(j)(2) defining annuity starting date;
section 1A36-1(j)(6) defining prohibited payment; section 1.436-1(j)(8) defining
section 436 measurement date; and section 1.436-1(j)(9) defining an
unpredictable contingent event and an unpredictable contingent event benefit.
Section 17.9    Effective Date. The rules in Sections 17.1 through 17.8 are
effective for Plan Years beginning after December 31, 2007.
To record the adoption of the amendment and restatement of the Plan, American
Water Works Company, Inc. has caused its authorized officer to execute the Plan
on its behalf and to affix its corporate name and seal this 24th day of January,
2017.
[CORPORATE SEAL]
AMERICAN WATER WORKS COMPANY, INC.
 
 
 
By:
/s/ Brenda J. Holdnak





57



--------------------------------------------------------------------------------







EXHIBIT A

LIST OF DESIGNATED SUBSIDIARIES
•
American Water Works Company, Inc.

•
American Water Enterprises, Inc. (participating only with respect to certain
grandfathered employees)

•
AAET, L.P.

Ø
EA2 Systems L.C.

Ø
American Water Operations and Maintenance, Inc.

Ø
American Water Services CDM, Inc.

•
American Water Resources, Inc. (participating only with respect to certain
grandfathered employees)

•
American Water Works Service Company, Inc.

•
Arizona-American Water Company (prior to July 1, 2011)

•
California-American Water Company

•
Hawaii American Water Company

•
Illinois-American Water Company

•
Indiana-American Water Company, Inc.

•
Iowa-American Water Company

•
Kentucky-American Water Company

•
Maryland-American Water Company

•
Michigan American Water Company

•
Missouri-American Water Company

•
New Jersey-American Water Company, Inc.

•
New Mexico-American Water Company (prior to July 1, 2011)

•
New York American Water Company, Inc. (participating only with respect to the
component of the, company formerly known as Long Island Water Corporation)

•
Ohio-American Water Company (prior to May 1, 2012)

•
Pennsylvania-American Water Company

•
Tennessee-American Water Company

•
Virginia-American Water Company

•
West Virginia-American Water Company

Ø
Bluefield Valley Water Works Company







58



--------------------------------------------------------------------------------






APPENDIX 1

INCREASE IN RETIREMENT INCOME FOR CERTAIN RETIRED PARTICIPANTS
Increase Effective October 1, 1980.
(1)    Effective October 1, 1980, the monthly benefits of Participants who
retired prior to January 1, 1978, and of surviving spouses and Contingent
Annuitants of any such Participants who were receiving benefits under the Plan
shall be increased in accordance with the provisions of Paragraph 2 of this
Appendix 1.
(2)    The amount of monthly benefit payable to a former or retired Participant
or to his surviving spouse or Contingent Annuitant under the Plan shall be
increased by 4% for each full calendar year, or fraction thereof, between the
effective date of the Participant’s commencement of monthly benefits and
December 31, 1977, up to a maximum of 32% of such monthly benefit.
(3)    Any potential benefit which may become payable to the surviving spouse or
Contingent Annuitant of a Participant whose benefit is adjusted under Paragraph
2 of this Appendix 1 shall be adjusted by the same percentage as is applied in
adjusting the Participant’s benefit.
Increase Effective October 1, 1985.
(4)    Effective October 1, 1985, the monthly benefits of Participants who
retired prior to January 1, 1984 and of any surviving spouses and Contingent
Annuitants who were receiving benefits under the Plan shall be increased in
accordance with the provisions of Paragraph (5) of this Appendix 1. That
increase shall be in addition to any increase provided under Paragraphs (1)
through (3) above, but shall not apply to any benefit attributable to any plan
merged into this Plan.
(5)    The amount of monthly benefit payable to a former or retired Participant
or to his surviving spouse or Contingent Annuitant under the Plan shall be
increased by 3% for each full calendar year, or fraction thereof, between the
effective date of the Participant’s commencement of monthly benefits and
December 31, 1983, up to a maximum of 18% of such monthly benefit.
(6)    Any potential benefit which may become payable to the surviving spouse or
Contingent Annuitant of a Participant whose benefit is adjusted under Paragraph
(4) of this Appendix 1 shall be adjusted by the same percentage as is applied in
adjusting the Participant’s benefit.




APP-1-1



--------------------------------------------------------------------------------






APPENDIX 2

TOP-HEAVY PROVISIONS AND BENEFIT LIMITS
A.    Top-Heavy Plan Definitions.
The following words and phrases as used herein have the following meanings
unless a different meaning is plainly required by the context:
A.1    “Account Balance” means the sum of:
A.1.1    the present value, as of the Top-Heavy Valuation Date, of a
Participant’s Accrued Benefit under the Plan, determined in the same manner as
Actuarial Equivalent forms of benefit are determined under the Plan;
A.1.2    the balance, as of the Top-Heavy Valuation Date, standing to the credit
of a Participant (including a surviving spouse or Contingent Annuitant of such
Participant) in any Defined Contribution Plan maintained by the Employer,
including contributions that would be allocated as of the Top-Heavy Valuation
Date, even though these amounts are not yet required to be contributed, and any
contribution attributable (A) to a plan-to-plan transfer or rollover
contribution from another qualified employee pension benefit plan or a rollover
individual retirement account, accepted before January 1, 1984, or (B) a related
plan-to-plan transfer or rollover individual retirement account; and
A.1.3    the aggregate distributions made with respect to such Participant
(including a surviving spouse or Contingent Annuitant of such Participant) under
the Plan during the five year period ending on the Determination Date. If a
distribution is made in the form of an annuity contract, the amount of such
distribution shall be equal to the actuarial value of the contract, determined
on the date of the distribution. Benefits paid on account of death shall only be
included to the extent of the present value of the decedent’s Accrued Benefit
immediately prior to death.
The term “Account Balance” shall not include any amount held or distributed on
behalf of any Participant who is a Former Key Employee, or who has performed no
service for the Employer (other than benefits under qualified plans maintained
by the Employer) at any time during the five year period ending on the
Determination Date or any amount attributable to qualified voluntary employee
contributions (within the meaning of section 219(e)(2) of the Code).
A.2    “Aggregation Group” means:
A.2.1    a Required Aggregation Group, or


APP-2-1



--------------------------------------------------------------------------------





A.2.2    a Permissive Aggregation Group.
A.3    “Compensation” shall include all amounts that are treated as wages for
Federal income tax withholding under section 3401(a) of the Code (determined
without regard to any rules that limit the remuneration included in wages based
on the nature or location of the employment or the services performed) and
actually paid to the Participant during the Limitation Year. Notwithstanding the
foregoing, for Limitation Years beginning on and after July 1, 2007,
Compensation includes regular pay as described in Treas. Reg. §
1.415(c)-(2)(e)(3) if paid by the end of the Limitation Year that includes the
Employee’s termination of employment, or if later, 2½ months after the
Employee’s termination of employment. Any payments not described in the
foregoing sentence shall not be considered Compensation if paid after separation
from service, even if they are paid by the later of 2½ months after the date of
separation from service or the end of the Limitation Year that includes the date
of severance from employment. Effective for distributions made on and after
January 1, 2009, Compensation shall include the amount of any military
differential wage payments made by the Employer to a Participant in accordance
with section 3401(h) and section 414(u)(12) of the Code.
A.4    “Defined Benefit Plan” means any employee pension plan maintained by the
Employer that is qualified under section 401(a) of the Code and is not a Defined
Contribution Plan.
A.5    “Defined Contribution Plan” means an employee pension plan maintained by
the Employer that is qualified under section 401(a) of the Code and provides for
an individual account for each Participant and for benefits based solely on the
amount contributed to the Participant’s account, and any income, expenses, gains
and losses, and any forfeitures of accounts of other Participants that may be
allocated to such Participant’s account.
A.6    “Determination Date” means:
A.6.1    if the Plan is not included in an Aggregation Group, the last day of
the preceding Plan Year; or
A.6.2    if the Plan is included in an Aggregation Group, the Determination Date
as determined under Section A.6.1 that falls within the same calendar year of
each other plan included in such Aggregation Group.
A.7    “Employee” means the Employer as defined in Section 2.1(q) of the Plan.
A.8    “Former Key Employee” means an Employee or former Employee who is a
Non-Key Employee with respect to the Plan for the Plan Year if such individual
was a Key Employee with respect to the Plan for any prior Plan Year.


APP-2-2



--------------------------------------------------------------------------------





A.9    “Key Employee” means any Employee or former Employee (including any
deceased Employee) who at any time during the Plan Year that includes the
Determination Date was an officer of the Employer having annual Compensation
greater than the dollar amount specified in section 416(i)(1) of the Code as in
effect for the Plan Year ($175,000 for 2017), adjusted for cost-of-living, a
five-percent owner of the Employer, or a one-percent owner of the Employer
having annual Compensation of more than $150,000. For this purpose, annual
Compensation means Compensation within the meaning of section 415(c)(3) of the
Code. The determination of who is a Key Employee will be made in accordance with
section 416(i)(1) of the Code and the applicable regulations and other guidance
of general applicability issued thereunder.
A.10    “Non-Key Employee” means any Participant in the Plan (including a
surviving spouse or Contingent Annuitant of such Participant) who is not a Key
Employee with respect to the Plan for the Plan Year.
A.11    “Permissive Aggregation Group” means:
A.11.1    each plan of the Employer included in a Required Aggregation Group;
and
A.11.2    each other plan of the Employer if the group of plans consisting of
such plan or plans included in the Required Aggregation Group, when considered
as a single plan, meets the requirements of section 401(a)(4) and section 410 of
the Code.
A.12    “Required Aggregation Group” means:
A.12.1    each plan of the Employer in which a Key Employee participated
(regardless of whether such plan has been terminated) during the Plan Year
ending on the Determination Date; and
A.12.2    each other plan of the Employer which enables any plan described in
Section A.12.1 to meet the requirements of section 401(a)(4) or section 410 of
the Code, including any such plan terminated within the one-year period ending
on the Determination Date.
A.13    “Top-Heavy Group” means an Aggregation Group in which, as of the
Determination Date, the sum of:
A.13.1    the aggregate of the Account Balances of Key Employees under all
Defined Contribution Plans included in such Aggregation Group, and
A.13.2    the aggregate of the present value of cumulative accrued benefits for
Key Employees under all Defined Benefit Plans included in such Aggregation
Group,


APP-2-3



--------------------------------------------------------------------------------





exceeds 60% of the sum of such aggregates determined for all Employees included
in the Aggregation Group.
A.14    “Top-Heavy Plan” means the Plan, if as of the Determination Date:
A.14.1    the aggregate of the Account Balances of Key Employees exceeds 60% of
the aggregate of the Account Balances of all Employees; or
A.14.2    the Plan is part of a Required Aggregation Group which is a Top-Heavy
Group.
Notwithstanding Section A.14.1 and Section A.14.2, the Plan shall not be
considered a Top-Heavy Plan for any Plan Year in which the Plan is a part of a
Required Aggregation Group or a Permissive Aggregation Group which is not a
Top-Heavy Group.
A.15    “Top-Heavy Valuation Date” means the Determination Date.
B.    Top-Heavy Plan Provisions.
Notwithstanding anything in the Plan to the contrary, if the Plan is a Top-Heavy
Plan within the meaning of Section A.14 and section 416(g) of the Code for any
Plan Year beginning after December 31, 1983, then the Plan shall meet the
requirements of Section B.1, Section B.2 and Section B.3 for each such Plan
Year.
B.1    Minimum Vesting Requirement. The vested interest of a Participant who is
credited with an Hour of Service after the Plan becomes a Top-Heavy Plan will be
determined under a schedule which is not less favorable to the Participant than
the following:
Years of Service
 
As Defined in
 
Section 2.1(nn)(ii)
Vested Interest
 
 
Less than one
0%
One but less than two
20%
Two but less than three
40%
Three but less than four
60%
Four but less than five
80%
Five or more
100%
 
 

B.2    Minimum Benefit or Contribution Requirement.


APP-2-4



--------------------------------------------------------------------------------





B.2.1.    This Plan shall provide a minimum annual retirement benefit for each
such Plan Year for each Participant who is a Non-Key Employee in an amount equal
to 2% of such Participant’s average Compensation for the period of consecutive
years (not exceeding five) during which the Participant had the greatest
aggregate Compensation from the Employer, multiplied by the Participant’s Years
of Service, not to exceed 10.
B.2.2    The minimum benefit or contribution shall be made for each Non-Key
Employee who is employed at the end of the Plan Year in question, regardless of
whether such Non-Key Employee has been credited with 1,000 Hours of Service in
such Plan Year and regardless of such Non-Key Employee’s level of Compensation.
B.3    Change in Top-Heavy Status. If the Plan becomes a Top-Heavy Plan and
subsequently ceases to be a Top-Heavy Plan, the vesting schedule in Section B.1
shall continue to apply in determining the vested percentage of the Accrued
Benefit of any Participant who had at least five Years of Service as of the last
day of the last Plan Year in which the Plan was a Top-Heavy Plan. For all other
Participants, the vesting schedule in Section B.1 shall apply only to their
Accrued Benefit as of such last day.
B.4    Determination of Present Values and Amounts. Effective for Plan Years
beginning after December 31, 2001, this Paragraph shall apply for purposes of
determining the present values of Accrued Benefits and the amounts of Account
Balances of Employees as of the Determination Date.
B.4.1    The present values of Accrued Benefits and the amounts of Account
Balances of an Employee as of the Determination Date shall be increased by the
distributions made with respect to the Employee under the Plan and any plan
aggregated with the Plan under section 416(g)(2) of the Code during the one-year
period ending on the Determination Date. The preceding sentence shall also apply
to distributions under a terminated plan which, had it not been terminated,
would have been aggregated with the Plan under section 416(g)(2)(A)(i) of the
Code. In the case of a distribution made for a reason other than severance from
employment, death, or disability, this provision shall be applied by
substituting “five-year period” for “one-year period.”
B.4.2    The Accrued Benefits and Account Balances of any individual who has not
performed services for the Employer during the one-year period ending on the
Determination Date shall not be taken into account.
B.5    Minimum Benefits. Effective for Plan Years beginning after December 31,
2001, for purposes of satisfying the minimum benefit requirements of section
416(c)(1) of the Code and the Plan, in determining Years of Service with the
Employer, any service with the Employer shall be


APP-2-5



--------------------------------------------------------------------------------





disregarded to the extent that such service occurs during a Plan Year when the
Plan benefits (within the meaning of section 410(b) of the Code) no Key Employee
or former Key Employee.
C.    Limitations on Benefits - Code Section 415 Limit.
C.1    Effective for Limitation Years ending after December 31, 2001, in no case
shall the annual benefit with respect to any Participant payable under the Plan
and all other Defined Benefit Plans, when expressed in the form of an annual
single life annuity (with no ancillary benefits), exceed the “maximum
permissible benefit” which shall be the lesser of the amount determined under
Paragraph C.1.1 or C.1.2 (both adjusted where required, as provided in Paragraph
C.1.3, and, if applicable, in Paragraph C.1.4 or Paragraph C.1.5):
C.1.1    the dollar limitation specified in section 415(b)(1)(A) of the Code, as
in effect for the Limitation Year ($215,000 for 2017), as adjusted, effective
January 1 of each year under section 415(d) of the Code in such manner as the
Secretary of the Treasury shall prescribe (the “Defined Benefit Dollar
Limitation”)); or
C.1.2    the greater of $10,000 or 100% of the Participant’s average annual
Compensation received during the three consecutive years of Continuous Service
(years of participation in the Plan for Limitation Years beginning before
January 1, 2006) with the Employer and all 50% related employers during which he
receives the greatest aggregate annual Compensation. The $10,000 restriction
shall not apply if the Participant participates in any defined contribution plan
maintained by the Employer, a 50% related employer or a predecessor employer.
For purposes of determining the $10,000 amount, the benefit payable to the
Participant under the Plan for a Limitation Year reflects all amounts payable
under the Plan for the Limitation Year (except as otherwise provided in Treas.
Reg. § 1.415(d)-1) and are not adjusted for faun of benefit or commencement
date.
C.1.3    If the Participant has fewer than 10 years of participation in the
Plan, the Defined Benefit Dollar Limitation shall be multiplied by a fraction,
(i) the numerator of which is the number of years (or part thereof) of
participation in the Plan and (ii) the denominator of which is 10. In the case
of a Participant who has fewer than 10 Years of Service with the Employer, the
Defined Benefit Dollar Limitation shall be multiplied by a fraction (i) the
numerator of which is the number of years (or part thereof) of service with the
Employer and (ii) the denominator of which is 10.
C.1.4    If the benefit of a Participant begins prior to age 62, the Defined
Benefit Dollar Limitation applicable to the Participant at such earlier age is
an annual benefit payable in the form of a straight life annuity beginning at
the earlier age that is the Actuarial Equivalent of the Defined Benefit Dollar
Limitation applicable to the Participant at age 62 (adjusted under Paragraph
C.1.3 above, if required). The Defined Benefit Dollar Limitation applicable


APP-2-6



--------------------------------------------------------------------------------





at an age prior to age 62 is determined as the lesser of (i) the Actuarial
Equivalent (at such age) of the Defined Benefit Dollar Limitation computed using
the interest rate provided under Section 2.1(b), or (ii) the Actuarial
Equivalent (at such age) of the Defined Benefit Dollar Limitation computed using
a 5 percent interest rate. Any decrease in the Defined Benefit Dollar Limitation
determined in accordance with this Paragraph C.1.4 shall not reflect a mortality
decrement if benefits are not forfeited upon the death of the Participant. If
any benefits are forfeited upon death, the full mortality decrement is taken
into account.
Effective for Limitation Years beginning on and after July 1, 2007, the defined
benefit dollar limitation applicable at an age prior to age 62 is determined as
the lesser of (1) the actuarial equivalent at such age of the defined benefit
dollar limitation computed using a 5% interest rate and the applicable mortality
table under section 417(e)(3) of the Code, or (2) the amount determined by
multiplying the defined benefit dollar limitation by the ratio of the annual
amount of the single life annuity beginning at such earlier age (computed using
the interest rate and mortality table as applicable under Section 2.1(b)) to the
annual amount of the single life annuity under the Plan commencing at age 62
(with both such amounts determined without application of the rules of section
415 of the Code).
C.1.5    If the benefit of a Participant begins after the Participant attains
age 65, the Defined Benefit Dollar Limitation applicable to the Participant at
the later age is the annual benefit payable in the form of a straight life
annuity beginning at the later age that is Actuarially Equivalent to the Defined
Benefit Dollar Limitation applicable to the Participant at age 65 (adjusted
under Paragraph C.1.3 above, if required). The Actuarial Equivalent of the
Defined Benefit Dollar Limitation applicable at an age after age 65 is
determined as the lesser of (i) the Actuarial Equivalent (at such age) of the
Defined Benefit Dollar Limitation computed using the interest rate provided
under Section 2.1(b), or (ii) the Actuarial Equivalent (at such age) of the
Defined Benefit Dollar Limitation computed using a 5 percent interest rate. For
these purposes, mortality between age 65 and the age at which benefits commence
shall be ignored.
Effective for Limitation Years beginning on and after July 1, 2007, for benefits
commencing after age 65, the dollar limitation shall be determined as the lesser
of (1) the actuarial equivalent at such age of the defined benefit dollar
limitation computed using an interest rate of 5% and the applicable mortality
table described under section 417(e)(3) of the Code, or (2) the amount
determined by multiplying the defined benefit dollar limitation by the ratio of
(A) the annual amount of the single life annuity beginning at such later age
(computed using the interest rate and mortality assumptions for delayed
retirement benefits under the Plan, if applicable) to (B) the annual amount of
the single life annuity under the Plan commencing at age 65 (computed without
using the interest rate and mortality assumptions for delayed retirement
benefits under the Plan, if applicable) (with both such amounts in (A) and (B)
determined without application of the rules of section 415 of the Code). The
amount of the annual benefit commencing at such later age is the annual amount
of the


APP-2-7



--------------------------------------------------------------------------------





benefit (determined without regard to section 415 of the Code) computed by
disregarding the Participant’s accruals after age 65, but including actuarial
adjustments even if such adjustments are applied to offset benefit accrual.
C.1.6    Benefit increases resulting from the increase in the limitations of
section 415(b) of the Code shall be provided to all Participants with benefits
limited by section 415(b) of the Code who, (i) as of January 1, 2002 have
commenced receipt of their benefit under the Plan; or (ii) are credited with at
least one Hour of Service on or after January 1, 2002.
C.1.7    If a Participant’s benefit is payable in any form other than a straight
life annuity, the determination as to whether the limitation of this Paragraph
C.1 has been satisfied shall be made by adjusting such benefit to the form of a
straight life annuity using an interest rate equal to the greater of 5% or the
interest rate provided under Section 2.1(b). However, for purposes of such
adjustment, any ancillary benefit that is not directly related to retirement
income benefits and that portion of any joint and survivor annuity that
constitutes a Qualified Joint and Survivor Annuity shall not be taken into
account. Notwithstanding the foregoing, for purposes of adjusting any form of
benefit subject to the requirements of section 417(e)(3) of the Code, the
interest rate used shall not be less than the greater of (i) the applicable
interest rate under section 417(e)(3) of the Code for the October immediately
preceding the calendar year during which the Annuity Starting Date occurs,
provided that the lump sum present value for distributions made on or before
October 1, 2007, shall not be less than the lump sum present value based on the
applicable interest rate under section 417(e)(3) of the Code for the third
calendar month preceding the calendar month in which the Annuity Starting Date
occurs, or (ii) the interest rate specified in Section 2.1(b).
Notwithstanding anything herein to the contrary, for purposes of adjusting any
form of benefit subject to section 417(e)(3) of the Code for Plan Years
beginning in 2004 or 2005, the interest rate used shall not be less than the
greater of (i) 5.5%, or (ii) the interest rate specified in Section 2.1(b).
Notwithstanding the foregoing, effective for Limitation Years beginning on and
after July 1, 2007, for purposes of applying the limitations under this Article
C, if a Participant’s benefits are payable in a form of benefit other than a
single life annuity or a qualified joint and survivor annuity, the benefit shall
be limited as follows. The benefit shall be converted to a single life annuity
using the interest rate and mortality assumptions specified in the Plan for the
Actuarial Equivalent of the particular form of benefit payable. The single life
annuity, which has been so determined, shall be compared to the single life
annuity computed using a 5% interest rate assumption (or for any form of benefit
subject to section 417(e)(3) of the Code, the applicable interest rate as
defined in section 417(e)(3) of the Code) and the IRS mortality table prescribed
in section 415(b)(2)(E)(v) of the Code). The greater of these two amounts shall
be the applicable limit for the benefit payable in a form other than a single
life annuity or a qualified joint and survivor annuity.


APP-2-8



--------------------------------------------------------------------------------





Effective as of January 1, 2006, if a Participant’s benefit is payable in a form
subject to section 417(e)(3) of the Code, such benefit shall be adjusted, for
purposes of applying the limitations under this Article C, so that it is the
greater of (1) a straight life annuity determined using the interest rate and
mortality table as applicable under Section 2.1(b), (2) a straight life annuity
determined using an interest rate of 5.5% and the applicable mortality table
described under section 417(e)(3) of the Code, or (3) a straight life annuity
determined using the interest rate that produces a benefit of not more than 105%
of the benefit that would be produced using the applicable interest rate and
applicable mortality table described under section 417(e)(3) of the Code.
C.2    Applicable Mortality Table for Distributions With Annuity Starting Dates
on or after December 31, 2002. Notwithstanding any other Plan provisions to the
contrary, the applicable mortality table used for purposes of adjusting any
benefit or limitation under section 415(b)(2)(B), (C), or (D) of the Code as set
forth in this Article C (unless another mortality table is either required under
section 415(b) of the Code or otherwise referenced in this Article C) is the
table prescribed in Rev. Rul. 2007-67 for Plan Years beginning after December
31, 2007 (Rev. Rul. 2001-62 for Plan Years beginning before January 1, 2008), or
such other table as the Secretary of the Treasury may prescribe.
C.3    Definition of Compensation. For purposes of this Article C, Compensation
shall include all amounts that are treated as wages for Federal income tax
withholding under section 3401(a) of the Code (determined without regard to any
rules that limit the remuneration included in wages based on the nature or
location of the employment or the services performed) and actually paid to the
Participant during the Limitation Year, plus amounts that would be paid to the
Employee during the year but for the Employee’s election under a cash or
deferred arrangement described in section 401(k) of the Code, a cafeteria plan
described in section 125 of the Code, a qualified transportation fringe benefit
program described in section 132(f)(4) of the Code, a simplified employee
pension described in section 402(h) of the Code or an annuity program described
in section 403(b) of the Code.
Notwithstanding the foregoing, for Limitation Years beginning on and after July
1, 2007, Compensation includes regular pay as described in Treas. Reg. §
1.415(c)-(2)(e)(3) if paid by the end of the Limitation Year that includes the
Employee’s termination of employment, or if later, 2½ months after the
Employee’s termination of employment Any payments not described in the foregoing
sentence shall not be considered Compensation if paid after separation from
service, even if they are paid by the later of 2½ months after the date of
separation from service or the end of the Limitation Year that includes the date
of severance from employment.
C.4    Application of the provisions of this Section C of this Appendix 2 in
effect for Limitation Years beginning on and after July 1, 2007, shall not cause
the maximum permissible benefit for any Participant to be less than the
Participant’s accrued benefit under all the defined


APP-2-9



--------------------------------------------------------------------------------





benefit plans of the Employer or a predecessor employer as of the end of the
last Limitation Year beginning before July 1, 2007 under provisions of the plans
that were both adopted and in effect before April 5, 2007 determined in
accordance with the requirements of section 415 of the Code in effect on that
date.
C.5    Notwithstanding the foregoing, the Plan hereby incorporates by reference
section 415 of the Code and the regulations promulgated thereunder.




APP-2-10



--------------------------------------------------------------------------------






APPENDIX 3

SPECIAL SERVICE CREDITING RULES
A.    General Rules.
A.1    Vesting and Benefit Accrual. The following special service crediting
rules shall be applied in determining the earliest commencement date for service
credit, for benefit accrual and vesting for employees of the following named
subsidiaries which have, either by designation in accordance with Section 2.1(k)
or by merger into a Designated Subsidiary become Designated Subsidiaries.
A.2    Eligibility for Early Retirement. For purposes of computing eligibility
for Early Retirement in accordance with Section 4.2, Years of Service with a
Subsidiary which has, after December 31, 1971, become a Designated Subsidiary,
whether by designation in accordance with Section 2.1(k) or by merger into a
Designated Subsidiary, shall be taken into account, but only after the
Participant in question has completed 5 Years of Service after the first date
upon which he was employed by a Designated Subsidiary.
A.3    Early Retirement Reduction Factors. Unless otherwise specified below,
Years of Service for determining the applicable Early Retirement Reduction
Factor under Table 1 shall be determined in the same manner as Years of Service
for benefit accrual.
A.4    Break-in-Service Rules. These rules are subject to the Break-in-Service
rules of Sections 9.1 through 9.4 and are not to be construed to require the
crediting of Years of Service for any purpose if those Years of Service are
disregarded under the provisions of those Sections or under the applicable
provisions in effect when the Participant in question sustained his first
Break-in-Service.
B.    Special Rules.
B.1    California-American Water Co. Service for all Employees who first became
Employees by reason of the acquisition of California-American Water Co. shall
begin no earlier than December 28, 1970 for purposes of vesting and benefit
accrual. However, in determining eligibility for Early Retirement and in
applying the Early Retirement Reduction Factors of Table 1, Years of Service
with California-American Water Company before December 28, 1970 shall be taken
into account. See Table 5 for Special Option Factors.
B.2    Hershey Water Company. Service for all purposes for Dale Grinder and
Ralph Light, who are entitled to a nonforfeitable benefit under a pension plan
maintained by HERCO, Inc. and its subsidiaries, shall begin April 19, 1977. For
all other Employees who became Employees by


APP-3-1



--------------------------------------------------------------------------------





reason of the acquisition of Hershey Water Company, service for all purposes
shall begin on their date of hire by HERCO, Inc., nearest April 19, 1977, the
date of acquisition of Hershey Water Company.
B.3    Norristown Water Company. Service for all purposes shall begin on such
Employee’s date of hire nearest January 11, 1962, the date Norristown Water
Company was acquired.
B.4    Paradise Valley Water Co. Service for all purposes shall begin on such
Employee’s date of hire nearest December 3, 1969, the date Paradise Valley Water
Co. was acquired.
B.5    Village Water Company. Service for all purposes for Donald M. Ross shall
begin on July 10, 1967. Service for all purposes for all others shall begin
December 28, 1970.
B.6    West Virginia Water Company. Service for all Employees who first became
Employees by reason of the acquisition of West Virginia Water Company shall
begin, for purposes of vesting and benefit accrual, no earlier than December 1,
1970. However, in determining eligibility for Early Retirement, and in applying
the Early Retirement reduction factors of Table 1, Years of Service with West
Virginia Water Company shall be taken into account. See Table 5 for Special
Option Factors.
B.7    Yardley Water Company. Service for all purposes for Employees who became
Employees by reason of the acquisition of Yardley Water Company shall begin on
December 1, 1970.
B.8    Pekin Water Works Company. Service for all purposes for D. Brown, R.O.
Ivey and H. J. Schiszio shall begin on January 1, 1982. Service for all purposes
for A. L. Calvin, Sr., J.W. Lockhart and K. L. Price will begin on their date of
hire by Pekin Water Works Company nearest the date Pekin Water Works Company was
acquired. Their accrued benefits under the Pekin Water Works Company Pension
Trust shall be frozen as of May 1, 1982, and the retirement income benefits
earned by those Employees under this Plan reduced by the amount of that frozen
benefit. Service for all purposes for Employees covered by a collective
bargaining agreement entered into by Pekin Water Works Company and in effect on
January 1, 1982 will commence on April 1, 1982.
B.9    Seymour Water Co. Service for benefit accrual for Employees who became
Employees by reason of the acquisition of Seymour Water Co. will commence on
March 16, 1982. For vesting purposes, such Employees will be given credit for
service with Seymour Water Co. from their date of hire nearest March 16, 1982.
See Table 5 for Special Option Factors.
B.10    New Mexico-American Water Company. Service for all Employees who first
became Employees pursuant to the terms of the Asset Acquisition Agreement
between Clovis Water Company and New Mexico-American Water Company shall include
Years of Service with


APP-3-2



--------------------------------------------------------------------------------





Southwestern Public Service Company for purposes of determining eligibility to
participate, vesting, benefit accrual, eligibility for Early Retirement under
Section 4.2, including, for purposes of satisfying the minimum service
requirement thereof, eligibility for Disability Retirement under Section 4.3 and
eligibility for Surviving Spouse Benefits under Section 6.1(b), and in applying
the Early Retirement Reduction Factors of Table 1.
B.11    Indiana-American Water Company, Inc. Service for benefit accrual for
employees previously covered by the Indiana-American Water Company, Inc. -
Plumbers and Steam-Fitters Local 157 Pension Plan (Terre Haute Bargaining Unit)
(the “Terre Haute Pension Plan”), shall begin on May 11, 1987. For purposes of
vesting under Section 8.1 and disability retirement under Section 4.3, service
for all such employees shall include service taken into account under the Terre
Haute Pension Plan. Service for all such employees for purposes of eligibility
for early retirement shall include all service credited under the Terre Haute
Pension Plan for purposes of determining whether any such employee’s age and
Years of Service total at least 70, provided that no such employee shall be
entitled to early retirement under the Plan before May 11, 1992.
B.12    Brownsville Water Company. Service for all purposes under the Plan other
than for benefit accrual shall begin on such Employee’s date of hire by
Brownsville Water Company nearest the date that that company was acquired, which
was July 1, 1990. Service for benefit accrual under the Plan for such Employee
shall begin July 1, 1990.
B.13     California Water Company. Service for all purposes under the Plan other
than for benefit accrual shall begin on such Employee’s date of hire by
California Water Company nearest the date that that company was acquired, which
was July 1, 1990. Service for benefit accrual under the Plan for such Employee
shall begin July 1, 1990.
B.14    Certain Transferred Employees. For purposes of computing the monthly
normal or late retirement income under Section 5.2 of any Employee of
California-American Water Company, West Virginia Water Company, Yardley Water
Company, New Mexico-American Water Company or any other Subsidiary, who had been
employed by the Company or a Designated Subsidiary and who was transferred to a
Subsidiary that, at the time of such transfer was not, but subsequently became,
a Designated Subsidiary, that Employee’s service with such Subsidiary during the
period before it became a Designated Subsidiary shall be credited to the same
extent as if it had been performed for the Company or a Designated Subsidiary.
In addition, during that interval, such Employee shall be considered a
Participant for purposes of eligibility for Early Retirement under Sections 4.2
and 5.4, eligibility for Disability Retirement under Sections 4.3 and 5.5, and
eligibility for Survivor Benefits under Sections 6.1 and 6.3.
B.15    Northern Michigan Water Company. Service for benefit accrual for
Employees who first became Employees by reason of the acquisition of Northern
Michigan Water Company will


APP-3-3



--------------------------------------------------------------------------------





commence on August 31, 1993, the Closing Date under the Stock Purchase Agreement
dated as of January 30, 1993. For eligibility to participate, vesting and
eligibility for early retirement under the Plan, service with Northern Michigan
Water Company shall be counted.
B.16    Ohio Suburban Water Company. Service for benefit accrual for Employees
who first became Employees by reason of the acquisition of Ohio Suburban Water
Company will commence on August 31, 1993, the Closing Date under the Stock
Purchase Agreement dated as of January 30, 1993. For eligibility to participate,
vesting and eligibility for early retirement under the Plan, service with Ohio
Suburban Water Company shall be counted.
B.17    Missouri Cities Water Company. Service for benefit accrual for Employees
who first became Employees by reason of the acquisition of Missouri Cities Water
Company will commence on August 31, 1993, the Closing Date under the Stock
Purchase Agreement dated as of January 30, 1993. For eligibility to participate,
vesting and eligibility for early retirement under the Plan, service with
Missouri Cities Water Company shall be counted.
B.18    Indiana Cities Water Corporation. Service for benefit accrual for
Employees who first became Employees by reason of the acquisition of Indiana
Cities Water Corporation will commence on August 31, 1993, the Closing Date
under the Stock Purchase Agreement dated as of January 30, 1993. For eligibility
to participate, vesting and eligibility for early retirement under the Plan,
service with Indiana Cities Water Corporation shall be counted.
B.19    Country Place Water Co., Inc. and Country Place Water Treatment Co.,
Inc. (Monroe County), PA. Service for all purposes under the Plan for non-union
Employees who first became Employees by reason of the acquisition of Country
Place Water Co., Inc. or Country Place Water Treatment Co., Inc. will commence
on June 30, 1995.
B.20    Pennsylvania Gas and Water Company. Service for all purposes under the
Plan other than for benefit accrual shall begin on such Employee’s date of hire
by Pennsylvania Gas and Water Company nearest February 16, 1996, the closing
date under the Asset Purchase Agreement by and among Pennsylvania Enterprises,
Inc., Pennsylvania Gas and Water Company, American Water Works Company, Inc. and
Pennsylvania-American Water Company. Service for benefit accrual under the Plan
for such Employee shall begin February 16, 1996.
B.21    Hawaii American Water. Service for benefit accrual for Employees who
first became Employees by reason of the acquisition of Hawaii American Water
will commence on July 1, 1998. For eligibility to participate, vesting and
eligibility for early retirement under the Plan, service with Hawaii American
Water shall be counted.
B.22    United Water Resources, Inc.


APP-3-4



--------------------------------------------------------------------------------





(a)    Service for benefit accrual for employees previously covered under the
United Water Resources, Inc. Retirement Plan (the “United Plan”), shall begin on
the following dates:
            Location
           Date
United Water of Indiana
February 1, 2000
United Water of West Lafayette
February 1, 2000
United Water of Virginia
February 29, 2000
United Water of Missouri
May 1, 2000
United Water of Illinois
May 31, 2000
 
 

For eligibility to participate and vesting under the Plan, service with United
Water Resources, Inc. shall be counted.
(b)    Service for all purposes for Employees previously covered under the
United Waterworks Inc. Employees’ Retirement Plan (the “United Waterworks Plan”)
whose terms and conditions of employment are covered by a union contract shall
include all service taken into account under the United Waterworks Plan. Accrued
Benefits under the Plan shall be determined on the basis of the United
Waterworks Plan formula in effect on the date(s) specified in (a) above, as
applicable.
B.23    City of Coatesville Authority. Service for benefit accrual purposes for
Employees who first became Employees by reason of the Asset Purchase Agreement
by and between the City of Coatesville Authority and American Water Works
Company, Inc. will commence on March 23, 2001, the Closing Date under the Asset
Purchase Agreement dated February 15, 2000 and amended on October 5, 2000. For
eligibility to participate, vesting and eligibility for early retirement under
the Plan, service with the City of Coatesville Authority shall be counted.
B.24    City of Florissant, MO. Service for benefit accrual for non-union
Employees who first became Employees by reason of the acquisition of City of
Florissant, MO will commence on November 1, 2001. For eligibility to
participate, vesting and eligibility for early retirement under the Plan,
service with City of Florissant, MO shall be counted.
B.25    Texas American Water Company. Service for all purposes under the Plan
for Employees who first became Employees by reason of the acquisition of Texas
American Water Company on November 1, 2001, will commence on July 1, 2002.
B.26    Citizens Utilities Companies. Service for benefit accrual purposes for
Employees who first became Employees by reason of the Asset Purchase Agreement
by and among Citizens Utilities Company and Certain of Its Affiliates and
American Water Works Company, Inc. and Arizona-American Water Company will
commence on January 15, 2002, the Closing Date under the Asset Purchase
Agreement dated October 15, 1999. For eligibility to participate, vesting and


APP-3-5



--------------------------------------------------------------------------------





eligibility for early retirement under the Plan, service with Citizens Utilities
Companies shall be counted.
B.27    City of Webster Groves, MO. Service for benefit accrual for Employees
who first became Employees by reason of the acquisition of City of Webster
Groves, MO will commence on February 8, 2002. For eligibility to participate,
vesting and eligibility for early retirement under the Plan, service with City
of Webster Groves, MO shall be counted.
B.28    LP Water & Sewer Company (Monroe and Pike Counties), PA. Service for
benefit accrual for non-union Employees who first became Employees by reason of
the acquisition of LP Water & Sewer Company (Monroe and Pike Counties), PA will
commence on April 3, 2002. For eligibility to participate, vesting and
eligibility for early retirement under the Plan, service with LP Water & Sewer
Company (Monroe and Pike Counties), PA shall be counted.




APP-3-6



--------------------------------------------------------------------------------






APPENDIX 4

SPECIAL SERVICE CREDITING RULES AND BENEFIT PROVISIONS
RELATING TO NEI ACQUISITION
NON-UNION EMPLOYEES.
Effective July 1, 2001, eligible non-union employees of Northwest Indiana Water
Company, Northern Illinois Water Corporation, Long Island Water Corporation and
St. Louis Water Company (collectively with their subsidiaries referred to as
“NEI”) began participation in the Plan. The following special rules apply only
to the non-union employees of NEI who were hired prior to July 1, 2001.
I.    NORTHWEST INDIANA WATER COMPANY
A.    “Service Crediting” means all service including service with Northwest
Indiana Water Company for purposes of vesting and for purposes of determining
entitlement to Early Retirement.
For purposes of benefit accrual service, effective June 30, 2001, non-union
employees shall cease to be credited with Years of Service under the Employees’
Pension Plan of Northwest Indiana Water Company (“Northwest Indiana Plan”) and
will commence benefit accrual service under the Pension Plan for Employees of
American Water Works Company, Inc. and Its Designated Subsidiaries.
B.    “Early Retirement Date” means the first of the month following a
Participant’s 55th birthday and completion of 5 or more Years of Service.
C.    “Early Retirement Income” means the monthly retirement income commencing
on a Participant’s Early Retirement Date in an amount equal to the sum of:
(i)    his normal retirement benefit as determined under Section D(i) reduced to
reflect the early commencement of benefits by multiplying such benefit by the
fraction from the following schedule:


APP-4-1



--------------------------------------------------------------------------------









Lesser of:
 
Years Until Age 65, or
 
Years of Vesting Service less than 30
Applicable Fraction
 
 
10
15/30
9
16/30
8
17/30
7
18/30
6
19/30
5
20/30
4
22/30
3
24/30
2
26/30
1
28/30
0
30/30
 
 

plus
(ii)    his normal retirement benefit as determined under Section D(ii)
multiplied by the appropriate factor, determined by his attained age and Years
of Service at his Early Retirement Date, as set forth in the Schedule of Early
Retirement Factors attached to this Plan as Table 1.
D.    “Normal Retirement Income”
Effective for any Participant retiring after June 30, 2001, except as modified
by the provisions of Section 6.1(a) of the Plan, a Participant’s monthly
retirement income commencing on his Normal or Late Retirement Date shall be an
amount equal to the sum of the following:
(i)    1.667% of Final Average Earnings at retirement multiplied by Years of
Service prior to July 1, 2001 as determined under the provisions of the
Northwest Indiana Plan, up to a maximum of 30 years, plus
(ii)    1.60% of Final Average Earnings at retirement multiplied by Years of
Service after July 1, 2001 to Normal or Late Retirement Date.
E.    “Vested Benefits in the Event of Termination of Employment”


APP-4-2



--------------------------------------------------------------------------------





The benefit of any vested active Employee who terminates employment on or after
July 1, 2001 and who is not yet eligible for Early Retirement, shall be
determined in accordance with Section 1.C above.
II.    LONG ISLAND WATER CORPORATION
A.    “Service Crediting” means all service including service with Long Island
Water Corporation (which became part of New York American Water Company, Inc. on
October 4, 2012) for purposes of vesting and for purposes of determining
entitlement to Early Retirement.
For purposes of benefit accrual service, effective June 30, 2001, non-union
employees shall cease to be credited with Years of Service under the Long Island
Water Corporation Employees Retirement Plan ("Long Island Plan") and will
commence benefit accrual service under the Pension Plan for Employees of
American Water Works Company, Inc. and Its Designated Subsidiaries.
B.    “Early Retirement Income” means the monthly retirement income commencing
on a Participant’s Early Retirement Date in an amount equal to the sum of:
(i)    his normal retirement benefit as determined under Section D(i) reduced 2%
for each year (1/6% for each month) subsequent to age 62, and reduced 4% for
each year (1/3% for each month) prior to age 62, by which the Participant’s
Early Retirement Date precedes his Normal Retirement Date, in accordance with
the following table:
Age at Early Retirement
Early Retirement Fraction
 
 
65
1.00
64
.98
63
.96
62
.94
61
.90
60
.86
59
.82
58
.78
57
.74
56
.70
55
.66

plus
(ii)    his normal retirement benefit as determined under Section D(ii)
multiplied by the appropriate factor, determined by his attained age and Years
of Service at his Early Retirement Date, as set forth in the Schedule of Early
Retirement Factors attached to this Plan as Table 1.


APP-4-3



--------------------------------------------------------------------------------





C.    “Supplemental Early Retirement Income”
In addition to the Early Retirement Income, a Supplemental Early Retirement
Benefit, in the yearly amount of $1,200 ($100 per month) will be payable to the
Participant, commencing on his Early Retirement Date and ceasing with the
earlier of his death or his attainment of age 65, provided that:
(i)    the Participant is an Employee on the date he elects an Early Retirement
Date, and
(ii)    the sum of the Participant’s age and Years of Service equals 90 units.
The yearly amount of the Supplemental Early Retirement Benefit will be reduced
by 5% for each unit by which the sum of the Participant’s age and Years of
Service is less than 90.
D.    “Normal Retirement Income”
Effective for any Participant retiring after June 30, 2001, except as modified
by the provisions of Section 6.1(a) of the Plan, a Participant’s monthly
retirement income commencing on his Normal or Late Retirement Date shall be an
amount equal to the sum of the following:
(i)    1.75% of Final Average Earnings at retirement multiplied by Years of
Service prior to July 1, 2001, as determined under the Long Island Plan, plus
(ii)    1.60% of Final Average Earnings at retirement multiplied by Years of
Service after July 1, 2001 to Normal or Late Retirement Date.
In no event shall a Participant’s Accrued Benefit be less than his Accrued
Benefit earned under the terms of the Long Island Water Corporation Pension Plan
as of June 30, 2001.
E.    “Vested Benefits in the Event of Termination of Employment”
The benefit of any vested active Employee who terminates employment on or after
July 1, 2001 and who is not yet eligible for Early Retirement, shall be
determined in accordance with Section II.B above.
III.    ST. LOUIS COUNTY WATER COMPANY
A.    “Service Crediting” means all service including service with St. Louis
County Water Company for purposes of vesting and for purposes of determining
entitlement to Early Retirement.
For purposes of benefit accrual service, effective June 30, 2001, non-union
employees shall cease to be credited with Years of Service under The St. Louis
County Water Company Pension


APP-4-4



--------------------------------------------------------------------------------





Plan (“St Louis Plan”) and will commence benefit accrual service effective as of
July 1, 2001 under the Pension Plan for Employees of American Water Works
Company, Inc. and Its Designated Subsidiaries.
B.    “Early Retirement Income” means the monthly retirement income commencing
on a Participant’s Early Retirement Date in an amount equal to the sum of:
(i)    his normal retirement benefit as determined under Section C(i) reduced to
reflect the early commencement of benefits by multiplying such benefit by the
applicable factor from Table 4(b); plus
(ii)    his normal retirement benefit as determined under Section C(ii)
multiplied by the appropriate factor, determined by his attained age and Years
of Service at his Early Retirement Date, as set forth in the Schedule of Early
Retirement Factors attached to this Plan as Table 1.
C.    “Normal Retirement Income”
Effective for any Participant retiring after June 30, 2001, except as modified
by the provisions of Section 6.1(a) of the Plan, a Participant’s monthly
retirement income commencing on his Normal or Late Retirement Date shall be an
amount equal to the sum of the following:
(i)    1.50% of Final Average Earnings at retirement multiplied by Years of
Service prior to July 1, 2001, as determined under the St. Louis Plan, plus
(ii)    1.60% of Final Average Earnings at retirement multiplied by Years of
Service after July 1, 2001 to Normal or Late Retirement Date.
D.    “Vested Benefits in the Event of Termination of Employment”
The benefit of any vested active Employee who terminates employment on or after
July 1, 2001 and who is not yet eligible for Early Retirement, shall be
determined in accordance with Section III.B above.
IV.    NORTHERN ILLINOIS WATER CORPORATION
A.    “Service Crediting” means all service including service with Northern
Illinois Water Corporation for purposes of vesting and for purposes of
determining entitlement to Early Retirement.
For purposes of benefit accrual service, effective June 30, 2001, non-union
employees shall cease to be credited with Years of Service under the Northern
Illinois Water Corporation Retirement Income Plan (“Northern Illinois Plan”) and
will commence benefit accrual service effective as of


APP-4-5



--------------------------------------------------------------------------------





July 1, 2001 under the Pension Plan for Employees of American Water Works
Company, Inc. and Its Designated Subsidiaries.
B.    “Early Retirement Date” means the first of the month following a
Participant’s attainment of age 55.
C.    “Early Retirement Income” means the monthly retirement income commencing
on a Participant’s Early Retirement Date in an amount equal to the sum of:
(i)    his normal retirement benefit as determined under Section D(i) reduced to
reflect the early commencement of benefits by multiplying such benefit by the
factor from the following schedule:
Number of Years
 
Early Retirement Date
 
Precedes Normal
 
Retirement Date
Applicable Factor
 
 
1
.97
2
.94
3
.91
4
.88
5
.85
6
.82
7
.79
8
.76
9
.73
10
.70
 
 

plus
(ii)    his normal retirement benefit as determined under Section D(ii)
multiplied by the appropriate factor, determined by his attained age and Years
of Service at his Early Retirement Date, as set forth in the Schedule of Early
Retirement Factors attached to this Plan as Table 1.
D.    “Normal Retirement Income”
Effective for any Participant retiring after June 30, 2001, except as modified
by the provisions of Section 6.1(a) of the Plan, a Participant’s monthly
retirement income commencing on his Normal or Late Retirement Date shall be an
amount equal to the sum of the following:


APP-4-6



--------------------------------------------------------------------------------





(i)    1.33% of Final Average Earnings at retirement multiplied by Years of
Service prior to July 1, 2001, as determined under the Northern Illinois Plan,
plus
(ii)    1.60% of Final Average Earnings at retirement multiplied by Years of
Service after July 1, 2001 to Normal or Late Retirement Date.
E.    “Vested Benefits in the Event of Termination of Employment”
The benefit of any vested active Employee who terminates employment on or after
July 1, 2001 and who is not yet eligible for Early Retirement, shall be
determined in accordance with Section IV.C above.
UNION EMPLOYEES.
V.
INDIANA-AMERICAN WATER COMPANY, INC. (formerly Northwest Indiana Water
Corporation) - UNION EMPLOYEES AT THE NORTHWEST OPERATIONS FACILITY

Effective December 31, 2002, or as soon as administratively practicable
thereafter, the Northwest Indiana Water Company Retirement Plan (the “Indiana
Plan”), consisting of two different groups of union employees, was merged with
and into the Plan. Effective January 1, 2003, all eligible union employees of
Indiana-American Water Company, Inc. began participation in the Plan.
The following special rules apply only to each active Employee of
Indiana-American Water Company, Inc. who, as of December 31, 2002, is both: (1)
a member of the USWA, Local 13584 (including Local 13584-01) at the Company’s
northwest operations facility, and (2) a participant in the Indiana Plan (a
“Local 13584 Participant”):
A.    Service Crediting. All service with the Company, including service with
Northwest Indiana Water Corporation and Indiana-American Water Company, Inc.
shall be credited to a Local 13584 Participant for purposes of vesting and for
purposes of determining entitlement to Early Retirement.
For purposes of benefit accrual service, effective December 31, 2002, a Local
13584 Participant will cease to be credited with years of service under the
Indiana Plan. Thereafter, a Local 13584 Participant’s benefit accrual service
shall consist of benefit accrual service credited under the terms of the Indiana
Plan through December 31, 2002, plus, beginning January 1, 2003, any additional
benefit service credited under the terms of the Plan.
B.    Early Retirement Date. A Local 13584 Participant’s Early Retirement Date
shall be the first of any month following the date he attains at least age 55
(but before age 65) and is credited with 5 Years of Service for vesting
purposes.


APP-4-7



--------------------------------------------------------------------------------





C.    Early Retirement Income. The benefit payable to a Local 13584 Participant
commencing on his Early Retirement Date shall be a monthly amount equal to the
sum of:
(i)    his normal retirement benefit as determined under Section D(i) reduced to
reflect the early commencement of benefits by multiplying such benefit by the
factor from the following table:
Lesser of:
 
Years Until Age 65, or
 
Years of Service for Vesting
 
Purposes Less than 30
Applicable Fraction
 
 
10
15/30
9
16/30
8
17/30
7
18/30
6
19/30
5
20/30
4
22/30
3
24/30
2
26/30
1
28/30
0
30/30
 
 

plus
(ii)    his normal retirement benefit as determined under Section D(ii)
multiplied by the appropriate factor, determined by his attained age and Years
of Service at his Early Retirement Date, as set forth in the Schedule of Early
Retirement Factors attached to this Plan as Table 1.
D.    Normal Retirement Income. Effective for any Local 13584 Participant
retiring on and after January 1, 2003, except as modified by the provisions of
Section 6.1(a) of the Plan, the benefit payable to a Local 13584 Participant
commencing on his Normal or Late Retirement Date shall be a monthly amount equal
to the sum of:
(i)    1.667% of Final Average Earnings at retirement multiplied by Years of
Service prior to January 1, 2003, as determined under the provisions of the
Indiana Plan, up to a maximum of 30 years, plus;


APP-4-8



--------------------------------------------------------------------------------





(ii)    1.60% multiplied by Years of Service credited to the Local 13584
Participant under the terms of the Plan on and after January 1, 2003, multiplied
by his Final Average Earnings as defined by the Plan.
In no event shall a Local 13584 Participant’s Accrued Benefit be less than his
Accrued Benefit earned under the terms of the Indiana Plan as of December 31,
2002.
E.    Vested Benefits in the Event of Termination of Employment. The benefit of
any vested active Local 13584 Participant who terminates employment on or after
January 1, 2003, and who is not yet eligible for Early Retirement, shall be
determined in accordance with Section C above.


VI.
MISSOURI-AMERICAN WATER COMPANY (formerly St. Louis County Water Company) -
UNION EMPLOYEES

Effective June 30, 2003, the St. Louis County Water Company Pension Plan (the
“St. Louis Plan”), consisting entirely of union Employees, was merged with and
into the Plan. These union Employees continued to participate under the terms of
the St. Louis Plan until January 1, 2004, at which time all eligible union
employees of Missouri-American Water Company began participation in the Plan.
The following special rules apply only to each active Employee of
Missouri-American Water Company who, as of December 31, 2003, is both: (1) a
member of the Utility Workers Union of America Affiliated with the AFL-CIO,
Local 335, and (2) a participant in the St. Louis Plan (a “Local 335
Participant”):
A.    Service Crediting. All service with the Company, including service with
St. Louis Water Company and Missouri-American Water Company, shall be credited
to a Local 335 Participant for purposes of vesting and determining eligibility
for early retirement, preretirement death benefits and disability benefits.
For purposes of benefit accrual service, effective December 31, 2003, a Local
335 Participant will cease to be credited with years of service under the St.
Louis Plan. Thereafter, a Local 335 Participant’s benefit accrual service shall
consist of benefit accrual service credited under the terms of the St. Louis
Plan through December 31, 2003, plus, beginning January 1, 2004, any additional
benefit service credited under the terms of the Plan.
B.    Early Retirement Income. The benefit payable to a Local 335 Participant
commencing on his Early Retirement Date shall be a monthly amount equal to the
sum of:


APP-4-9



--------------------------------------------------------------------------------





(i)    his normal retirement benefit as determined under Section C(i) reduced to
reflect the early commencement of benefits by multiplying such benefit by the
factor from the following table:
Age
Applicable Factor
 
 
64
.970
63
.941
62
.913
61
.885
60
.859
59
.833
58
.808
57
.784
56
.760
55
.737
 
 

plus
(ii)    his normal retirement benefit as determined under Section C(ii)
multiplied by the appropriate factor, determined by his attained age and Years
of Service at his Early Retirement Date, as set forth in the Schedule of Early
Retirement Factors attached to this Plan as Table 1.
C.    Normal Retirement Income. Effective for any Local 335 Participant retiring
on and after January 1, 2004, except as modified by the provisions of Section
6.1(a) of the Plan, the benefit payable to a Local 335 Participant payable on
his Normal or Late Retirement Date shall be a monthly amount equal to the sum
of:
(i)    1.50% multiplied by years of service credited to the Local 335
Participant under the terms of the St. Louis Plan through December 31, 2003,
multiplied by his Final Average Earnings as defined by the Plan;
plus
(ii)    1.60% multiplied by Years of Service credited to the Local 335
Participant under the terms of the Plan on and after January 1, 2004, multiplied
by his Final Average Earnings as defined by the Plan.
In no event shall a Local 335 Participant’s Accrued Benefit be less than his
Accrued Benefit earned under the terms of the St. Louis Plan as of December 31,
2003.


APP-4-10



--------------------------------------------------------------------------------





D.    Vested Benefits in the Event of Termination of Employment. The benefit of
any vested active Local 335 Participant who terminates employment on or after
January 1, 2004, and who is not yet eligible for Early Retirement, shall be
determined in accordance with Section B above.
VII.
LONG ISLAND WATER CORPORATION - UNION EMPLOYEES

Effective June 30, 2004, the Long Island Water Corporation Employees Retirement
Plan (the "Long Island Plan"), consisting entirely of union Employees, was
merged with and into the Plan. Effective July 1, 2004, all eligible union
Employees of Long Island Water Company began participation in the Plan.
Effective October 4, 2012, Long Island Water Corporation merged with New York
Water Services Corporation, Aqua New York, Inc. and Aqua New York of Sea Cliff,
Inc. to form New York American Water Company, Inc.


APP-4-11



--------------------------------------------------------------------------------





A.    Special Rules for Union Employees Hired Prior to July 1, 2004. The
following special rules apply only to each active Employee of New York American
Water Company, Inc. (formerly Long Island Water Corporation) who, as of June 30,
2004 was both: (1) a member of the Utility Workers Union of America Local 365 at
the Company's Long Island, New York facility, and (2) participating in the Long
Island Plan (a "Local 365 Participant"):
(i)    Service Crediting. All service with the Company, including service with
Long Island Water Corporation and New York American Water Company, Inc., shall
be credited to a Local 365 Participant for purposes of vesting, determining
eligibility for early retirement, preretirement death benefits and disability
benefits.
For purposes of benefit accrual service, effective June 30, 2004, a Local 365
Participant will cease to be credited with years of service under the Long
Island Plan. Thereafter, a Local 365 Participant's benefit accrual service shall
consist of benefit accrual service credited under the terms of the Long Island
Plan through June 30, 2004, plus, beginning July 1, 2004, any additional benefit
service credited under the terms of the Plan.
(ii)    Early Retirement Income. The benefit payable to a Local 365 Participant
on his Early Retirement Date shall be his normal retirement benefit as
determined under Section C multiplied by the appropriate factor, determined by
his attained age and Years of Service at his Early Retirement Date, as set forth
in the Schedule of Early Retirement Factors attached to this Plan as Table 1.
(iii)    Normal Retirement Income. Effective for any Local 365 Participant
retiring on or after July 1, 2004, except as modified by the provisions of
Section 6.1(a) of the Plan, the benefit payable to a Local 365 Participant on
his Normal or Late Retirement Date shall be a monthly amount equal to the sum of
the following:
(a)    1.75% multiplied by years of service credited to the Local 365
Participant under the terms of the Long Island Plan through June 30, 2004,
multiplied by his Final Average Earnings, as defined by the Plan, as of the
earlier of July 31, 2010 or his actual termination of employment; plus
(b)    1.60% multiplied by Years of Service credited to the Local 365
Participant under the terms of the Plan on and after July 1, 2004 but before
January 1, 2008, multiplied by his Final Average Earnings, as defined by the
Plan, as of the earlier of July 31, 2010 or his actual termination of
employment; plus
(c)    the greater of:


APP-4-12



--------------------------------------------------------------------------------





(1)    1.60% multiplied by Years of Service credited to the Local 365
Participant under the terms of the Plan on and after August 1, 2010 through his*
date of retirement or other termination employment, multiplied by his Final
Average Earnings, as defined by the Plan, as of his actual termination of
employment; or
(2)    1.60% multiplied by Earnings, as defined by the Plan, for each Year of
Service credited under the terms of the Plan on and after August 1, 2010 but
before January 1, 2013.
In no event shall a Local 365 Participant's Accrued Benefit be less than his
Accrued Benefit earned under the terms of the Long Island Plan as of June 30,
2004.


(iv)    Vested Benefits in the Event of Termination of Employment. The benefit
of any vested active Local 365 Participant who terminates employment on or after
July 1, 2004 and who is not yet eligible for Early Retirement, shall be
determined in accordance with Section B above.
B.    Normal Retirement Income - Special Rules for Union Employees Hired On and
After July 1, 2004. The following special rules apply only to an Employee of New
York American Water Company, Inc. (formerly Long Island Water Corporation) who
was hired on or after July 1, 2004, and is a member of the Utility Workers Union
of America Local 365 at the Company's Long Island, New York facility ("New Local
365 Participant"). A New Local 365 Participant shall, upon meeting the
eligibility requirements of Section 3.1 of the Plan, commence participation
under the terms of the Plan except as otherwise provided in this Section E.
Effective for any New Local 365 Participant hired before January 1, 2006, except
as modified by the provisions of Section 6.1(a) of the Plan, a New Local 365
Participant's monthly retirement income commencing on his Normal or Late
Retirement Date shall be an amount equal to the sum of the following:
(i)    1.60% multiplied by Years of Service credited to the New Local 365
Participant on and after July 1, 2004 but before January 1, 2006, multiplied by
his of Final Average Earnings as of the earlier of December 31, 2005 or his
actual termination of employment; plus
(ii)    the greater of:
(a)    1.60% multiplied by Years of Service credited to the New Local 365
Participant under the terms of the Plan on and after January 1, 2006 through his
date of


APP-4-13



--------------------------------------------------------------------------------





retirement or other termination employment, multiplied by his Final Average
Earnings, as defined by the Plan, as of his actual termination of employment; or
(b)    1.60% multiplied by Earnings for each Year of Service credited to the New
Local 365 Participant on and after January 1, 2006 but before January 1, 2013.
VIII.
ILLINOIS-AMERICAN WATER COMPANY (formerly Northern Illinois Water Corporation) -
UNION EMPLOYEES AT CHAMPAIGN, ILLINOIS

Effective June 30, 2004, the Northern Illinois Water Corporation Retirement
Income Plan (the “Northern Illinois Plan”), consisting of two different groups
of union employees, was merged with and into the Plan. Effective July 1, 2004,
all eligible union employees of Illinois-American Water Company began
participation in the Plan.
Employees of Illinois-American Water Company who are members of the IBEW Local
51 at the Company’s Sterling, Illinois facility continue to participate under
the terms of the former Northern Illinois Plan, as described in Article IX of
this Appendix 4.
The following special rules apply only to each active Employee of
Illinois-American Water Company who, as of June 30, 2004, is both: (1) a member
of the Utility Workers Union of America, Local 500 at the Company’s Champaign,
Illinois facility, and (2) a participant in the Northern Illinois Plan (a “Local
500 Participant”):
A.    Service Crediting. All service with the Company, including service with
Northern Illinois Water Corporation and Illinois-American Water Company, shall
be credited to a Local 500 Participant for purposes of vesting and for purposes
of determining entitlement to Early Retirement.
For purposes of benefit accrual service, effective June 30, 2004, a Local 500
Participant will cease to be credited with years of service under the Northern
Illinois Plan. Thereafter, a Local 500 Participant’s benefit accrual service
shall consist of benefit accrual service credited under the terms of the
Northern Illinois Plan through June 30, 2004, plus, beginning July 1, 2004, any
additional benefit service credited under the terms of the Plan.
B.    Early Retirement Date. A Local 500 Participant’s Early Retirement Date
shall be the first of any month following his attainment of age 55 but before
age 65.
C.    Early Retirement Income. The benefit payable to a Local 500 Participant
commencing on his Early Retirement Date shall be a monthly amount equal to the
sum of:
(i)    his normal retirement benefit as determined under Section D(i) reduced to
reflect the early commencement of benefits by multiplying such benefit by the
factor from the following table:


APP-4-14



--------------------------------------------------------------------------------





Number of Years
 
Early Retirement Date
 
Precedes Normal
 
Retirement Date
Applicable Factor
 
 
1
.97
2
.94
3
.91
4
.88
5
.85
6
.82
7
.79
8
.76
9
.73
10
.70
 
 

plus
(ii)    his normal retirement benefit as determined under Section D(ii)
multiplied by the appropriate factor, determined by his attained age and Years
of Service at his Early Retirement Date, as set forth in the Schedule of Early
Retirement Factors attached to this Plan as Table 1.
D.    Normal Retirement Income. Effective for any Local 500 Participant retiring
on and after July 1, 2004, except as modified by the provisions of Section
6.1(a) of the Plan, the benefit payable to a Local 500 Participant commencing on
his Normal or Late Retirement Date shall be a monthly amount equal to the sum
of:
(i)    1.33% multiplied by years of service credited to the Local 500
Participant under the terms of the Northern Illinois Plan through June 30, 2004,
multiplied by his Final Average Earnings as defined by the Plan; plus
(ii)    1.60% multiplied by Years of Service credited to the Local 500
Participant under the terms of the Plan on and after July 1, 2004, multiplied by
his Final Average Earnings as defined by the Plan.
In no event shall a Local 500 Participant’s Accrued Benefit be less than his
Accrued Benefit earned under the terms of the Northern Illinois Plan as of June
30, 2004.
E.    Vested Benefits in the Event of Termination of Employment. The benefit of
any vested active Local 500 Participant who terminates employment on or after
July 1, 2004 and who is not yet eligible for Early Retirement, shall be
determined in accordance with Section C above.


APP-4-15



--------------------------------------------------------------------------------





IX.
ILLINOIS-AMERICAN WATER COMPANY (formerly Northern Illinois Water Corporation) -
UNION EMPLOYEES AT STERLING, ILLINOIS

Effective June 30, 2004, the Northern Illinois Water Corporation Retirement
Income Plan (the "Northern Illinois Plan"), consisting of two different groups
of union employees, was merged with and into the Plan. Employees of
Illinois-American Water Company who were members of the IBEW Local 51 at the
Company's Sterling, Illinois facility continued to participate under the terms
of the former Northern Illinois Plan, as described in this Article IX prior to
July 1, 2012. This Article IX is updated effective July 1, 2012, in accordance
with the most recent collective bargaining agreement.
The following special rules apply only to each active Employee of
Illinois-American Water Company who was: (1) as of June 30, 2004, both: (a) a
member of the IBEW Local 51 at the Company's Sterling, Illinois facility, and
(b) a participant in the Northern Illinois Plan; or (2) hired on or after July
1, 2004, but prior to February 1, 2009, as a member of the IBEW Local 51 at the
Company's Sterling, Illinois facility (collectively "Local 51 Participants").
Except as otherwise provided under this Article IX, a Local 51 Participant shall
participate in and be subject to all provisions of the Plan.
A.    Definitions. All capitalized terms which are not defined below shall have
the meaning given to them under Section 2.1 of the Plan.
(i)    "Actuarial Equivalent" means, effective July 1, 2012, a benefit of
equivalent value determine in accordance with Section 2.1(b) of the Plan;
provided, however, notwithstanding any other Plan provision to the contrary, the
value of an optional form of benefit (other than for benefit determinations
subject to the requirements of section 417(e)(3) of the Code) elected by a Local
51 Participant with an Annuity Starting Date on or after July 1, 2012, will not
be less than the value of that optional form of benefit based on his accrued
benefit as of June 30, 2012, an interest rate of 7.5 percent and the mortality
table as set forth in Revenue Ruling 95-6.
(ii)    "Compensation" means, for purposes other than the limitations under
Appendix 2, the total earnings paid or made available to an Employee by the
Employer plus contributed by the Employer pursuant to a salary reduction
agreement and which are not includible in the gross income of the employee under
sections 125, 132(f)(4), 402(e), 402(h), or 403(b) of the Code. Compensation
shall exclude overtime pay, shift or Sunday premiums and special compensation.
(iii)    "Average Compensation" means, on any April 1, the average of a Local 51
Participant's monthly Compensation for those five consecutive Plan Years (all
Plan Years


APP-4-16



--------------------------------------------------------------------------------





if less than five) which give the highest average out of the final ten Plan
Years (all Plan Years if less than ten) of employment with the Employer.
(iv)    "Early Retirement Age" means age 55.
(v)    "Early Retirement Date" means the first day of any month on or after a
Local 51 Participant reaches his Early Retirement Age but before his Normal
Retirement Date, and on which he commences his benefit. A Local 51 Participant
who has terminated employment with the Employer with a vested benefit before
reaching his Early Retirement Age may elect an early retirement benefit upon
reaching his Early Retirement Age.
(vi)    "Qualified Joint and Survivor Annuity" means a joint and survivor
annuity that is the Actuarial Equivalent of the normal form of benefit for an
unmarried Local 51 Participant that provides a monthly annuity for the life of
the Local 51 Participant's surviving spouse equal to 50% of the monthly annuity
payable during the joint lives of the Local 51 Participant and his spouse.
(vii)    "Required Beginning Date" means, solely for purposes of this Article
IX, the April 1 of the calendar year following the calendar year in which the
Local 51 Participant attains age 70'/2.
(viii)    "Required Contribution Account" means, on any date, the total of a
Local 51 Participant's Required Contributions with interest. Contributions
previously paid to the Local 51 Participant or applied for him, and any interest
that would have been credited on those contributions, shall be excluded. On and
after April 1, 1988, interest shall be credited in each Plan Year at the rate of
120% of the Federal mid-term rate (as in effect under section 1274 of the Code
for the first month of the Plan Year) per annum compounded annually. Before
April 1, 1988, interest was credited at the rate specified in the Plan as in
effect on the day immediately before April 1, 1988. Interest shall be credited
on each Required Contribution from the end of the Plan Year for which it was
made until the month prior to the date of determination.
(ix)    "Required Contributions" means nondeductible contributions required from
a Local 51 Participant prior to. January 1, 1967 (August 1, 1966 for any
Employee of the Champion Division.)
(x)    "Required Contribution. Accrued Benefit" means the amount of monthly
retirement benefit payable in the form of a Single Life Annuity accrued by a
Local 51 Participant which is derived from his Required Contributions.


APP-4-17



--------------------------------------------------------------------------------





(xi)    "Single Life Annuity" means a monthly benefit payable for the life of
the Local 51 Participant with a modified cash refund of his Required
Contribution Account, if any.
B.    Participation. An eligible Employee who is a member of the IBEW Local 51
at the Company's Sterling, Illinois facility (other than an Employee hired or
rehired on or after February 1, 2009) shall commence participation under this
Article IX on the first day of the month coincident with or next following the
date on which he: (1) attains age 21; and (2) completes one Year of Service for
eligibility purposes.
C.    Early Retirement Income. The benefit payable to a Local 51 Participant
commencing on his Early Retirement Date shall be determined as follows:
(i)    Terminated or Retired Prior to July 1, 2012. If the Local 51 Participant
terminates employment or retires prior to July 1_ 2012, his benefit commencing
on his Early Retirement Date shall be his normal retirement benefit as
determined under Section D reduced to reflect the early commencement of benefits
by multiplying such benefit by the factor from the following table:
Number of Years
Early Retirement Date
Precedes Normal 
Retirement Date
Applicable Factor
1
.97
2
.94
3
.91
4
.88
5
.85
6
.82
7
.79
8
.76
9
.73
10
.70



(ii)    Terminated or Retired on or after July 1, 2012. If the Local 51
Participant terminates employment or retires on or after July 1, 2012, his
benefit commencing on his Early Retirement Date shall be the sum of


APP-4-18



--------------------------------------------------------------------------------





(a)    his normal retirement benefit as determined under Sections D(ii)(a) and
D(ii)(c) reduced to reflect the early commencement of benefits by multiplying
such benefit by the factor from the following table
Number of Years
Early Retirement Date
Precedes Normal 
Retirement Date
Applicable Factor
1
.97
2
.94
3
.91
4
.88
5
.85
6
.82
7
.79
8
.76
9
.73
10
.70



and
(b)    his normal retirement benefit as determined under Section D(ii)(b) as of
his Early Retirement Date multiplied by the appropriate factor, determined by
his attained age and Years of Service at his Early Retirement Date, as set forth
in the Schedule of Early Retirement Factors attached to the Plan as Table 1.
D.    Normal Retirement Income. Effective for any Local 51 Participant retiring
on and after July 1, 2004, except as modified by the provisions of Section
6.1(a) of the Plan, the benefit payable to a Local 51 Participant commencing on
his Normal Retirement Date shall be determined as follows:
(i)    Terminated or Retired Prior to July 1, 2012. If the Local 51 Participant
terminates employment or retires prior to July 1, 2012, his benefit shall be a
monthly amount equal to the sum of:
(a)    1.33% of his Average Compensation multiplied by his Years of Service;
plus
b)    $1 for each $144 of his Required Contribution Account, if any.


APP-4-19



--------------------------------------------------------------------------------





(ii)    Terminated or Retired on or after July 1, 2012. For any Local 51
Participant who continues to be actively employed on or after July 1, 2012, his
benefit shall be a monthly amount equal to the sum of:
(a)    1.33% times Years of Service prior to July 1, 2012 times Final Average
Earnings; plus
(b)    1.60% times Years of Service on or after July 1, 2012 times Final Average
Earnings; plus
(c)    $1 for each $144 of his Required Contribution Account, if any.
(iii)    A Local 51 Participant may commence receipt of his normal retirement
benefit on his Normal Retirement Date regardless of whether he is still employed
by the Employer on such date.
E.    Late Retirement Income. The benefit payable to a Local 51 Participant
commencing on his Late Retirement Date shall be the greatest of:
(i)    his normal retirement benefit as determined under Section D on his Late
Retirement Date; or
(ii)    his normal retirement benefit determined as of June 30, 2012 under
Section D multiplied by the factor shown below corresponding to the number of
years his Late Retirement Date follows his Normal Retirement Date
Number of Years
Late Retirement Date
Follows Normal 
Retirement Date
Applicable Factor
1
1.0600
2
1.1200
3
1.1900
4
1.2600
5
1.3400
6
1.4200
7
1.5000
8
1.5900
9
1.6900
10
1.7900





APP-4-20



--------------------------------------------------------------------------------





The above factors shall be prorated for a partial year (counting a partial month
as a complete month). Factors for numbers of years beyond 10 shall be determined
using a consistently applied reasonable actuarially equivalent method; or
(iii)    with respect to a Local 51 Participant whose Late Retirement Date
occurs after his Required Beginning Date, his normal retirement benefit as
determined under Section D (determined as of June 30, 2012) multiplied by the
factor in Section E(ii) for I year past Normal Retirement Date, prorated for a
partial year based on the number of months in the period (counting a partial
month as a complete month).
The amount in this Section E(iii) shall be redetermined after each subsequent
April 1 based on the retirement benefit that would have been paid on his
Required Beginning Date (determined as if his Late Retirement Date had occurred
on his Required Beginning Date) multiplied by the factor in Section E(ii) for 1
year past Normal Retirement Date, prorated for a partial year based on the
number of months since such Yearly Date (counting a partial month as a complete
month).
Such greatest amount so determined applies to an active Local 51 Participant,
who (1) is not a five-percent owner, (2) has attained age 70%2, and (3) makes an
election to defer commencement of his retirement benefit until the calendar year
following the calendar year in which he retires.
F.    Minimum Benefit. An active Local 51 Participant's benefit payable as a
Single Life Annuity shall not be less than the greatest amount of benefit that
would have been provided for him had he retired on any earlier retirement date.
In any event, an active Local 51 Participant's retirement benefit payable as a
Single Life Annuity on his retirement date will not be less than the greater of
his Required Contribution Account Accrued Benefit on his retirement date,
multiplied by the appropriate factor if his retirement date is an Early
Retirement Date, or the monthly benefit payable as a Single Life Annuity which
is the Actuarial Equivalent of his Required Contribution Account on such date.
G.    Vesting. A Local 51 Participant shall have no vested interest in his
Accrued Benefit until he has been credited with five Years of Service for
vesting purposes, at which time he shall have a 100% vested interest in his
Accrued Benefit determined under this Article IX. Notwithstanding the foregoing,
a Local 51 Participant who is actively employed by the Employer shall have a
100% vested interest in his Accrued Benefit upon reaching his Early Retirement
Age or Normal Retirement Age.
A Local 51 Participant's Required Contribution Account is fully 100% vested and
nonforfeitable at all times.


APP-4-21



--------------------------------------------------------------------------------





H.    Vested Benefits in the Event of Termination of Employment. The benefit of
any vested active Local 51 Participant who terminates employment on or after
July 1, 2004 shall be:
(i)    in the case of a Local 51 Participant who elects to commence his deferred
vested benefit on his Early Retirement Date, an amount determined in accordance
with Section H(ii) below multiplied by the applicable early retirement factor in
Section C above.
(ii)    in the case of a Local 51 Participant who elects to commence his
deferred vested benefit on his Normal Retirement Date, an amount equal to the
sum of (a) and (b):
(a)    the Local 51 Participant's Required Contribution Accrued Benefit as of
the date of determination (or the date the Required Contribution Account is paid
in a single sum, if earlier);
(b)    the excess of the Local 51 Participant's Accrued Benefit on the day
before he terminated employment over the amount determined under (a) above but
not less than $0.
(iii)    in the case of a Local 51 Participant who elects to commence his
deferred vested benefit on his Late Retirement Date, an amount equal to:
(a)    if he terminated on or before his Normal Retirement Date, an amount equal
to the amount under Section H(ii) above multiplied by the late retirement factor
in Section E(ii) which corresponds to the number of years his Late Retirement
Date follows his Normal Retirement Date; or
(b)    if he terminated after his Normal Retirement Date, an amount equal to the
greater of:
(1)    his Accrued Benefit on the day before he terminated employment with the
Employer; or
(2)    his Accrued Benefit on his Normal Retirement Date multiplied by the late
retirement factor in Section E(ii) which corresponds to the number of years his
Late Retirement Date follows his Normal Retirement Date.
Provided, however, for a terminated Local 51 Participant whose Late Retirement
Date occurs after his Required Beginning Date, his deferred monthly retirement
benefit determined in Section H(iii)(a) or (b) of this Article IX, whichever
applies, shall be adjusted as provided in Section E(iii) of this Article IX.
I.    Forms of Distribution.


APP-4-22



--------------------------------------------------------------------------------





(i)    Normal Form for Unmarried Local 51 Participants. The normal form of
distribution for an unmarried Local 51 Participant shall be a Single Life
Annuity as defined in Section A(xii) of this Article IX.
(ii)    Normal Form for Married Participants. If a Participant is married on his
Annuity Starting Date, his retirement income will be paid to him in the form of
a Qualified Joint and Survivor Annuity.
(iii)    Required Contribution Account. A Local 51 Participant may elect,
subject to the notice and election procedures of Section 6.2 of the Plan, as
applicable, to receive his Required Contribution Account in a single-sum payment
at any time after he ceases to be an Employee and before his retirement date,
provided he is not reemployed by the Employer.
(iv)    Survivor Benefits Available by Election. A Local 51 Participant who is
actively employed on or after July 1, 2012 may elect, subject to the notice and
election provisions of Section 62 of the Plan, as applicable, to provide
benefits for his Contingent Annuitant as described in Section 6.4.
J.    Preretirement Survivor Annuity.
(i)    Eligibility for Preretirement Survivor Annuity. If a married Local 51
Participant or an unmarried Local 51 Participant who has designated a Contingent
Annuitant dies on or after July 1, 2012 but before his Annuity Starting Date,
his surviving spouse or Contingent Annuitant, as applicable, shall receive a
Preretirement Survivor Annuity as provided in this Section J. If a Local 51
Participant dies prior to July 1, 2012, the benefit, if any, payable to his
spouse or Contingent Annuitant shall be determined under the provisions of the
Plan in effect prior to July 1, 2012.
(ii)    Death Prior to Early Retirement Eligibility, After Completing Five, But
Not Yet Ten Years of Service. In the event of the death of a married Local 51
Participant or an unmarried Local 51 Participant who has designated a Contingent
Annuitant on or after the date he had competed at least five Years of Service
but before he had completed at least ten Years of Service or become eligible for
Early Retirement, whether such Local 51 Participant is then actively employed or
not, such Local 51 Participant's spouse or Contingent Annuitant, as applicable,
shall be entitled to a benefit, payable, if such spouse or Contingent Annuitant
is then surviving, on the first day of the month coincident with, or next
following the later of (A) the date of the Local 51 Participant's death or (B)
the date the Local 51 Participant would have attained age 55 had he survived.
The amount of such benefit shall be the same amount that such surviving spouse
or Contingent Annuitant would have received had such Local 51 Participant
terminated his service, survived to age 55, elected the 50% contingent


APP-4-23



--------------------------------------------------------------------------------





annuity form of benefit, as determined under Table 2 based on his and his
spouse's or Contingent Annuitant's then attained ages, and then died.
(iii)    Death Prior to Early Retirement Eligibility but After Completing Ten
Years of Service. In the event of the death of a married Local 51 Participant or
an unmarried Local 51 Participant who has designated a Contingent Annuitant on
or after the date he has completed at least ten Years of Service but prior to
becoming eligible for Early Retirement, whether such Local 51 Participant is
then actively employed or not, such Local 51 Participant's spouse or Contingent
Annuitant, as applicable, shall be entitled to a benefit, payable, if such
spouse or Contingent Annuitant is then surviving, on the first day of the month
coincident with, or next following the later of (A) the date of the Local 51
Participant's death or (B) the date the Local 51 Participant would have attained
age 55 had he survived. The amount of such benefit shall be the same amount that
such surviving spouse or Contingent Annuitant would have received had such Local
51 Participant retired on the day before his death, or at age 55 if the date of
death is prior to the date the Local 51 Participant attains age 55, elected to
receive the 100% contingent annuity form of benefit and then died. The amount of
such benefit shall be determined under Table 4, based on his attained age and
the attained age of his spouse or Contingent Annuitant, except that for purposes
of applying Table 4, the Local 51 Participant's attained age, if less than age
55, shall be considered to be age 55 and his spouse's or Contingent Annuitant's
age shall be adjusted so that it bears the same relationship to age 55 as their
actual attained ages bear to each other.
(iv)    Death After Becoming Eligible for Early Retirement. In the event of the
death of a married Local 51 Participant or an unmarried Local 51 Participant who
has designated a Contingent Annuitant while he is eligible for Early Retirement,
whether such Local 51 Participant is then actively employed or not, such Local
51 Participant's spouse or Contingent Annuitant, as applicable, shall be
entitled to a benefit, payable, if such spouse or Contingent Annuitant is then
surviving, on the first day of the month coincident with, or next following the
date of the Local 51 Participant's death. The amount of such benefit shall be
the same amount that such surviving spouse or Contingent Annuitant would have
received had such Local 51 Participant retired on the day before his death,
elected to receive the 100% contingent annuitant form of benefit as determined
under Table 4, based on his attained age and the attained age of his spouse or
Contingent Annuitant, and then died.
(v)    Death After Becoming Eligible for Normal Retirement. In the event of the
death of a married Local 51 Participant or an unmarried Local 51 Participant who
has designated a Contingent Annuitant while actively employed after his Normal
Retirement Date, such Local 51 Participant's spouse or Contingent Annuitant, as
applicable, shall be entitled to a benefit, payable, if such spouse or
Contingent Annuitant is then surviving, on the first day of the month coincident
with, or next following the date of the Local 51


APP-4-24



--------------------------------------------------------------------------------





Participant's death. The amount of such benefit shall be the same amount that
such surviving spouse or Contingent Annuitant would have received had such Local
51 Participant retired on his Late Retirement Date, elected to receive the 100%
contingent annuitant form of benefit as determined under Table 4, based on his
attained age and the attained age of his spouse or Contingent. Annuitant, and
then died.
(vi)    Any benefit payable under this Section J shall terminate on the
surviving spouse's or Contingent Annuitant's death.
(vii)    Notwithstanding anything in this Section J to the contrary, if a
single-sum death benefit would otherwise be payable under Section K below, the
monthly benefit payable to the spouse or Contingent Annuitant, as applicable,
under this Section J shall not be less than the monthly benefit which is the
Actuarial Equivalent of the single-sum death benefit at the date benefits start.
K.    Single-Sum Death Benefit. If the requirements of Section J above have not
been met on the date a Local 51 Participant dies, a single-sum death benefit
equal to his Required Contribution Account on the date he died, if any, shall be
payable to the Local 51 Participant's spouse, if any, or to the Local 51
Participant's estate. If the requirements of Section J above have been met on
the date such Local 51 Participant dies, but the Local 51 Participant's spouse
or Contingent Annuitant dies before the preretirement survivor annuity starts,
this single-sum death benefit, determined as of the date of the spouse's or
Contingent Annuitant's death, shall be paid to the Local 51 Participant's
estate.
L.    Disability Retirement Income.
(i)    A Local 51 Participant who has completed 10 or more Years of Service, and
who qualifies for disability retirement under this Section L shall be retired as
of the first day of the month following the first month in which the Committee
has received both (i) the Local 51 Participant's written request for disability
retirement, and (ii) evidence reasonably satisfactory to the Committee that the
Local 51 Participant has been determined by the United States Social Security
Administration to qualify for total and permanent disability benefits under the
Social Security Act. A Local 51 Participant shall be eligible for disability
retirement benefits if, as a result of mental or physical illness or injury
(other than self-inflicted) while actively employed, he qualifies for disability
benefits under the Social Security Act. Disability benefit payments shall
commence in either the month in which the disabled Local 51 Participant is
retired, as described above, or in the next following month, as may be
administratively practicable. Such payments under the Plan shall be made
retroactively to the first day of the month following the date as of which the
Local 51 Participant is deemed to be disabled by the Social Security
Administration, or, if later, to


APP-4-25



--------------------------------------------------------------------------------





the last day of the Local 51 Participant's eligibility for continuation of the
Local 51 Participant's salary or hourly wages as sick pay under an applicable
Employer sick pay plan. The sum of any retroactive payments shall be paid in a
lump sum, without interest, as part of the first monthly payment of disability
benefits. A Local 51 Participant shall provide such reasonable evidence of
continued Social Security disability as the Committee may require from time to
time. Disability benefits shall be discontinued if the Local 51 Participant
ceases to qualify for disability benefits under the Social Security Act.
(ii)    "Disability Retirement Date" means the date a Participant retires before
his Normal Retirement Date in accordance with the provisions of Section L(i).
(iii)    A Local 51 Participant who retires under the provisions of Section L(i)
before his Normal Retirement Date shall be entitled to receive for life, or as
long as his disability continues to qualify under the Social Security Act, a
monthly retirement income commencing on his Disability Retirement Date in an
amount equal to the benefit which he would have received pursuant to Section D
based on his Years of Service and Final Average Earnings as of his Disability
Retirement Date, without reduction for early commencement. Notwithstanding the
above, if a Local 51 Participant is not actively employed (meaning engaged in
work duties for the Employer) on or after July 1, 2012, his benefit shall be
determined under the provisions of the Plan in effect prior to July 1, 2012.
(iv)    A Local 51 Participant who becomes disabled, while actively employed, on
or after attaining age 65, shall be considered to have retired under Section D
or Section E, as applicable, and will be entitled to a monthly retirement
income, if any, in an amount determined under Section D or E and Section 6.1(a),
as applicable.


APP-4-26



--------------------------------------------------------------------------------






APPENDIX 5

SPECIAL SERVICE CREDITING RULES AND BENEFIT PROVISIONS
RELATING TO MERGER OF EMPLOYEES’ RETIREMENT PLAN OF
ELIZABETHTOWN WATER COMPANY
Effective January 1, 2006, the Employees’ Retirement Plan of Elizabethtown Water
Company (the “Elizabethtown Plan”) was amended to provide that the benefit of
all non-union participants would continue to be paid from the Elizabethtown Plan
trust, however all benefits would become payable in accordance with the terms of
the Pension Plan for Employees of American Water Works Company, Inc. And Its
Designated Subsidiaries provided that certain protected benefits and features
would continue to apply. The Elizabethtown Plan was also amended to provide that
all Local 423 union employees hired or rehired on or after April 1, 2006 and all
Local 68 union employees hired or rehired on or after May 1, 2006 were not
eligible to commence or recommence participation in the Elizabethtown Plan.
Effective December 31, 2006, the Elizabethtown Plan was merged with and into the
Plan, assets were transferred from the Elizabethtown Plan trust to the Trust for
the Plan, and eligible employees of Elizabethtown Water Company began
participation in the Plan. The following special rules apply only to the
non-union and union employees who had accrued a benefit under the Elizabethtown
Plan as of December 31, 2006.
NON-UNION EMPLOYEES.
The following special rules apply only to non-union employees who had accrued a
benefit under the Elizabethtown Plan as of December 31, 2006 (the “Non-union
Participants”).
A.    Definitions. All capitalized terms which are not defined below shall have
the meaning given to them under Article 2 of the Plan.
(i)    “Compensation” means regular earnings paid to an Employee, including
contributions made by an Employee to a Code section 125 or 401(k) plan, but
excluding bonuses, overtime pay, special pay and all other Employer
contributions to benefit plans.
(ii)    “Early Retirement Date” means the first of the month following a
Non-union Participant’s 55th birthday and completion of 10 or more Years of
Service.
(iii)    “Final Average Earnings” determined for periods beginning on and after
January 1, 2006 and before January 1, 2011 shall be based on:


APP-5-1



--------------------------------------------------------------------------------





(a)    the Non-union Participant’s “Compensation” (as defined in Section A(i)
above) for the portion of the applicable 60 consecutive months which occurred
before January 1, 2006; and
(b)    the Non-union Participant’s “Earnings” (as defined in Section 2.1(n)) for
the portion of the applicable 60 consecutive months which occurred on and after
January 1, 2006.
(iv)    “Service Crediting” or “Years of Service” means all service including
service with Elizabethtown Water Company for purposes of vesting and for
purposes of determining entitlement to Early Retirement.
For purposes of benefit accrual service, effective January 1, 2006, Non-union
Participants shall cease to be credited with Years of Service under the
Elizabethtown Plan and will commence benefit accrual service under the Pension
Plan for Employees of American Water Works Company, Inc. and Its Designated
Subsidiaries.
B.    Early Retirement Income means the monthly retirement income commencing on
a Non-union Participant’s Early Retirement Date in an amount equal to the sum
of:
(i)    his normal retirement benefit as determined under Section C(i) reduced to
reflect the early commencement of benefits by multiplying such benefit by 5/12
of 1% for each month that the commencement of payments precedes his Normal
Retirement Date (or, if the Non-union Participant has completed at least 25
Years of Service, the reduction shall apply for each month that the commencement
of payments precedes his attainment of age 60); plus
(ii)    his normal retirement benefit as determined under Section C(ii)
multiplied by the appropriate factor, determined by his attained age and Years
of Service at his Early Retirement Date, as set forth in the Schedule of Early
Retirement Factors attached to this Plan as Table 1.
C.    Normal Retirement Income.
Effective for any Non-union Participant retiring after January 1, 2006, except
as modified by the provisions of Section 6.1(a) of the Plan, a Participant’s
monthly retirement income commencing on his Normal or Late Retirement Date shall
be an amount equal to the sum of the following:


APP-5-2



--------------------------------------------------------------------------------





(i)    1.60% of Final Average Earnings at retirement multiplied by Years of
Service prior to January 1, 2006 as determined under the provisions of the
Elizabethtown Plan, up to a maximum of 40 years, plus
(ii)    1.60% of Final Average Earnings at retirement multiplied by Years of
Service after January 1, 2006 to Normal or Late Retirement Date.
D.    Vested Benefits in the Event of Termination of Employment.
The benefit of any vested Non-union Participant who terminates employment on or
after January 1, 2006 and who is not yet eligible for Early Retirement, shall be
determined in accordance with Section B above.
E.    Lump Sum Option.
In addition to the optional forms of payment provided under Section 6.3 of the
Plan, if the Actuarially Equivalent present value of a Non-union Participant’s
vested Accrued Benefit is less than $15,000, he may elect to receive his benefit
in the form of a single lump sum payment.
UNION EMPLOYEES.
The following special rules apply only to Local 423 union employees hired before
April 1, 2006 and all Local 68 union employees hired before May 1, 2006 who had
accrued a benefit under the Elizabethtown Plan as of December 31, 2006 (the
“Union Participants”).
A.    Definitions. All capitalized terms which are not defined below shall have
the meaning given to them under Section 2.1 of the Plan.
(i)    “Actuarial Equivalent” means an amount of equal value when computed on
the basis of the 1978 Group Annuity Mortality Table (1971 Group Annuity
Mortality Table Projected to 1978 with scale E) and an interest rate of 5% per
annum. An average of male and female rates shall be used. For purposes of
determining lump sum present values for distributions with an Annuity Starting
Date on and after December 31, 2006, the calculation shall be made using the
applicable interest rate under section 417(e)(3) of the Code for the October
immediately preceding the calendar year during which the Annuity Starting Date
occurs, provided that the lump sum present value for distributions made on or
before December 31, 2007, shall not be less than the lump sum present value
based on the applicable interest rate under section 417(e)(3) of the Code for
the December preceding the calendar year in which the Annuity Starting Date
occurs.
(ii)    “Average Monthly Compensation” means the average of the Union
Participant’s “Compensation” (as defined in Section A(iv) below) for any four
consecutive


APP-5-3



--------------------------------------------------------------------------------





calendar years during the period beginning with 1966 and ending on the date his
employment terminates which produces the highest average.
(iii)    “Beneficiary” means the person, persons or trust entitled to receive
the payments, if any, made with respect to a Union Participant after such
Participant’s death.
(iv)    “Compensation” means regular earnings paid to a Union Participant,
including contributions made by a Union Participant to a Code section 125 or
401(k) plan, but excluding bonuses, overtime pay, special pay and all other
Employer contributions to benefit plans. Compensation shall also include amounts
paid to a Union Participant by Elizabethtown Water Company, or any of its
participating affiliates, and credited as “Compensation” under the Elizabethtown
Plan prior to the merger on December 31, 2006.
(v)    “Early Retirement Date” means the first of the month following a Union
Participant’s 55th birthday and completion of 10 or more Years of Service.
 
(vi)    “Elizabethtown Plan” means the Employees’ Retirement Plan of
Elizabethtown Water Company, as in effect on December 31, 2006, the date it was
merged with and into the Plan.
(vii)    “Qualified Joint and Survivor Annuity” or “QJSA” means an annuity for
the life of the Union Participant with a survivor annuity for the life of such
Participant’s surviving Spouse which is equal to 50% of the amount which is
payable during the joint lives of the Union Participant and his Spouse.
(viii)    “Service Crediting” or “Years of Service”. A Union Participant shall
be credited with a Year of Service for each Plan Year during which he completes
at least 1,000 Hours of Service with the Designated Subsidiary. Years of Service
shall also include periods of service with Elizabethtown Water Company or its
participating affiliates credited under the Elizabethtown Plan as “Credited
Service” prior to the merger on December 31, 2006. Notwithstanding the
foregoing, the maximum number of Years of Service credited under the Plan shall
be 40.
(ix)    “Spouse” means the husband or wife to whom the Union Participant had
been married throughout the one-year period preceding the earlier of his Annuity
Starting Date or date of his death.
B.    Early Retirement Income. A Union Participant’s monthly retirement income
commencing on a Union Participant’s Early Retirement Date shall be an amount
equal to his normal


APP-5-4



--------------------------------------------------------------------------------





retirement benefit as determined under Section C(i) reduced to reflect the early
commencement of benefits by multiplying such benefit by 5/12 of 1% for each
month that the commencement of payments precedes his Normal Retirement Date (or,
if the Union Participant has completed at least 25 Years of Service, the
reduction shall apply for each month that the commencement of payments precedes
his attainment of age 60).
C.    Normal or Late Retirement Income.
A Union Participant’s monthly retirement income commencing on his Normal or Late
Retirement Date shall be an amount equal to the greater of (i) or (ii) as
follows:
(i)    1.60% of Average Monthly Compensation at retirement multiplied by Years
of Service, up to a maximum of 40 years, or
(ii)    his Accrued Benefit as of December 31, 1995, calculated under the terms
of the prior Elizabethtown Plan as then effective.
D.    Disability. A Union Participant shall not be eligible for any disability
retirement benefit under the Plan unless such Union Participant (1) is a Local
423 union employee hired before April 1, 2006 who had a benefit under the
Elizabethtown Plan as of December 31, 2006, and (2) becomes eligible for a
disability retirement benefit under Section 4.3 of the Plan on or after February
1, 2009 while actively employed by New Jersey-American Water Company, Inc.
(formerly known as the Elizabethtown Water Company). A Union Participant who is
a Local 68 union employee shall not be eligible for any disability retirement
benefit under the Plan.
E.    Vested Benefits in the Event of Termination of Employment.
The benefit of any vested Union Participant who terminates employment on or
after January 1, 2006 and who is not yet eligible for Early Retirement, shall be
determined in accordance with Section B above. Such Union Participant shall be
entitled to receive his benefit beginning with the month following his Normal
Retirement Date and shall not be eligible to receive his benefit upon
termination as provided in Section 8.2(b).
F.    Forms of Benefit Payment.
(i)    Normal Forms of Payment.
(a)    The normal form of retirement benefit for an unmarried Union Participant
shall be a monthly annuity for the life of such Participant continuing until the
last payment due before his death. An unmarried Union Participant may elect an
optional faun of payment in lieu of the normal form pursuant to the notice and
election procedures under the Plan.


APP-5-5



--------------------------------------------------------------------------------





(b)    The normal form of retirement benefit for a Union Participant who has
been married throughout the one year period preceding his Annuity Starting Date
shall be a Qualified Joint and Survivor Annuity or QJSA. Such a Participant may
elect the normal form of benefit for an unmarried Participant or an optional
fouls of benefit under this Section F. The Union Participant’s election of an
optional form of benefit will be valid only if his Spouse consents to his
election in writing, signed before a notary public, pursuant to the notice and
election procedures set forth in the Plan.
(ii)    Optional Forms of Payment. Subject to the spousal waiver provision
described above (if applicable) and in lieu of the normal form of benefit
payment, a Union Elizabethtown Participant may elect one of the optional fauns
of benefit payment:
(a)    100% Contingent Annuitant Option. The amount of retirement income to be
paid to the Union Participant shall be reduced, but after his death 100% of such
reduced retirement income shall be paid for life to his Spouse. The amount of
reduced retirement income payable to the Participant shall be 80% of the amount
otherwise payable. Such reduced retirement income shall be further reduced, or
increased, by 1% for each year by which the Union Participant’s Spouse is more
than five years younger, or older, than the Participant. However, in no event
shall the retirement income payable under this option be greater than that
payable in the absence of an option.
(b)    50% Contingent Annuitant Option. The amount of retirement income to be
paid to the Union Participant shall be reduced, but after his death 50% of such
reduced retirement income shall be paid for life to his Spouse. The amount of
reduced retirement income payable to the Participant shall be 90% of the amount
otherwise payable. Such reduced retirement income shall be further reduced, or
increased, by 1/2% for each year by which the Union Participant’s Spouse is more
than five years younger, or older, than the Participant. However, in no event
shall the retirement income payable under this option be greater than that
payable in the absence of an option.
(c)    Five-Year Certain Option. The amount of retirement income to be paid to
the Union Participant shall be reduced, but in the event of his death prior to
receiving 60 monthly payments, the same amount of retirement income shall be
continued to his Beneficiary until a combined total of 60 monthly payments have
been made. The amount of reduced retirement income payable to the Participant
shall be 98% of the amount otherwise payable to him.


APP-5-6



--------------------------------------------------------------------------------





(d)    Ten-Year Certain Option. The amount of retirement income to be paid to
the Union Participant shall be reduced, but in the event of his death prior to
receiving 120 monthly payments, the same amount of retirement income shall be
continued to his Beneficiary until a combined total of 120 monthly payments have
been made. The amount of reduced retirement income payable to the Participant
shall be 94% of the amount otherwise payable to him.
(e)    Fifteen-Year Certain Option. The amount of retirement income to be paid
to the Union Participant shall be reduced, but in the event of his death prior
to receiving 180 monthly payments, the same amount of retirement income shall be
continued to his Beneficiary until a combined total of 180 monthly payments have
been made. The amount of reduced retirement income payable to the Participant
shall be 88% of the amount otherwise payable to him.
(f)    Lump Sum Option. If the Actuarially Equivalent present value of a Union
Participant’s vested Accrued Benefit is less than $15,000, he may elect to
receive his benefit in the form of a single lump sum payment.
G.    Death Benefits. The provisions of this Section shall apply to any vested
Union Participant whether or not he has terminated employment with the Employer.
Sections 6.3 and 6.4 shall not apply to any Union Participant. In addition, the
Automatic Surviving Spouse Benefit under Section 6.1 of the Plan shall not apply
to any Union Participant, however Section 6.2 Notice and Election Procedures for
Qualified Joint and Survivor Annuity, shall apply to all Union Participants.
(i)    Qualified Preretirement Survivor Annuity (QPSA).
(a)    Death After Earliest Retirement Age. If a vested active or terminated
vested Union Participant dies after the Earliest Retirement Age (as defined
below), the Participant’s Spouse or Beneficiary will receive the same benefit
that would be payable if the Participant had retired with an immediate QJSA on
the day before his date of death.
(b)    Death Before Earliest Retirement Age If a vested active or terminated
vested Union Participant dies on or before the Earliest Retirement Age, the
Participant’s Spouse or Beneficiary will receive the same benefit that would be
payable if the Participant had:
(1)    separated from service on the date of death,
(2)    survived to the Earliest Retirement Age,


APP-5-7



--------------------------------------------------------------------------------





(3)    elected to receive an immediate QJSA at the Earliest Retirement Age, and
(4)    died on the day after the Earliest Retirement Age.
Notwithstanding the provisions of this Section, if the value of the QPSA is less
than $5,000, the Committee shall direct the immediate distribution of the
Actuarial Equivalent thereof in a single lump sum in cash to the Union
Participant’s Spouse or Beneficiary.
(c)    Reduction in Benefit. The benefit payable to the Spouse or Beneficiary
will be reduced by 1/6 of one percent for each month that the date of birth of
the Spouse or Beneficiary is more than five years after the date of birth of the
deceased Union Participant.
(d)    Death Benefit after Commencement of Benefits. The benefits, if any,
payable as a result of death after the commencement of benefits shall be
governed by the payment option in effect in accordance with Section F.
(e)    Earliest Retirement Age, for the purpose of this Section, is the earliest
date on which, under the Plan, the Union Participant could elect to receive
retirement benefits.
(f)    Qualified Joint and Survivor Annuity. For purposes of this Section, the
definition of Qualified Joint and Survivor Annuity set forth in Section A is
changed by substituting the term “Beneficiary” in place of the term “Spouse”
wherever it is used therein.
(g)    Benefits Payable to Beneficiaries. The death benefit payable pursuant to
the provisions of this Section G(i) shall be payable to a Beneficiary only if
the Union Participant has no Spouse, unless a valid spousal waiver has been
obtained, in accordance with Section G(ii)(d).
(ii)    Beneficiary Designation.
(a)    Each Union Participant shall have the right to designate one or more
Beneficiaries and contingent Beneficiaries to receive any benefit payable under
Section G(i)(d) by filing a written designation with the Committee on the form
prescribed by the Committee.
(b)    If the Union Participant has elected an annuity with a contingent
annuitant option, the election of the contingent annuitant shall be irrevocable
as of the Annuity Starting Date.


APP-5-8



--------------------------------------------------------------------------------





(c)    If the Union Participant has elected an annuity with a guaranteed number
of monthly payments or commuted death benefit, such Union Participant may
thereafter designate a different Beneficiary to receive the guaranteed monthly
payments or commuted death benefit at any time by filing a new written
designation with the Committee.
(d)    Notwithstanding the foregoing, if a married Union Participant designates
a contingent annuitant or Beneficiary other than his Spouse and his Spouse does
not consent to such designation in writing witnessed by a notary public or a
representative of the Committee in a manner prescribed by the Committee, then
the Union Participant’s Spouse shall be the Participant’s sole Beneficiary. A
Spouse’s consent to the Union Participant’s Beneficiary designation given in
accordance with the Committee’s rules shall be irrevocable by the Spouse with
respect to the Beneficiary then designated by the Union Participant unless the
Participant makes a new Beneficiary designation.
(e)    Any written designation shall become effective only upon its receipt by
the Committee. If the Beneficiary designated pursuant to this Section should die
on or before distribution of benefits and the Union Participant fails to make a
new designation, then his Beneficiary shall be determined pursuant to Section
G(iii). The Beneficiary of guaranteed monthly payments shall select the faun of
distribution in accordance with Section G(iv).
(iii)    Beneficiary List. If (1) a Union Participant omits or fails to
designate a Beneficiary, (2) no designated Beneficiary survives the Union
Participant or (3) the Committee determines that the Union Participant’s
Beneficiary designation is invalid for any reason, then any guaranteed monthly
payments or commuted benefit payable after the death of the Union Participant
shall be paid to his Spouse, or if the Union Participant is not survived by his
Spouse, then to his estate. If the Union Participant’s designated Beneficiary
dies after the Union Participant, but before distribution of all guaranteed
monthly payments, then the balance of the payments shall be paid to the
Beneficiary’s estate.
(iv)    Manner and Form of Payment.
(a)    Death benefits under Section G shall be distributed over a period not
extending beyond five years of the Union Participant’s date of death unless (1)
payment of benefits commenced in the form of an annuity under Section E before
the Union Participant’s date of death, in which case benefits shall be
distributed at least as rapidly as under the method of distribution in effect on
the Union Participant’s date of death, or (2) the benefit is payable to the
Union Participant’s designated Beneficiary and the projected distribution period
does not exceed the life expectancy of such Beneficiary, provided distribution
begins not later than one year after the date of the Participant’s death or such
later date as applicable regulations under the Code may permit.


APP-5-9



--------------------------------------------------------------------------------





(b)    Notwithstanding the provisions of this Section, if the value of the death
benefit is less than $5,000, the Committee shall direct the immediate
distribution of the Actuarial Equivalent thereof in a single lump sum in cash to
the Union Participant’s Spouse or Beneficiary.
(v)    Distribution of Employee Contributions. If a Union Participant dies prior
to retirement and his Spouse is not eligible for a death benefit under Section
G, his Beneficiary shall be paid a lump sum amount equal to the contributions,
if any, which he made to the Elizabethtown Plan, including interest. Interest
will be compounded annually to the date of death based on the following rates:
(a)    from the date of contribution to December 31, 1987 at the rate of 5%;
(b)    from January 1, 1988 to the date of death at the rate of 120 percent of
the Federal mid-term rate as in effect under section 1274 of the Code for the
first month of the Plan Year.




APP-5-10



--------------------------------------------------------------------------------






TABLE 5
AMERICAN WATER WORKS COMPANY, INC.
SPECIAL OPTION FACTORS TO BE APPLIED TO BENEFITS
ACCRUED UNDER PRIOR PLANS OF DESIGNATED SUBSIDIARIES
1.    California-American Water Company Employee Retirement Plan:
(a)    Basis: Interest        5%
Mortality        1951 Group Annuity Mortality Table
(b)    Options available on this basis: Early retirement - 50%, 66 2/3%, and
100% Contingent Annuities.
2.    West Virginia Water Company Pension Plan:
(a)
Basis: Interest    Rate specified by Pension Benefit Guaranty Corporation for
immediate annuities as of the Participant’s termination date.

Mortality        1971 TPF&C Forecast Mortality Table
(b)    Option available on this basis: Lump sum distribution if benefit payable
is less than $240 per year, determined in accordance with Section 2.1(b) of the
Plan.
3.    Seymour Water Company and Pekin Water Works Company Pension Plans:
Early Retirement Reduction Factors: 1/15 for each of the first five years and
1/30 for each of the next five years by which commencement of benefits precedes
the Participant’s Normal Retirement Date.
4.    All other options for Prior Plans of Designated Subsidiaries will be
calculated based on the option factors specified in Tables 1-4(b).




TABLE 5

